Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 1 of 125 Page ID
                                  #:3027




                   EXHIBIT 5
                          Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 2 of 125 Page ID
                                                            #:3028

Entry No.       ProdBeg   ProdEnd         Custodian   Date_Master          From/Author            To                          CC                  BCC     Doc Type          Privilege               Description

                                                                                         Mok, Tin; Wang,
                                                                                         Jerry; Ye, Bob;
                                                                                         Johnson, Jarret;
                                                                                         Agosta, Michael;                                                                                 Email string or correspondence
                                                                                         Hsieh, Charles; Ma,                                                                              discussing and/or reflecting legal
                                                                                         XiaoOu; Aydt,                                                  Outlook      Attorney - Client    advice from an attorney
            1                       Jia, YT                12/4/2018 Liu, Henry          Matthias; Jia, YT                                              Message File Privilege            regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email discussing
                                                                                                                                                        Office Word   Attorney - Client   and/or reflecting legal advice
                                                                                                                                                        Open XML      Privilege & Work    and/or edits from an attorney
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email discussing
                                                                                                                                                        Office Word   Attorney - Client   and/or reflecting legal advice
                                                                                                                                                        Open XML      Privilege & Work    and/or edits from an attorney
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande

                                                                                         Liu, Henry; Mok,
                                                                                         Tin; Wang, Jerry;
                                                                                         Johnson, Jarret;
                                                                                         Agosta, Michael;                                                                                 Attachment to email, seeking,
                                                                                         Hsieh, Charles; Ma,                                                                              providing, discussing or
                                                                                         XiaoOu; Aydt,                                                  Outlook      Attorney - Client    forwarding legal advice
            2                       Jia, YT                12/4/2018 Ye, Bob             Matthias; Jia, YT                                              Message File Privilege            regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                                                        Office Word   Attorney - Client   providing, discussing or
                                                                                                                                                        Open XML      Privilege & Work    forwarding legal advice
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande


                                                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                                                        Office Word   Attorney - Client   providing, discussing or
                                                                                                                                                        Open XML      Privilege & Work    forwarding legal advice
                                    Jia, YT                12/4/2018                                                                                    Format        Product             regarding Evergrande

                                                                                                               Chen, Chris; Wang, Scott;
                                                                                                               Polonski, Ron; Cuyler, Mark;
                                                                                                               Mok, Tin; Aydt, Matthias; Rao,
                                                                                                               Hong; Ucar, Pablo; Wang, Jerry;                                            Email string or correspondence,
                                                                                                               Johnson, Jarret; Deng, Chaoying;                                           or attachment to same, including
                                                                                                               Ning, Xiaoyang; Ma, Xiao; Chen,                                            counsel and Faraday&Future
                                                                                                               Maoxin; Nguyen, Vince; Lee-                                                employees, seeking, providing,
                                                                                         Jia, YT; Qiang,       Blythe, Ann; Hashim, Waqar;                                                discussing or forwarding legal
                                                                                         Johnson; Agosta,      Bethell, Phil; Lu, Allen; Liu,           Outlook      Attorney - Client    advice regarding labor and
            3                       Jia, YT                12/4/2018 Wang, Terry         Michael               Henry; Ma, XiaoOu                        Message File Privilege            employment advice




                                                                                         Page 1
    Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 3 of 125 Page ID
                                      #:3029



                                                   Chen, Chris; Wang,
                                                   Scott; Polonski,
                                                   Ron; Cuyler, Mark;
                                                   Mok, Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Chen, Maoxin;
                                                   Nguyen, Vince;                                                     Email string or correspondence,
                                                   Qiang, Johnson; Lee-                                               or attachment to same, including
                                                   Blythe, Ann;                                                       counsel and Faraday&Future
                                                   Hashim, Waqar;                                                     employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                 discussing or forwarding legal
                                                   Allen; Liu, Henry;                Outlook      Attorney - Client   advice regarding labor and
4         Jia, YT       12/4/2018 Skibbe, Sheryl   Jia, YT              Ma, XiaoOu   Message File Privilege           employment advice


                                                   Wang, Scott;
                                                   Polonski, Ron;
                                                   Skibbe, Sheryl;
                                                   Cuyler, Mark; Mok,
                                                   Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Chen, Maoxin;
                                                   Nguyen, Vince;                                                     Email string or correspondence,
                                                   Qiang, Johnson; Lee-                                               or attachment to same, including
                                                   Blythe, Ann;                                                       counsel and Faraday&Future
                                                   Hashim, Waqar;                                                     employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                 discussing or forwarding legal
                                                   Allen; Liu, Henry;                Outlook      Attorney - Client   advice regarding labor and
5         Jia, YT       12/4/2018 Chen, Chris      Jia, YT              Ma, XiaoOu   Message File Privilege           employment advice




                                                   Page 2
    Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 4 of 125 Page ID
                                      #:3030


                                                   Wang, Scott;
                                                   Polonski, Ron;
                                                   Cuyler, Mark; Mok,
                                                   Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Chen, Maoxin;
                                                   Nguyen, Vince;                                                                  Email string or correspondence,
                                                   Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                   Blythe, Ann;                                                                    counsel and Faraday&Future
                                                   Hashim, Waqar;                                                                  employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                   Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
6         Jia, YT       12/4/2018 Skibbe, Sheryl   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice


                                                   Chen, Chris; Wang,
                                                   Scott; Cuyler, Mark;
                                                   Mok, Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Polonski, Ron;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Chen, Maoxin;
                                                   Nguyen, Vince;                                                                  Email string or correspondence,
                                                   Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                   Blythe, Ann;                                                                    counsel and Faraday&Future
                                                   Hashim, Waqar;                                                                  employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                   Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
7         Jia, YT       12/4/2018 Skibbe, Sheryl   Jia, YT              Ma, XiaoOu                Message File Privilege           employment advice




                                                   Page 3
    Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 5 of 125 Page ID
                                      #:3031

                                                Skibbe, Sheryl;
                                                Wang, Scott;
                                                Cuyler, Mark; Mok,
                                                Tin; Agosta,
                                                Michael; Aydt,
                                                Matthias; Rao,
                                                Hong; Ucar, Pablo;
                                                Polonski, Ron;
                                                Wang, Jerry;
                                                Johnson, Jarret;
                                                Deng, Chaoying;
                                                Ning, Xiaoyang; Ma,
                                                Xiao; Chen, Maoxin;
                                                Nguyen, Vince;                                                                  Email string or correspondence,
                                                Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                Blythe, Ann;                                                                    counsel and Faraday&Future
                                                Hashim, Waqar;                                                                  employees, seeking, providing,
                                                Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
8         Jia, YT       12/4/2018 Chen, Chris   Jia, YT              Ma, XiaoOu                Message File Privilege           employment advice


                                                Polonski, Ron;
                                                Skibbe, Sheryl;
                                                Cuyler, Mark; Mok,
                                                Tin; Agosta,
                                                Michael; Aydt,
                                                Matthias; Rao,
                                                Hong; Ucar, Pablo;
                                                Wang, Jerry;
                                                Johnson, Jarret;
                                                Deng, Chaoying;
                                                Ning, Xiaoyang; Ma,
                                                Xiao; Chen, Maoxin;
                                                Nguyen, Vince;                                                                  Email string or correspondence,
                                                Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                Blythe, Ann;                                                                    counsel and Faraday&Future
                                                Hashim, Waqar;                                                                  employees, seeking, providing,
                                                Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
9         Jia, YT       12/4/2018 Wang, Scott   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                Page 4
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 6 of 125 Page ID
                                       #:3032


                                                    Skibbe, Sheryl;
                                                    Wang, Scott;
                                                    Cuyler, Mark; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                                  Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                    Blythe, Ann;                                                                    counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                  employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                    Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
10         Jia, YT       12/4/2018 Polonski, Ron    Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice

                                                    Wang, Scott;
                                                    Cuyler, Mark; Mok,
                                                    Tin; Agosta,
                                                    Michael; Aydt,
                                                    Matthias; Rao,
                                                    Hong; Ucar, Pablo;
                                                    Polonski, Ron;
                                                    Wang, Jerry;
                                                    Johnson, Jarret;
                                                    Deng, Chaoying;
                                                    Ning, Xiaoyang; Ma,
                                                    Xiao; Chen, Maoxin;
                                                    Nguyen, Vince;                                                                  Email string or correspondence,
                                                    Qiang, Johnson; Lee-                                                            or attachment to same, including
                                                    Blythe, Ann;                                                                    counsel and Faraday&Future
                                                    Hashim, Waqar;                                                                  employees, seeking, providing,
                                                    Bethell, Phil; Lu,                                                              discussing or forwarding legal
                                                    Allen; Liu, Henry;                             Outlook      Attorney - Client   advice regarding labor and
11         Jia, YT       12/4/2018 Skibbe, Sheryl   Jia, YT              Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                    Page 5
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 7 of 125 Page ID
                                       #:3033

                                                   Cuyler, Mark; Mok,
                                                   Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Polonski, Ron;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Skibbe,
                                                   Sheryl; Chen,
                                                   Maoxin; Nguyen,
                                                   Vince; Qiang,                                                                     Email string or correspondence,
                                                   Johnson; Lee-                                                                     or attachment to same, including
                                                   Blythe, Ann;                                                                      counsel and Faraday&Future
                                                   Hashim, Waqar;                                                                    employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                                discussing or forwarding legal
                                                   Allen; Liu, Henry;                               Outlook      Attorney - Client   advice regarding labor and
12         Jia, YT       12/4/2018 Wang, Scott     Jia, YT             Chen, Chris; Ma, XiaoOu      Message File Privilege           employment advice

                                                   Bethell, Phil; Cuyler,
                                                   Mark; Wang, Scott;
                                                   Mok, Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Polonski, Ron;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Skibbe,
                                                   Sheryl; Chen,                                                                     Email string or correspondence,
                                                   Maoxin; Nguyen,                                                                   or attachment to same, including
                                                   Vince; Qiang,                                                                     counsel and Faraday&Future
                                                   Johnson; Lee-                                                                     employees, seeking, providing,
                                                   Blythe, Ann; Lu,                                                                  discussing or forwarding legal
                                                   Allen; Liu, Henry;                               Outlook      Attorney - Client   advice regarding labor and
13         Jia, YT       12/4/2018 Hashim, Waqar   Jia, YT                Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                   Page 6
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 8 of 125 Page ID
                                       #:3034

                                                   Cuyler, Mark;
                                                   Wang, Scott; Mok,
                                                   Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Polonski, Ron;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Skibbe,
                                                   Sheryl; Chen,
                                                   Maoxin; Nguyen,                                                                Email string or correspondence,
                                                   Vince; Qiang,                                                                  or attachment to same, including
                                                   Johnson; Lee-                                                                  counsel and Faraday&Future
                                                   Blythe, Ann;                                                                   employees, seeking, providing,
                                                   Hashim, Waqar; Lu,                                                             discussing or forwarding legal
                                                   Allen; Liu, Henry;                            Outlook      Attorney - Client   advice regarding labor and
14         Jia, YT       12/4/2018 Bethell, Phil   Jia, YT             Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice
                                                   Wang, Scott; Mok,
                                                   Tin; Agosta,
                                                   Michael; Aydt,
                                                   Matthias; Rao,
                                                   Hong; Ucar, Pablo;
                                                   Polonski, Ron;
                                                   Wang, Jerry;
                                                   Johnson, Jarret;
                                                   Deng, Chaoying;
                                                   Ning, Xiaoyang; Ma,
                                                   Xiao; Skibbe,
                                                   Sheryl; Chen,
                                                   Maoxin; Nguyen,
                                                   Vince; Qiang,                                                                  Email string or correspondence,
                                                   Johnson; Lee-                                                                  or attachment to same, including
                                                   Blythe, Ann;                                                                   counsel and Faraday&Future
                                                   Hashim, Waqar;                                                                 employees, seeking, providing,
                                                   Bethell, Phil; Lu,                                                             discussing or forwarding legal
                                                   Allen; Liu, Henry;                            Outlook      Attorney - Client   advice regarding labor and
15         Jia, YT       12/4/2018 Cuyler, Mark    Jia, YT             Chen, Chris; Ma, XiaoOu   Message File Privilege           employment advice




                                                   Page 7
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 9 of 125 Page ID
                                       #:3035

                                                  Mok, Tin; Agosta,
                                                  Michael; Aydt,
                                                  Matthias; Rao,
                                                  Hong; Ucar, Pablo;
                                                  Cuyler, Mark;
                                                  Polonski, Ron;
                                                  Wang, Jerry;
                                                  Johnson, Jarret;
                                                  Deng, Chaoying;
                                                  Ning, Xiaoyang; Ma,
                                                  Xiao; Skibbe,
                                                  Sheryl; Chen,
                                                  Maoxin; Nguyen,
                                                  Vince; Qiang,                                                                                 Email string or correspondence,
                                                  Johnson; Lee-                                                                                 or attachment to same, including
                                                  Blythe, Ann;                                                                                  counsel and Faraday&Future
                                                  Hashim, Waqar;                                                                                employees, seeking, providing,
                                                  Bethell, Phil; Lu,                                                                            discussing or forwarding legal
                                                  Allen; Liu, Henry;                                           Outlook      Attorney - Client   advice regarding labor and
16         Jia, YT        12/4/2018 Wang, Scott   Jia, YT             Chen, Chris; Ma, XiaoOu                  Message File Privilege           employment advice


                                                                         Buckfire, Kenneth; He, Shan;
                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT;
                                                                         Moshinsky, Vladimir; Nappo, Jim;
                                                                         Risting, Jonathan; Timmons,
                                                                         Brian; Rosenberg, Lee; Rhie,                                           Email string or correspondence
                                                                         John; Watson, Duncan; Johnson,                                         discussing and/or reflecting legal
                                                                         Jarret; Agosta, Michael; Hsieh,       Outlook      Attorney - Client   advice from an attorney
17         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Charles; Fritz, Brian; Bian, Feifei   Message File Privilege           regarding Evergrande

                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT; Buckfire,                                     Email string or correspondence
                                                                         Ken; Moshinsky, Vladimir;                                              discussing and/or reflecting legal
                                                                         Nappo, Jim; Bian, Feifei; Risting,    Outlook      Attorney - Client   advice from an attorney
18         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Jonathan                              Message File Privilege           regarding Evergrande

                                                                         Deng, Chaoying; Jia, Ruokun; Liu,
                                                                         Henry; Ye, Bob; Jia, YT; Buckfire,                                     Email string or correspondence
                                                                         Kenneth; Moshinsky, Vladimir;                                          discussing and/or reflecting legal
                                                                         Nappo, Jim; Bian, Feifei; Risting,    Outlook      Attorney - Client   advice from an attorney
19         Jia, YT        12/1/2018 Wang, Jerry   Sekhon, Vijay S.       Jonathan                              Message File Privilege           regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                  Jia, YT; Ma, XiaoOu;                                         Outlook      Attorney - Client   discussing or forwarding legal
20         Jia, YT       11/21/2018 Liu, Henry    Wang, Jerry                                                  Message File Privilege           advice regarding Evergrande




                                                  Page 8
                     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 10 of 125 Page ID
                                                        #:3036


                                                                                                                                  Adobe                              Attorney client communications
                                                                                                                                  Portable                          from outside counsel and in
                                                                                                                                  Document      Attorney - Client   house counsel redacted from
21 FF00000537   FF00000538   Jia, YT     11/13/2018                                                                               Format        Privilege           board meeting minutes




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                                                                                                    counsel and Faraday&Future
                                                                                              Liu, Henry; Deng, Chaoying; Jia,                                      employees, seeking, providing,
                                                                       Wang, Jerry;           Ruokun; Jia, YT; Ye, Bob;           Outlook      Attorney - Client    discussing or forwarding legal
22                           Jia, YT     11/10/2018 Sekhon, Vijay S.   Johnson, Jarret        Buckfire, Ken; Agosta, Michael      Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                              Sekhon, Vijay S.; Liu, Henry;                                         counsel and Faraday&Future
                                                                                              Deng, Chaoying; Jia, Ruokun; Jia,                                     employees, seeking, providing,
                                                                                              YT; Ye, Bob; Buckfire, Kenneth;     Outlook      Attorney - Client    discussing or forwarding legal
23                           Jia, YT     11/10/2018 Wang, Jerry        Johnson, Jarret        Agosta, Michael                     Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence,
                                                                                                                                                                    or attachment to same, including
                                                                                              Sekhon, Vijay S.; Liu, Henry;                                         counsel and Faraday&Future
                                                                                              Deng, Chaoying; Jia, Ruokun; Jia,                                     employees, seeking, providing,
                                                                                              YT; Ye, Bob; Buckfire, Kenneth;     Outlook      Attorney - Client    discussing or forwarding legal
24                           Jia, YT     11/10/2018 Wang, Jerry        Johnson, Jarret        Agosta, Michael                     Message File Privilege            advice regarding Evergrande




                                                                                                                                                                    Email string or correspondence
                                                                                                                                                                    reflecting Plaintiff forwarding
                                                                                                                                                                    legal advice from outside
                                                                       Jia, YT; Ma, XiaoOu;                                       Outlook      Attorney - Client    counsel at Mayer Brown
25                           Jia, YT      11/5/2018 Liu, Henry         Zhang, Jennifer                                            Message File Privilege            regarding Evergrande




                                                                       Page 9
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 11 of 125 Page ID
                                        #:3037

                                                     Ye, Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;                                                                    Email string or correspondence,
                                                     Yang, Ingloong;                                                                     or attachment to same, including
                                                     Wang, Jerry; Liu,                                                                   counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
26         Jia, YT       10/26/2018 Timmons, Brian   Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande

                                                     Timmons, Brian; Ye,
                                                     Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;                                                                      Email string or correspondence,
                                                     Ellison, Robert;                                                                    or attachment to same, including
                                                     Yang, Ingloong; Liu,                                                                counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
27         Jia, YT       10/25/2018 Wang, Jerry      Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande

                                                     Ye, Bob; Eisner, Ian;
                                                     Hsieh, Charles;
                                                     Bian, Feifei;
                                                     Schecter, Daniel;
                                                     Rhie, John; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;                                                                    Email string or correspondence,
                                                     Yang, Ingloong;                                                                     or attachment to same, including
                                                     Wang, Jerry; Liu,                                                                   counsel and Faraday&Future
                                                     Henry; Chen, Chris; Ma, Maggie; Johnson, Jarret;                Attorney - Client   employees, seeking, providing,
                                                     Wang, Terry; Mok, Agosta, Michael; Jia, YT; Ma,    Outlook      Privilege & Work    discussing or forwarding legal
28         Jia, YT       10/25/2018 Timmons, Brian   Tin                    XiaoOu; Zhang, Jennifer     Message File Product             advice regarding Evergrande




                                                     Page 10
                     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 12 of 125 Page ID
                                                        #:3038

                                                                  Ye, Bob; Eisner, Ian;
                                                                  Timmons, Brian;
                                                                  Hsieh, Charles;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Rhie, John; Sekhon,
                                                                  Vijay S.; Page, Chris;                                                                         Email string or correspondence,
                                                                  Bickley,                 Ma, Maggie; Johnson, Jarret;                                          or attachment to same, including
                                                                  Christopher;             Agosta, Michael; Jia, YT; Ma,                                         counsel and Faraday&Future
                                                                  Meeson, Nigel;           XiaoOu; Zhang, Jennifer; Liu,                    Attorney - Client    employees, seeking, providing,
                                                                  Ellison, Robert;         Henry; Chen, Chris; Wang, Terry;    Outlook      Privilege & Work     discussing or forwarding legal
29                           Jia, YT     10/25/2018 Wang, Jerry   Yang, Ingloong           Mok, Tin                            Message File Product              advice regarding Evergrande


                                                                                                                               Adobe                              Attorney client privileged
                                                                                                                               Portable                          communications from in house
                                                                                                                               Document      Attorney - Client   counsel redacted from board
30 FF00000546   FF00000574   Jia, YT     10/25/2018                                                                            Format        Privilege           meeting minutes

                                                                  Chun, James; Wang,
                                                                  Terry; Ye, Bob;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Sekhon, Vijay S.;
                                                                  Page, Chris; Bickley,
                                                                  Christopher;
                                                                  Meeson, Nigel;
                                                                  Ellison, Robert;
                                                                  Timmons, Brian;                                                                                Email string or correspondence,
                                                                  Yang, Ingloong;                                                                                or attachment to same, including
                                                                  Wang, Jerry; Hsieh,      Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                                  Charles; Liu, Henry;     Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                                  Mok, Tin; Rhie,          Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
31                           Jia, YT     10/25/2018 Chen, Chris   John                     Watson, Duncan                      Message File Product              advice regarding Evergrande


                                                                  Chen, Chris; Chun,
                                                                  James; Wang,
                                                                  Terry; Ye, Bob;
                                                                  Bian, Feifei;
                                                                  Schecter, Daniel;
                                                                  Sekhon, Vijay S.;
                                                                  Page, Chris; Bickley,
                                                                  Christopher;
                                                                  Meeson, Nigel;
                                                                  Ellison, Robert;                                                                               Email string or correspondence,
                                                                  Timmons, Brian;                                                                                or attachment to same, including
                                                                  Yang, Ingloong;          Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                                  Wang, Jerry; Hsieh,      Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                                  Charles; Liu, Henry;     Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
32                           Jia, YT     10/25/2018 Rhie, John    Mok, Tin                 Watson, Duncan                      Message File Product              advice regarding Evergrande




                                                                  Page 11
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 13 of 125 Page ID
                                        #:3039

                                                     Wang, Terry; Rhie,
                                                     John; Ye, Bob; Bian,
                                                     Feifei; Schecter,
                                                     Daniel; Sekhon,
                                                     Vijay S.; Page, Chris;
                                                     Bickley,
                                                     Christopher;
                                                     Meeson, Nigel;
                                                     Ellison, Robert;
                                                     Timmons, Brian;                                                                                Email string or correspondence,
                                                     Yang, Ingloong;                                                                                or attachment to same, including
                                                     Wang, Jerry; Hsieh,      Eisner, Ian; Ma, Maggie; Johnson,                                     counsel and Faraday&Future
                                                     Charles; Liu, Henry;     Jarret; Agosta, Michael; Jia, YT;                Attorney - Client    employees, seeking, providing,
                                                     Chen, Chris; Mok,        Ma, XiaoOu; Zhang, Jennifer;        Outlook      Privilege & Work     discussing or forwarding legal
33         Jia, YT       10/25/2018 Chun, James      Tin                      Watson, Duncan                      Message File Product              advice regarding Evergrande


                                                                                                                  Adobe                             Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Document      Attorney - Client   forwarding legal advice
           Jia, YT       10/25/2018                                                                               Format        Privilege           regarding Evergrande


                                                                              Rosenberg, Lee; Sekhon, Vijay S.;
                                                                              Hsieh, Charles; Rhie, John;
                                                                              Schecter, Daniel; Liu, Henry;                                         Email string or correspondence,
                                                                              Johnson, Jarret; Agosta, Michael;                                     or attachment to same, including
                                                                              Jia, YT; Deng, Chaoying; Risher,                                      counsel and Faraday&Future
                                                                              Jeff; Ma, Maggie; Ye, Bob; Liu,                  Attorney - Client    employees, seeking, providing,
                                                     Timmons, Brian;          Lee; Mok, Tin; Bian, Feifei;        Outlook      Privilege & Work     discussing or forwarding legal
34         Jia, YT       10/22/2018 Eisner, Ian      Wang, Jerry              Watson, Duncan; Brebner, Tom        Message File Product              advice regarding Evergrande

                                                                              Rosenberg, Lee; Sekhon, Vijay S.;
                                                                              Hsieh, Charles; Rhie, John;
                                                                              Schecter, Daniel; Liu, Henry;
                                                                              Eisner, Ian; Johnson, Jarret;                                         Email string or correspondence,
                                                                              Agosta, Michael; Jia, YT; Deng,                                       or attachment to same, including
                                                                              Chaoying; Risher, Jeff; Ma,                                           counsel and Faraday&Future
                                                                              Maggie; Ye, Bob; Liu, Lee; Mok,                  Attorney - Client    employees, seeking, providing,
                                                                              Tin; Bian, Feifei; Watson,          Outlook      Privilege & Work     discussing or forwarding legal
35         Jia, YT       10/22/2018 Wang, Jerry      Timmons, Brian           Duncan; Brebner, Tom                Message File Product              advice regarding Evergrande




                                                                                                                                                    Email string or correspondence
                                                                                                                                                    reflecting Plaintiff forwarding
                                                                          Agosta, Michael; Qiang, Johnson;                                          Legal advice from inhouse
                                                                          Liu, Henry; Eisner, Ian; Johnson,       Outlook      Attorney - Client    counsel regarding labor and
36         Jia, YT       10/11/2018 Skibbe, Sheryl   Jia, YT; Wang, Jerry Jarret; Hsu, Kelly                      Message File Privilege            employment


                                                                                                                                                    Attachment to email discussing
                                                                                                                  Microsoft                         and/or reflecting legal advice
                                                                                                                  Office Word                       and/or edits from an attorney
                                                                                                                  Open XML      Attorney - Client   regarding labor and employment
           Jia, YT       10/11/2018                                                                               Format        Privilege           advice




                                                     Page 12
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 14 of 125 Page ID
                                        #:3040




                                                                                                                                              Email string or correspondence,
                                                                                                                                              or attachment to same, including
                                                                                                                                              counsel and Faraday&Future
                                                                                                                                              employees, seeking, providing,
                                                                                                                                              discussing or forwarding legal
                                                                                                                                              advice regarding routine legal
                                                                                                                                              advice; Email string or
                                                                                                                                              correspondence, or attachment
                                                                                                                                              to same, including counsel and
                                                                       Agosta, Michael; Ma, XiaoOu; Jia,                                      Faraday&Future employees,
                                                                       Ruokun; Deng, Chaoying;                                                seeking, providing, discussing or
                                                                       Sampson, Nick; Skibbe, Sheryl;                                         forwarding legal advice
                                                 Jia, YT; Wang, Jerry; Eisner, Ian; Johnson, Jarret; Liu,   Outlook      Attorney - Client    regarding labor and employment
37         Jia, YT        10/1/2018 Hsu, Kelly   Qiang, Johnson        Henry                                Message File Privilege            advice


                                                                                                            Microsoft                         Document discussing and/or
                                                                                                            Office Word                       reflecting legal advice and/or
                                                                                                            Open XML      Attorney - Client   edits from an attorney regarding
           Jia, YT        10/1/2018                                                                         Format        Privilege           labor and employment advice


                                                                                                            Microsoft                         Document discussing and/or
                                                                                                            Office Word                       reflecting legal advice and/or
                                                                                                            Open XML      Attorney - Client   edits from an attorney regarding
           Jia, YT        9/29/2018                                                                         Format        Privilege           labor and employment advice




                                                                                                                                              Email string or correspondence
                                                                     Agosta, Michael; Jia, Ruokun;                                            reflecting Plaintiff forwarding
                                                 Wang, Jerry; Qiang, Deng, Chaoying; Sampson, Nick;                                           Legal advice from inhouse
                                                 Johnson; Jia, YT;   Skibbe, Sheryl; Eisner, Ian;           Outlook      Attorney - Client    counsel regarding labor and
38         Jia, YT        9/29/2018 Hsu, Kelly   Ma, XiaoOu          Johnson, Jarret; Liu, Henry            Message File Privilege            employment advice


                                                                                                                                              Attachment to email discussing
                                                                                                            Microsoft                         and/or reflecting legal advice
                                                                                                            Office Word                       and/or edits from an attorney
                                                                                                            Open XML      Attorney - Client   regarding labor and employment
           Jia, YT        9/29/2018                                                                         Format        Privilege           advice


                                                                                                                                              Attachment to email discussing
                                                                                                            Microsoft                         and/or reflecting legal advice
                                                                                                            Office Word                       and/or edits from an attorney
                                                                                                            Open XML      Attorney - Client   regarding labor and employment
           Jia, YT        9/29/2018                                                                         Format        Privilege           advice




                                                 Page 13
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 15 of 125 Page ID
                                        #:3041




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                           Liu, Henry; Johnson, Jarret;                                           counsel and Faraday&Future
                                                                           Hsieh, Charles; Eisner, Ian;                                           employees, seeking, providing,
                                                                           Agosta, Michael; Jia, YT; Bian,      Outlook      Attorney - Client    discussing or forwarding legal
39         Jia, YT        9/11/2018 Sekhon, Vijay S.   Wang, Jerry         Feifei                               Message File Privilege            advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                           Liu, Henry; Johnson, Jarret;                                           counsel and Faraday&Future
                                                                           Hsieh, Charles; Eisner, Ian;                                           employees, seeking, providing,
                                                                           Agosta, Michael; Jia, YT; Bian,      Outlook      Attorney - Client    discussing or forwarding legal
40         Jia, YT        9/11/2018 Wang, Jerry        Sekhon, Vijay S.    Feifei                               Message File Privilege            advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                Adobe                             employees, seeking, providing,
                                                                                                                Portable                          discussing or forwarding legal
                                                                                                                Document      Attorney - Client   advice regarding labor and
           Jia, YT        9/11/2018                                                                             Format        Privilege           employment advice




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                Outlook      Attorney - Client    advice regarding routine legal
41         Jia, YT         9/6/2018 Deng, Chaoying     Liu, Henry          Jia, YT                              Message File Privilege            advice




                                                                                                                                                  Email string or correspondence,
                                                                           Wang, Jerry; Jia, YT; Agosta,                                          or attachment to same, including
                                                                           Michael; Johnson, Jarret; Deng,                                        counsel and Faraday&Future
                                                       Timmons, Brian;     Chaoying; Kirpalani, Susheel;                                          employees, seeking, providing,
                                                       Sekhon, Vijay S.;   Rosenberg, Lee; Eisner, Ian; Bian,   Outlook      Attorney - Client    discussing or forwarding legal
42         Jia, YT         9/3/2018 Liu, Henry         Perlson, David      Feifei                               Message File Privilege            advice regarding Evergrande




                                                       Page 14
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 16 of 125 Page ID
                                        #:3042




                                                                                                                                                   Email string or correspondence,
                                                                             Wang, Jerry; Jia, YT; Agosta,                                         or attachment to same, including
                                                                             Michael; Johnson, Jarret; Deng,                                       counsel and Faraday&Future
                                                       Eisner, Ian; Bian,    Chaoying; Timmons, Brian;                                             employees, seeking, providing,
                                                       Feifei; Sekhon, Vijay Kirpalani, Susheel; Rosenberg,      Outlook      Attorney - Client    discussing or forwarding legal
43         Jia, YT         9/3/2018 Liu, Henry         S.; Perlson, David Lee                                    Message File Privilege            advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                       Wang, Jerry; Deng,      Agosta, Michael; Huang, Wentao;                                     employees, seeking, providing,
                                                       Chaoying; Liu,          Chen, Min; Fong, Jimmy; Bian,                                       discussing or forwarding legal
                                                       Henry; Jia, YT; Peng,   Feifei; Boo, Bee Chun; Tan, Sze   Outlook      Attorney - Client    advice regarding labor and
44         Jia, YT        8/23/2018 Sekhon, Vijay S.   Jianjun; Xia, James     Shing                             Message File Privilege            employment advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice


                                                                                                                                                   Attachment to email discussing
                                                                                                                 Microsoft                         and/or reflecting legal advice
                                                                                                                 Word 97 -                         and/or edits from an attorney
                                                                                                                 2003          Attorney - Client   regarding labor and employment
           Jia, YT        8/23/2018                                                                              Document      Privilege           advice




                                                       Page 15
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 17 of 125 Page ID
                                        #:3043



                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees, seeking, providing,
                                                                                                              discussing or forwarding legal
                                                                            Outlook      Attorney - Client    advice regarding routine legal
45         Jia, YT         8/1/2018 Jia, YT      Liu, Henry                 Message File Privilege            advice


                                                                                                              Email string or correspondence
                                                                                                              reflecting Plaintiff forwarding
                                                                            Outlook      Attorney - Client    legal advice from outside
46         Jia, YT        6/18/2018 Liu, Henry   Jia, YT                    Message File Privilege            counsel




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees reflecting Plaintiff
                                                 Jia, YT; Deng,             Outlook      Attorney - Client    forwarding legal advice from
47         Jia, YT        6/12/2018 Liu, Henry   Chaoying                   Message File Privilege            outside counsel




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees reflecting Plaintiff
                                                 Jia, YT; Deng,                                               forwarding legal advice from
                                                 Chaoying; Ma,              Outlook      Attorney - Client    outside counsel at Mayer Brown
48         Jia, YT        5/31/2018 Liu, Henry   XiaoOu                     Message File Privilege            regarding immigration


                                                                                                              Attachment to email discussing
                                                                            Microsoft                         and/or reflecting legal advice
                                                                            Office Word                       and/or edits from an attorney
                                                                            Open XML      Attorney - Client   regarding routine legal advice
           Jia, YT        5/30/2018                                         Format        Privilege           regarding immigration




                                                                                                              Email string or correspondence,
                                                                                                              or attachment to same, including
                                                                                                              counsel and Faraday&Future
                                                                                                              employees, seeking, providing,
                                                                                                              discussing or forwarding legal
                                                                            Outlook      Attorney - Client    advice regarding routine legal
49         Jia, YT         8/1/2018 Jia, YT      Liu, Henry       Jia, YT   Message File Privilege            advice regarding immigration




                                                 Page 16
                     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 18 of 125 Page ID
                                                        #:3044



                                                                                                                                 Microsoft                          Attorney client privileged
                                                                                                                                 Office Word                       communications with outside
                                                                                                                                 Open XML      Attorney - Client   counsel redacted from draft
50 FF00000666   FF00000671   Jia, YT      12/9/2018                                                                              Format        Privilege           board meeting minutes


                                                                                                                                 Microsoft                          Attorney-client privilege
                                                                                                                                 Office Word                       communication by in house
                                                                                                                                 Open XML      Attorney - Client   counsel redacted from board
51 FF00000672   FF00000685   Jia, YT      12/1/2018                                                                              Format        Privilege           meeting minutes


                                                                                                                                                                    Attorney client privileged
                                                                                                                                 Microsoft                         communications from outside
                                                                                                                                 Office Word                       counsel and in house counsel
                                                                                                                                 Open XML      Attorney - Client   redacted from board meeting
52 FF00000686   FF00000714   Jia, YT      12/1/2018                                                                              Format        Privilege           minutes

                                                                                                                                 Adobe
                                                                                                                                 Portable                           Attorney-client privileged
                                                                                                                                 Document      Attorney - Client   communication redacted from
53 FF00000751   FF00000751   Jia, YT      11/8/2018                                                                              Format        Privilege           board meeting agenda




                                                                                                                                                                   Email string or correspondence,
                                                                                                                                                                   or attachment to same, including
                                                                                                                                                                   counsel and Faraday&Future
                                                                                                                                                                   employees, seeking, providing,
                                                                                                                                                                   discussing or forwarding legal
                                                                                                                                                                   advice regarding routine legal
                                                                        Piccio, Victorina;                                                                         advice; Email string or
                                                                        Qiang, Johnson;                                                                            correspondence reflecting
                                                                        Kim, Grace; Wang,                                        Outlook      Attorney - Client    Plaintiff forwarding legal advice
54                           Liu, Henry   8/27/2018 Piccio, Victorina   Jerry; Liu, Henry                                        Message File Privilege            from outside counsel


                                                                                                                                                                   Attachment to email discussing
                                                                                                                                 Adobe                             and/or reflecting legal advice
                                                                                                                                 Portable                          and/or edits from an attorney
                                                                                                                                 Document                          regarding labor and employment
                             Liu, Henry   2/22/2017                                                                              Format        Work Product        advice




                                                                                                                                                                   Email string or correspondence,
                                                                                                                                                                   or attachment to same, including
                                                                                                                                                                   counsel and Faraday&Future
                                                                                                                                                                   employees, seeking, providing,
                                                                                                                                 Outlook      Attorney - Client    discussing or forwarding legal
55                           Liu, Henry    1/2/2019 Liu, Henry          Bian, Feifei         Sekhon, Vijay S.; Johnson, Jarret   Message File Privilege            advice regarding Evergrande




                                                                        Page 17
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 19 of 125 Page ID
                                        #:3045


                                                                                                                Microsoft                         Attachment to email discussing
                                                                                                                Office Word                       and/or reflecting legal advice
                                                                                                                Open XML                          and/or edits from an attorney
           Liu, Henry      1/2/2019                                                                             Format        Work Product        regarding Evergrande


                                                                                                                                                  Email string or correspondence
                                                                                                                                                  discussing and/or reflecting legal
                                                                                                                                                  advice from an attorney
                                                                                                                Outlook      Attorney - Client    regarding labor and employment
56         Liu, Henry    10/27/2018 Johnson, Jarret   Liu, Henry                                                Message File Privilege            advice


                                                                                                                                                  Attachment to email seeking,
                                                                                                                Adobe                             providing, discussing or
                                                                                                                Portable                          forwarding legal advice
                                                                                                                Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/3/2018                                                                             Format        Privilege           advice




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
57         Liu, Henry    10/26/2018 Fischer, Max C.   Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Fischer, Max C.;   Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
58         Liu, Henry    10/25/2018 Skibbe, Sheryl    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                      Fischer, Max C.;   Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client    employment advice regarding
59         Liu, Henry    10/25/2018 Skibbe, Sheryl    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege            WARN Act.




                                                      Page 18
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 20 of 125 Page ID
                                        #:3046




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                       Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
60         Liu, Henry    10/25/2018 Fischer, Max C.    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                                          Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
61         Liu, Henry    10/24/2018 Skibbe, Sheryl     Mackay, Aimee G.   Fischer, Max C.; Sekhon, Vijay S.      Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                                          Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
62         Liu, Henry    10/24/2018 Mackay, Aimee G.   Skibbe, Sheryl     Fischer, Max C.; Sekhon, Vijay S.      Message File Privilege           WARN Act.




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                                                  employees, seeking, providing,
                                                                                                                                                  discussing or forwarding legal
                                                                                                                                                  advice regarding labor and
                                                       Skibbe, Sheryl;    Liu, Henry; Hsu, Kelly; Eisner, Ian;   Outlook      Attorney - Client   employment advice regarding
63         Liu, Henry    10/24/2018 Fischer, Max C.    Sekhon, Vijay S.   Mackay, Aimee G.                       Message File Privilege           WARN Act




                                                       Page 19
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 21 of 125 Page ID
                                        #:3047




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Fischer, Max C.;                                         Outlook      Attorney - Client    employment advice regarding
64         Liu, Henry    10/24/2018 Skibbe, Sheryl   Sekhon, Vijay S.   Liu, Henry; Hsu, Kelly; Eisner, Ian   Message File Privilege            WARN Act




                                                                                                                                                Attachment to email seeking,
                                                                                                              Microsoft                         providing, discussing or
                                                                                                              Office Word                       forwarding legal advice
                                                                                                              Open XML      Attorney - Client   regarding labor and employment
           Liu, Henry    10/24/2018                                                                           Format        Privilege           advice regarding WARN Act




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Fischer, Max C.;                                         Outlook      Attorney - Client    employment advice regarding
65         Liu, Henry    10/24/2018 Skibbe, Sheryl   Sekhon, Vijay S.   Hsu, Kelly; Eisner, Ian; Liu, Henry   Message File Privilege            Warn Act.




                                                                                                                                                Attachment to email seeking,
                                                                                                              Microsoft                         providing, discussing or
                                                                                                              Office Word                       forwarding legal advice
                                                                                                              Open XML      Attorney - Client   regarding labor and employment
           Liu, Henry    10/24/2018                                                                           Format        Privilege           advice regarding WARN Act




                                                                                                                                                Email string or correspondence,
                                                                                                                                                or attachment to same, including
                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                employees, seeking, providing,
                                                                                                                                                discussing or forwarding legal
                                                                                                                                                advice regarding labor and
                                                     Agosta, Michael;   Hsu, Kelly; Eisner, Ian; Fritz,       Outlook      Attorney - Client    employment advice regarding
66         Liu, Henry    10/23/2018 Skibbe, Sheryl   Liu, Henry         Brian; Johnson, Jarret                Message File Privilege            WARN Act




                                                     Page 20
                     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 22 of 125 Page ID
                                                        #:3048



                                                                                                                                            Attachment to email seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/23/2018                                                      Format        Privilege           advice regarding WARN Act




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                                                                                                            advice regarding labor and
                                                                      Agosta, Michael;                    Outlook      Attorney - Client    employment advice regarding
67                           Liu, Henry   10/18/2018 Skibbe, Sheryl   Liu, Henry             Hsu, Kelly   Message File Privilege            WARN Act




                                                                                                                                            Attachment to email seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/18/2018                                                      Format        Privilege           advice regarding WARN Act




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                                      Agosta, Michael;                                                      advice regarding labor and
                                                                      Qiang, Johnson; Liu,                Outlook      Attorney - Client    employment advice regarding
68                           Liu, Henry   10/11/2018 Skibbe, Sheryl   Henry                               Message File Privilege            WARN Act




                                                                                                                                            Attachment to email, seeking,
                                                                                                          Microsoft                         providing, discussing or
                                                                                                          Office Word                       forwarding legal advice
                                                                                                          Open XML      Attorney - Client   regarding labor and employment
                             Liu, Henry   10/11/2018                                                      Format        Privilege           advice regarding WARN Act

                                                                                                          Adobe
                                                                                                          Portable                           Attorney client privileged
                                                                                                          Document      Attorney - Client   communication redacted from
69 FF00000782   FF00000793   Liu, Henry    10/3/2018                                                      Format        Privilege           board meeting minutes




                                                                      Page 21
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 23 of 125 Page ID
                                        #:3049




                                                                                                                     Email string or correspondence,
                                                                                                                     or attachment to same, including
                                                                                                                     counsel and Faraday&Future
                                                                                                                     employees, seeking, providing,
                                                                                   Outlook      Attorney - Client    discussing or forwarding legal
70         Liu, Henry     10/5/2018 Bian, Feifei   Liu, Henry   Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande


                                                                                   Adobe                             Attachment to email seeking,
                                                                                   Portable      Attorney - Client   providing, discussing or
                                                                                   Document      Privilege & Work    forwarding legal advice
           Liu, Henry     10/5/2018                                                Format        Product             regarding Evergrande


                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable                          forwarding legal advice
                                                                                   Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/5/2018                                                Format        Privilege           advice


                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable                          forwarding legal advice
                                                                                   Document      Attorney - Client   regarding labor and employment
           Liu, Henry     10/5/2018                                                Format        Privilege           advice




                                                                                                                     Attachment to email seeking,
                                                                                   Adobe                             providing, discussing or
                                                                                   Portable      Attorney - Client   forwarding legal advice
                                                                                   Document      Privilege & Work    regarding Evergrande and Labor
           Liu, Henry     10/5/2018                                                Format        Product             and Employment advice


                                                                                   Adobe                             Attachment to email seeking,
                                                                                   Portable      Attorney - Client   providing, discussing or
                                                                                   Document      Privilege & Work    forwarding legal advice
           Liu, Henry     10/5/2018                                                Format        Product             regarding Evergrande




                                                                                                                     Email string or correspondence,
                                                                                                                     or attachment to same, including
                                                                                                                     counsel and Faraday&Future
                                                                                                                     employees, seeking, providing,
                                                                                   Outlook      Attorney - Client    discussing or forwarding legal
72         Liu, Henry     10/5/2018 Bian, Feifei   Liu, Henry   Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                   Page 22
Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 24 of 125 Page ID
                                   #:3050


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                  Wang, Jerry; Liu,                                                                        forwarding legal advice
                                                  Henry; Huang,                                          Outlook      Attorney - Client    regarding labor and employment
      Liu, Henry     8/22/2018 Sekhon, Vijay S.   Wentao               Bian, Feifei                      Message File Privilege            advice


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                  Wang, Jerry; Liu,                                                                        forwarding legal advice
                                                  Henry; Huang,                                          Outlook      Attorney - Client    regarding labor and employment
      Liu, Henry     8/22/2018 Sekhon, Vijay S.   Wentao               Bian, Feifei; Sekhon, Vijay S.    Message File Privilege            advice


                                                                                                                                           Attachment to email, seeking,
                                                                                                         Adobe                             providing, discussing or
                                                                                                         Portable                          forwarding legal advice
                                                                                                         Document      Attorney - Client   regarding labor and employment
      Liu, Henry     8/22/2018                                                                           Format        Privilege           advice


                                                                                                                                           Attachment to email seeking,
                                                                                                                                           providing, discussing or
                                                                                                                       Attorney - Client   forwarding legal advice
      Liu, Henry     8/22/2018                                                                           XML File      Privilege           regarding Evergrande




                                                                                                                                           Attorney client privileged email
                                                                                                                                           attached to email seeking,
                                                                                                                      Attorney - Client    providing, discussing or
                                                                                                         Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry     8/17/2018 Sekhon, Vijay S.   Wang, Jerry          Liu, Henry; Bian, Feifei          Message File Product              regarding Evergrande




                                                                                                                                           Attorney client privileged email
                                                                                                                                           attached to email seeking,
                                                                                                                      Attorney - Client    providing, discussing or
                                                                                                         Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry     8/23/2018 Sekhon, Vijay S.   Wang, Jerry          Bian, Feifei; Sekhon, Vijay S.    Message File Product              regarding Evergrande


                                                  Liu, Henry; Wang,
                                                  Jerry; Jia, YT;                                                                          Attorney client privileged email
                                                  Agosta, Michael;     Sekhon, Vijay S.; Bian, Feifei;                                     attached to email seeking,
                                                  Johnson, Jarret;     Timmons, Brian; Perlson, David;                Attorney - Client    providing, discussing or
                                                  Eisner, Ian; Deng,   Kirpalani, Susheel; Rosenberg,    Outlook      Privilege & Work     forwarding legal advice
      Liu, Henry      9/1/2018 Sekhon, Vijay S.   Chaoying             Lee                               Message File Product              regarding Evergrande




                                                  Page 23
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 25 of 125 Page ID
                                        #:3051




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                                                                                                                     employees, seeking, providing,
                                                                              Bian, Feifei; Eisner, Ian; Liu,      Outlook      Attorney - Client    discussing or forwarding legal
73         Liu, Henry     10/5/2018 Johnson, Jarret    Wang, Jerry            Henry; Sekhon, Vijay S.              Message File Privilege            advice regarding Evergrande


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word   Attorney - Client   providing, discussing or
                                                                                                                   Open XML      Privilege & Work    forwarding legal advice
           Liu, Henry     10/3/2018                                                                                Format        Product             regarding Evergrande




                                                                              Eisner, Ian; Johnson, Jarret;
                                                                              Hsieh, Charles; Bian, Feifei; Liu,                                     Email string or correspondence,
                                                                              Henry; Agosta, Michael;                                                or attachment to same, including
                                                                              Browder, Vanessa K.; Duffee,                                           counsel and Faraday&Future
                                                                              David K.; Deng, Chaoying;                         Attorney - Client    employees, seeking, providing,
                                                       Perlson, David;        Timmons, Brian; Rosenberg, Lee;      Outlook      Privilege & Work     discussing or forwarding legal
74         Liu, Henry     9/22/2018 Sekhon, Vijay S.   Wang, Jerry            Rhie, John; Worcester, Corey         Message File Product              advice regarding Evergrande




                                                                              Sekhon, Vijay S.; Eisner, Ian;
                                                                              Johnson, Jarret; Hsieh, Charles;                                       Email string or correspondence,
                                                                              Bian, Feifei; Liu, Henry; Agosta,                                      or attachment to same, including
                                                                              Michael; Browder, Vanessa K.;                                          counsel and Faraday&Future
                                                                              Duffee, David K.; Deng, Chaoying;                 Attorney - Client    employees, seeking, providing,
                                                                              Timmons, Brian; Rosenberg, Lee;      Outlook      Privilege & Work     discussing or forwarding legal
75         Liu, Henry     9/22/2018 Perlson, David     Wang, Jerry            Rhie, John; Worcester, Corey         Message File Product              advice regarding Evergrande


                                                       Wang, Jerry;
                                                       Perlson, David;
                                                       Timmons, Brian;                                                                               Email string or correspondence,
                                                       Rosenberg, Lee;                                                                               or attachment to same, including
                                                       Browder, Vanessa                                                                              counsel and Faraday&Future
                                                       K.; Bakst, David S.;   Agosta, Michael; Johnson, Jarret;                                      employees, seeking, providing,
                                                       Sekhon, Vijay S.;      Eisner, Ian; Hsieh, Charles; Liu,    Outlook      Attorney - Client    discussing or forwarding legal
76         Liu, Henry     9/21/2018 Duffee, David K.   Bian, Feifei           Henry                                Message File Privilege            advice regarding Evergrande


                                                       Perlson, David;
                                                       Timmons, Brian;
                                                       Rosenberg, Lee;                                                                               Email string or correspondence,
                                                       Duffee, David K.;                                                                             or attachment to same, including
                                                       Browder, Vanessa                                                                              counsel and Faraday&Future
                                                       K.; Bakst, David S.;   Agosta, Michael; Johnson, Jarret;                                      employees, seeking, providing,
                                                       Sekhon, Vijay S.;      Eisner, Ian; Hsieh, Charles; Liu,    Outlook      Attorney - Client    discussing or forwarding legal
77         Liu, Henry     9/21/2018 Wang, Jerry        Bian, Feifei           Henry                                Message File Privilege            advice regarding Evergrande




                                                       Page 24
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 26 of 125 Page ID
                                        #:3052



                                                                        Sekhon, Vijay S.; Eisner, Ian;
                                                                        Johnson, Jarret; Hsieh, Charles;                                     Email string or correspondence,
                                                                        Bian, Feifei; Liu, Henry; Agosta,                                    or attachment to same, including
                                                                        Michael; Browder, Vanessa K.;                                        counsel and Faraday&Future
                                                                        Duffee, David K.; Deng, Chaoying;                Attorney - Client   employees, seeking, providing,
                                                                        Timmons, Brian; Rosenberg, Lee;     Outlook      Privilege & Work    discussing or forwarding legal
78         Liu, Henry     9/21/2018 Perlson, David   Wang, Jerry        Rhie, John; Worcester, Corey        Message File Product             advice regarding Evergrande




                                                                        Sekhon, Vijay S.; Eisner, Ian;
                                                                        Johnson, Jarret; Hsieh, Charles;                                     Email string or correspondence,
                                                                        Bian, Feifei; Liu, Henry; Agosta,                                    or attachment to same, including
                                                                        Michael; Browder, Vanessa K.;                                        counsel and Faraday&Future
                                                                        Duffee, David K.; Deng, Chaoying;                Attorney - Client   employees, seeking, providing,
                                                                        Timmons, Brian; Rosenberg, Lee;     Outlook      Privilege & Work    discussing or forwarding legal
79         Liu, Henry     9/21/2018 Wang, Jerry      Perlson, David     Rhie, John; Worcester, Corey        Message File Product             advice regarding Evergrande

                                                     Perlson, David;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                      Email string or correspondence,
                                                     Henry; Agosta,                                                                          or attachment to same, including
                                                     Michael; Browder,                                                                       counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                 Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;    Outlook      Privilege & Work    discussing or forwarding legal
80         Liu, Henry     9/21/2018 Wang, Jerry      Chaoying            Rhie, John; Worcester, Corey       Message File Product             advice regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                      Email string or correspondence,
                                                     Henry; Agosta,                                                                          or attachment to same, including
                                                     Michael; Browder,                                                                       counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                 Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;    Outlook      Privilege & Work    discussing or forwarding legal
81         Liu, Henry     9/21/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey       Message File Product             advice regarding Evergrande




                                                     Page 25
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 27 of 125 Page ID
                                        #:3053



                                                     Timmons, Brian;
                                                     Perlson, David;
                                                     Rosenberg, Lee;
                                                     Wang, Jerry; Eisner,
                                                     Ian; Johnson, Jarret;
                                                     Hsieh, Charles; Liu,
                                                     Henry; Agosta,
                                                     Michael; Browder,                                                                      Email string or correspondence,
                                                     Vanessa K.; Duffee,                                                                    or attachment to same, including
                                                     David K.; Deng,                                                                        counsel and Faraday&Future
                                                     Chaoying; Rhie,                                                    Attorney - Client   employees, seeking, providing,
                                                     John; Sampson,                                        Outlook      Privilege & Work    discussing or forwarding legal
82         Liu, Henry     9/20/2018 Bian, Feifei     Nick; Jia, Ruokun                                     Message File Product             advice regarding Evergrande


                                                                                                           Microsoft                        Attachment to email discussing
                                                                                                           Office Word                      and/or reflecting legal advice
                                                                                                           Open XML                         and/or edits from an attorney
           Liu, Henry     9/20/2018                                                                        Format        Work Product       regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
83         Liu, Henry     9/20/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande

                                                     Perlson, David;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
84         Liu, Henry     9/20/2018 Wang, Jerry      Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande

                                                     Wang, Jerry;
                                                     Sekhon, Vijay S.;
                                                     Eisner, Ian;
                                                     Johnson, Jarret;
                                                     Hsieh, Charles;
                                                     Bian, Feifei; Liu,                                                                     Email string or correspondence,
                                                     Henry; Agosta,                                                                         or attachment to same, including
                                                     Michael; Browder,                                                                      counsel and Faraday&Future
                                                     Vanessa K.; Duffee,                                                Attorney - Client   employees, seeking, providing,
                                                     David K.; Deng,     Timmons, Brian; Rosenberg, Lee;   Outlook      Privilege & Work    discussing or forwarding legal
85         Liu, Henry     9/20/2018 Perlson, David   Chaoying            Rhie, John; Worcester, Corey      Message File Product             advice regarding Evergrande




                                                     Page 26
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 28 of 125 Page ID
                                        #:3054


                                                   Wang, Jerry; Liu,
                                                   Henry; Hsieh,
                                                   Charles; Agosta,
                                                   Michael; Ma,                                                                Email string or correspondence,
                                                   Maggie; Johnson,                                                            or attachment to same, including
                                                   Jarret; Eisner, Ian;                                                        counsel and Faraday&Future
                                                   Browder, Vanessa                                                            employees, seeking, providing,
                                                   K.; Assmus, Richard                       Outlook      Attorney - Client    discussing or forwarding legal
86         Liu, Henry     9/19/2018 Bian, Feifei   M.; Duffee, David K. Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande


                                                                                             Microsoft                         Attachment to email seeking,
                                                                                             Office Word                       providing, discussing or
                                                                                             Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/19/2018                                                          Format        Privilege           regarding Evergrande


                                                                                             Adobe                             Attachment to email seeking,
                                                                                             Portable                          providing, discussing or
                                                                                             Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/19/2018                                                          Format        Privilege           regarding Evergrande




                                                                                                                               Email string or correspondence,
                                                   Wang, Jerry; Liu,                                                           or attachment to same, including
                                                   Henry; Johnson,                                                             counsel and Faraday&Future
                                                   Jarret; Eisner, Ian;                                                        employees, seeking, providing,
                                                   Timmons, Brian;                           Outlook      Attorney - Client    discussing or forwarding legal
87         Liu, Henry     9/19/2018 Bian, Feifei   Perlson, David         Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                                                                                               Email string or correspondence,
                                                   Wang, Jerry; Liu,                                                           or attachment to same, including
                                                   Henry; Johnson,                                                             counsel and Faraday&Future
                                                   Jarret; Eisner, Ian;                                                        employees, seeking, providing,
                                                   Timmons, Brian;                           Outlook      Attorney - Client    discussing or forwarding legal
88         Liu, Henry     9/19/2018 Bian, Feifei   Perlson, David                            Message File Privilege            advice regarding Evergrande


                                                   Bian, Feifei; Liu,
                                                   Henry; Hsieh,
                                                   Charles; Agosta,
                                                   Michael; Ma,                                                                Email string or correspondence,
                                                   Maggie; Johnson,                                                            or attachment to same, including
                                                   Jarret; Eisner, Ian;                                                        counsel and Faraday&Future
                                                   Browder, Vanessa                                                            employees, seeking, providing,
                                                   K.; Assmus, Richard                       Outlook      Attorney - Client    discussing or forwarding legal
89         Liu, Henry     9/18/2018 Wang, Jerry    M.; Duffee, David K. Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande




                                                   Page 27
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 29 of 125 Page ID
                                        #:3055


                                                                                               Microsoft                         Attachment to email seeking,
                                                                                               Office Word                       providing, discussing or
                                                                                               Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Bian, Feifei; Wang,
                                                       Jerry; Liu, Henry;
                                                       Hsieh, Charles;
                                                       Agosta, Michael;
                                                       Ma, Maggie;                                                               Email string or correspondence,
                                                       Johnson, Jarret;                                                          or attachment to same, including
                                                       Eisner, Ian;                                                              counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
90         Liu, Henry     9/18/2018 Duffee, David K.   M.; Bakst, David S. Sekhon, Vijay S.    Message File Privilege            advice regarding Evergrande


                                                                                               Adobe                             Attachment to email seeking,
                                                                                               Portable                          providing, discussing or
                                                                                               Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Bian, Feifei; Wang,
                                                       Jerry; Liu, Henry;
                                                       Hsieh, Charles;
                                                       Agosta, Michael;
                                                       Ma, Maggie;                                                               Email string or correspondence,
                                                       Johnson, Jarret;                                                          or attachment to same, including
                                                       Eisner, Ian;                                                              counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
91         Liu, Henry     9/18/2018 Duffee, David K.   M.; Bakst, David S. Sekhon, Vijay S.    Message File Privilege            advice regarding Evergrande


                                                                                               Adobe                             Attachment to email seeking,
                                                                                               Portable                          providing, discussing or
                                                                                               Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                            Format        Privilege           regarding Evergrande


                                                       Wang, Jerry; Liu,
                                                       Henry; Hsieh,
                                                       Charles; Agosta,
                                                       Michael; Ma,                                                              Email string or correspondence,
                                                       Maggie; Johnson,                                                          or attachment to same, including
                                                       Jarret; Eisner, Ian;                                                      counsel and Faraday&Future
                                                       Browder, Vanessa                                                          employees, seeking, providing,
                                                       K.; Assmus, Richard                     Outlook      Attorney - Client    discussing or forwarding legal
92         Liu, Henry     9/18/2018 Bian, Feifei       M.; Duffee, David K. Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande




                                                       Page 28
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 30 of 125 Page ID
                                        #:3056


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande




                                                                                                                                                          Email string or correspondence,
                                                                                  Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                                  Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                                  Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                                  Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
93         Liu, Henry     9/18/2018 Bian, Feifei          Wang, Jerry             Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                        Office Word                       providing, discussing or
                                                                                                                        Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande


                                                                                                                        Adobe                             Attachment to email seeking,
                                                                                                                        Portable                          providing, discussing or
                                                                                                                        Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/18/2018                                                                                     Format        Privilege           regarding Evergrande




                                                                                                                                                          Email string or correspondence,
                                                                                                                                                          or attachment to same, including
                                                          Browder, Vanessa        Sekhon, Vijay S.; Liu, Henry;                                           counsel and Faraday&Future
                                                          K.; Duffee, David K.;   Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                          Bian, Feifei; Wang,     Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
94         Liu, Henry     9/17/2018 Browder, Vanessa K.   Jerry                   Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                                        Office Word                       providing, discussing or
                                                                                                                        Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                     Format        Privilege           regarding Evergrande




                                                          Page 29
     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 31 of 125 Page ID
                                        #:3057


                                                                                                                    Adobe                             Attachment to email seeking,
                                                                                                                    Portable                          providing, discussing or
                                                                                                                    Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                                                                                                      or attachment to same, including
                                                                              Sekhon, Vijay S.; Liu, Henry;                                           counsel and Faraday&Future
                                                          Duffee, David K.;   Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                          Bian, Feifei; Wang, Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
95         Liu, Henry     9/17/2018 Browder, Vanessa K.   Jerry               Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                                    Microsoft                         Attachment to email seeking,
                                                                                                                    Office Word                       providing, discussing or
                                                                                                                    Open XML      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                                                                                                      or attachment to same, including
                                                                                                                    Adobe                             counsel and Faraday&Future
                                                                                                                    Portable                          employees, seeking, providing,
                                                                                                                    Document      Attorney - Client   discussing or forwarding legal
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           advice regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                              Sekhon, Vijay S.; Browder,                                              or attachment to same, including
                                                                              Vanessa K.; Liu, Henry; Hsieh,                                          counsel and Faraday&Future
                                                                              Charles; Agosta, Michael; Ma,                                           employees, seeking, providing,
                                                          Bian, Feifei; Wang, Maggie; Johnson, Jarret; Eisner,      Outlook      Attorney - Client    discussing or forwarding legal
96         Liu, Henry     9/17/2018 Duffee, David K.      Jerry               Ian; Assmus, Richard M.               Message File Privilege            advice regarding Evergrande


                                                                                                                    Adobe                             Attachment to email seeking,
                                                                                                                    Portable                          providing, discussing or
                                                                                                                    Document      Attorney - Client   forwarding legal advice
           Liu, Henry     9/17/2018                                                                                 Format        Privilege           regarding Evergrande




                                                                                                                                                      Email string or correspondence,
                                                                              Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                              Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                              Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                              Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
97         Liu, Henry     9/17/2018 Bian, Feifei          Wang, Jerry         Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande




                                                          Page 30
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 32 of 125 Page ID
                                         #:3058




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
 98         Liu, Henry     9/17/2018 Wang, Jerry    Bian, Feifei        Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
 99         Liu, Henry     9/17/2018 Bian, Feifei   Wang, Jerry         Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande


                                                                                                              Microsoft                         Attachment to email seeking,
                                                                                                              Office Word                       providing, discussing or
                                                                                                              Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/17/2018                                                                          Format        Privilege           regarding Evergrande




                                                                                                                                                Email string or correspondence,
                                                                        Duffee, David K.; Sekhon, Vijay S.;                                     or attachment to same, including
                                                                        Browder, Vanessa K.; Liu, Henry;                                        counsel and Faraday&Future
                                                                        Hsieh, Charles; Agosta, Michael;                                        employees, seeking, providing,
                                                                        Ma, Maggie; Johnson, Jarret;          Outlook      Attorney - Client    discussing or forwarding legal
100         Liu, Henry     9/17/2018 Wang, Jerry    Bian, Feifei        Eisner, Ian; Assmus, Richard M.       Message File Privilege            advice regarding Evergrande

                                                    Wang, Jerry;
                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Liu, Henry;
                                                    Hsieh, Charles;                                                                             Email string or correspondence,
                                                    Agosta, Michael;                                                                            or attachment to same, including
                                                    Ma, Maggie;                                                                                 counsel and Faraday&Future
                                                    Johnson, Jarret;                                                                            employees, seeking, providing,
                                                    Eisner, Ian; Assmus,                                      Outlook      Attorney - Client    discussing or forwarding legal
101         Liu, Henry     9/16/2018 Bian, Feifei   Richard M.           Duffee, David K.                     Message File Privilege            advice regarding Evergrande

                                                    Bian, Feifei;
                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Liu, Henry;
                                                    Hsieh, Charles;                                                                             Email string or correspondence,
                                                    Agosta, Michael;                                                                            or attachment to same, including
                                                    Ma, Maggie;                                                                                 counsel and Faraday&Future
                                                    Johnson, Jarret;                                                                            employees, seeking, providing,
                                                    Eisner, Ian; Assmus,                                      Outlook      Attorney - Client    discussing or forwarding legal
102         Liu, Henry     9/16/2018 Wang, Jerry    Richard M.           Duffee, David K.                     Message File Privilege            advice regarding Evergrande




                                                    Page 31
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 33 of 125 Page ID
                                         #:3059


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
103         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande


                                                                                          Microsoft                         Attachment to email seeking,
                                                                                          Office Word                       providing, discussing or
                                                                                          Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                                                          Adobe                             Attachment to email seeking,
                                                                                          Portable                          providing, discussing or
                                                                                          Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
104         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande


                                                                                          Microsoft                         Attachment to email seeking,
                                                                                          Office Word                       providing, discussing or
                                                                                          Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                                                          Adobe                             Attachment to email seeking,
                                                                                          Portable                          providing, discussing or
                                                                                          Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                      Format        Privilege           regarding Evergrande


                                                    Sekhon, Vijay S.;
                                                    Browder, Vanessa
                                                    K.; Wang, Jerry; Liu,
                                                    Henry; Hsieh,                                                           Email string or correspondence,
                                                    Charles; Agosta,                                                        or attachment to same, including
                                                    Michael; Ma,                                                            counsel and Faraday&Future
                                                    Maggie; Johnson,                                                        employees, seeking, providing,
                                                    Jarret; Eisner, Ian;                  Outlook      Attorney - Client    discussing or forwarding legal
105         Liu, Henry     9/16/2018 Bian, Feifei   Assmus, Richard M. Duffee, David K.   Message File Privilege            advice regarding Evergrande




                                                    Page 32
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 34 of 125 Page ID
                                         #:3060


                                                                                                                  Microsoft                         Attachment to email seeking,
                                                                                                                  Office Word                       providing, discussing or
                                                                                                                  Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande


                                                                                                                  Adobe                             Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande


                                                        Browder, Vanessa
                                                        K.; Bian, Feifei;
                                                        Wang, Jerry; Liu,
                                                        Henry; Hsieh,                                                                               Email string or correspondence,
                                                        Charles; Agosta,                                                                            or attachment to same, including
                                                        Michael; Ma,                                                                                counsel and Faraday&Future
                                                        Maggie; Johnson,                                                                            employees, seeking, providing,
                                                        Jarret; Eisner, Ian;                                      Outlook      Attorney - Client    discussing or forwarding legal
106         Liu, Henry     9/16/2018 Sekhon, Vijay S.   Assmus, Richard M. Duffee, David K.; Sekhon, Vijay S.     Message File Privilege            advice regarding Evergrande


                                                                                                                  Microsoft                         Attachment to email seeking,
                                                                                                                  Office Word                       providing, discussing or
                                                                                                                  Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/16/2018                                                                              Format        Privilege           regarding Evergrande

                                                        Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Liu, Henry; Hsieh,
                                                        Charles; Agosta,
                                                        Michael; Ma,
                                                        Maggie; Johnson,                                                                            Email string or correspondence,
                                                        Jarret; Eisner, Ian;                                                                        or attachment to same, including
                                                        Assmus, Richard                                                                             counsel and Faraday&Future
                                                        M.; Duffee, David                                                                           employees, seeking, providing,
                                                        K.; Browder,                                              Outlook      Attorney - Client    discussing or forwarding legal
107         Liu, Henry     9/15/2018 Wang, Jerry        Vanessa K.                                                Message File Privilege            advice regarding Evergrande

                                                                             Jia, YT; Agosta, Michael; Perlson,
                                                                             David; Johnson, Jarret; Zhang,
                                                                             Jennifer; Ma, XiaoOu; Timmons,
                                                                             Brian; Rosenberg, Lee; Kirpalani,                                      Attorney client privileged email
                                                                             Susheel; Eisner, Ian; Hsieh,                                           attachmed to email seeking,
                                                        Peng, Jianjun; Deng, Charles; Duffee, David K.;                        Attorney - Client    providing, discussing or
                                                        Chaoying; Liu,       Browder, Vanessa K.; Bakst,          Outlook      Privilege & Work     forwarding legal advice
            Liu, Henry     9/14/2018 Wang, Jerry        Henry; Xia, James David S.                                Message File Product              regarding Evergrande


                                                                                                                                                    Attachment to email seeking,
                                                                                                                  Portable                          providing, discussing or
                                                                                                                  Network       Attorney - Client   forwarding legal advice
            Liu, Henry     9/15/2018                                                                              Graphics      Privilege           regarding Evergrande




                                                        Page 33
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 35 of 125 Page ID
                                         #:3061


                                                                                                                 Microsoft                         Attachment to email seeking,
                                                                                                                 Office Word                       providing, discussing or
                                                                                                                 Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Privilege           regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                             Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                             Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                             David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;          Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
108         Liu, Henry     9/14/2018 Bian, Feifei       Timmons, Brian       Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                 Microsoft                         Attachment to email seeking,
                                                                                                                 Office Word   Attorney - Client   providing, discussing or
                                                                                                                 Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Product             regarding Evergrande


                                                                             Bian, Feifei; Timmons, Brian;
                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Browder,                                            Email string or correspondence,
                                                                             Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                             Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                             Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                                             Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
109         Liu, Henry     9/14/2018 Perlson, David     Liu, Henry           Michael                             Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Perlson, David; Browder, Vanessa                                      Email string or correspondence,
                                                                             K.; Johnson, Jarret; Hsieh,                                           or attachment to same, including
                                                                             Charles; Duffee, David K.;                                            counsel and Faraday&Future
                                                        Bian, Feifei; Liu,   Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                        Henry; Timmons,      Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
110         Liu, Henry     9/14/2018 Sekhon, Vijay S.   Brian                Michael                             Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Deng, Chaoying;
                                                                             Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                             Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                             Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                             David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;          Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
111         Liu, Henry     9/14/2018 Bian, Feifei       Timmons, Brian       Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                 Adobe                             Attachment to email seeking,
                                                                                                                 Portable                          providing, discussing or
                                                                                                                 Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                             Format        Privilege           regarding Evergrande




                                                        Page 34
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 36 of 125 Page ID
                                         #:3062


                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                               Office Word                       providing, discussing or
                                                                                                               Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/14/2018                                                                           Format        Privilege           regarding Evergrande


                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                               Office Word   Attorney - Client   providing, discussing or
                                                                                                               Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     9/14/2018                                                                           Format        Product             regarding Evergrande


                                                                          Wang, Jerry; Deng, Chaoying;
                                                                          Sekhon, Vijay S.; Bian, Feifei;
                                                                          Timmons, Brian; Browder,                                               Email string or correspondence,
                                                                          Vanessa K.; Johnson, Jarret;                                           or attachment to same, including
                                                                          Hsieh, Charles; Duffee, David K.;                                      counsel and Faraday&Future
                                                                          Rosenberg, Lee; Kirpalani,                                             employees, seeking, providing,
                                                                          Susheel; Eisner, Ian; Agosta,        Outlook      Attorney - Client    discussing or forwarding legal
112         Liu, Henry     9/14/2018 Perlson, David     Liu, Henry        Michael                              Message File Privilege            advice regarding Evergrande




                                                                          Wang, Jerry; Deng, Chaoying;
                                                                          Perlson, David; Browder, Vanessa                                       Email string or correspondence,
                                                                          K.; Johnson, Jarret; Hsieh,                                            or attachment to same, including
                                                                          Charles; Duffee, David K.;                                             counsel and Faraday&Future
                                                        Liu, Henry;       Rosenberg, Lee; Kirpalani,                        Attorney - Client    employees, seeking, providing,
                                                        Timmons, Brian;   Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work     discussing or forwarding legal
113         Liu, Henry     9/14/2018 Sekhon, Vijay S.   Bian, Feifei      Michael                              Message File Product              advice regarding Evergrande


                                                                          Wang, Jerry; Liu, Henry; Deng,
                                                                          Chaoying; Sekhon, Vijay S.;
                                                                          Perlson, David; Browder, Vanessa                                       Email string or correspondence,
                                                                          K.; Johnson, Jarret; Hsieh,                                            or attachment to same, including
                                                                          Charles; Duffee, David K.;                                             counsel and Faraday&Future
                                                                          Rosenberg, Lee; Kirpalani,                        Attorney - Client    employees, seeking, providing,
                                                                          Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work     discussing or forwarding legal
114         Liu, Henry     9/13/2018 Timmons, Brian     Bian, Feifei      Michael                              Message File Product              advice regarding Evergrande




                                                                          Perlson, David; Wang, Jerry;
                                                                          Deng, Chaoying; Sekhon, Vijay S.;                                      Email string or correspondence,
                                                                          Bian, Feifei; Browder, Vanessa K.;                                     or attachment to same, including
                                                                          Johnson, Jarret; Hsieh, Charles;                                       counsel and Faraday&Future
                                                                          Duffee, David K.; Rosenberg, Lee;                 Attorney - Client    employees, seeking, providing,
                                                                          Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work     discussing or forwarding legal
115         Liu, Henry     9/13/2018 Timmons, Brian     Liu, Henry        Agosta, Michael                      Message File Product              advice regarding Evergrande




                                                        Page 35
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 37 of 125 Page ID
                                         #:3063




                                                                            Perlson, David; Timmons, Brian;                                       Email string or correspondence,
                                                                            Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                            Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                        Bian, Feifei; Wang, David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Jerry; Liu, Henry;  Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
116         Liu, Henry     9/13/2018 Sekhon, Vijay S.   Deng, Chaoying      Agosta, Michael                     Message File Product              advice regarding Evergrande




                                                                            Sekhon, Vijay S.; Perlson, David;
                                                                            Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                            Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                            Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                        Wang, Jerry; Liu,   Rosenberg, Lee; Kirpalani,                       Attorney - Client    employees, seeking, providing,
                                                        Henry; Deng,        Susheel; Eisner, Ian; Agosta,       Outlook      Privilege & Work     discussing or forwarding legal
117         Liu, Henry     9/13/2018 Bian, Feifei       Chaoying            Michael                             Message File Product              advice regarding Evergrande


                                                                                                                Adobe                             Attachment to email seeking,
                                                                                                                Portable      Attorney - Client   providing, discussing or
                                                                                                                Document      Privilege & Work    forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Product             regarding Evergrande


                                                                                                                Microsoft                         Attachment to email seeking,
                                                                                                                Office Word                       providing, discussing or
                                                                                                                Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Privilege           regarding Evergrande


                                                                            Wang, Jerry; Deng, Chaoying;
                                                                            Sekhon, Vijay S.; Bian, Feifei;
                                                                            Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                            Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                            Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                            Rosenberg, Lee; Kirpalani,                                            employees, seeking, providing,
                                                                            Susheel; Eisner, Ian; Agosta,       Outlook      Attorney - Client    discussing or forwarding legal
118         Liu, Henry     9/13/2018 Perlson, David     Liu, Henry          Michael                             Message File Privilege            advice regarding Evergrande




                                                                            Sekhon, Vijay S.; Bian, Feifei;
                                                                            Perlson, David; Timmons, Brian;                                       Email string or correspondence,
                                                                            Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                            Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                            David K.; Rosenberg, Lee;                        Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry; Deng,   Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work     discussing or forwarding legal
119         Liu, Henry     9/13/2018 Wang, Jerry        Chaoying            Agosta, Michael                     Message File Product              advice regarding Evergrande


                                                                                                                Adobe                             Attachment to email seeking,
                                                                                                                Portable                          providing, discussing or
                                                                                                                Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                            Format        Privilege           regarding Evergrande




                                                        Page 36
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 38 of 125 Page ID
                                         #:3064


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word                       providing, discussing or
                                                                                                                   Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                               Format        Privilege           regarding Evergrande




                                                        Bian, Feifei;
                                                        Perlson, David;
                                                        Timmons, Brian;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles; Ma,                                                                          Email string or correspondence,
                                                        XiaoOu; Rosenberg,                                                                           or attachment to same, including
                                                        Lee; Kirpalani,                                                                              counsel and Faraday&Future
                                                        Susheel; Eisner, Ian;                                                   Attorney - Client    employees, seeking, providing,
                                                        Agosta, Michael;                                           Outlook      Privilege & Work     discussing or forwarding legal
120         Liu, Henry     9/13/2018 Duffee, David K.   Deng, Chaoying        Sekhon, Vijay S.                     Message File Product              advice regarding Evergrande


                                                        Perlson, David;
                                                        Timmons, Brian;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;
                                                        Ma, XiaoOu;                                                                                  Email string or correspondence,
                                                        Rosenberg, Lee;                                                                              or attachment to same, including
                                                        Kirpalani, Susheel;                                                                          counsel and Faraday&Future
                                                        Eisner, Ian; Agosta,                                                    Attorney - Client    employees, seeking, providing,
                                                        Michael; Deng,                                             Outlook      Privilege & Work     discussing or forwarding legal
121         Liu, Henry     9/13/2018 Bian, Feifei       Chaoying             Sekhon, Vijay S.                      Message File Product              advice regarding Evergrande


                                                                                                                   Adobe                             Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Document      Attorney - Client   forwarding legal advice
            Liu, Henry     9/13/2018                                                                               Format        Privilege           regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                Attorney - Client    employees, seeking, providing,
                                                        Timmons, Brian;      John; Cunningham, Daniel;             Outlook      Privilege & Work     discussing or forwarding legal
122         Liu, Henry     9/12/2018 Eisner, Ian        Sekhon, Vijay S.     Worcester, Corey                      Message File Product              advice regarding Evergrande




                                                        Page 37
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 39 of 125 Page ID
                                         #:3065


                                                                             Sekhon, Vijay S.; Browder,
                                                                             Vanessa K.; Liu, Henry; Johnson,
                                                                             Jarret; Hsieh, Charles; Duffee,
                                                                             David K.; Rosenberg, Lee; Agosta,
                                                                             Michael; Perlson, David;                                                Email string or correspondence,
                                                                             Timmons, Brian; Bian, Feifei;                                           or attachment to same, including
                                                                             Savagian, Peter; Sampson, Nick;                                         counsel and Faraday&Future
                                                                             Reckhorn, Dag; Aydt, Matthias;                     Attorney - Client    employees, seeking, providing,
                                                                             Ucar, Pablo; Darrow, Butch; Mok,      Outlook      Privilege & Work     discussing or forwarding legal
123         Liu, Henry     9/12/2018 Wang, Jerry        Eisner, Ian          Tin; Gobber, Christian                Message File Product              advice regarding Evergrande


                                                                                                                                                     Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Network       Attorney - Client   forwarding legal advice
            Liu, Henry     9/12/2018                                                                               Graphics      Privilege           regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                Attorney - Client    employees, seeking, providing,
                                                        Eisner, Ian; Sekhon, John; Cunningham, Daniel;             Outlook      Privilege & Work     discussing or forwarding legal
124         Liu, Henry     9/12/2018 Timmons, Brian     Vijay S.             Worcester, Corey                      Message File Product              advice regarding Evergrande




                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;                                        Email string or correspondence,
                                                                             Hsieh, Charles; Duffee, David K.;                                       or attachment to same, including
                                                                             Rosenberg, Lee; Agosta, Michael;                                        counsel and Faraday&Future
                                                                             Perlson, David; Bian, Feifei; Rhie,                                     employees, seeking, providing,
                                                        Timmons, Brian;      John; Cunningham, Daniel;             Outlook      Attorney - Client    discussing or forwarding legal
125         Liu, Henry     9/12/2018 Eisner, Ian        Sekhon, Vijay S.     Worcester, Corey                      Message File Privilege            advice regarding Evergrande


                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;
                                                                             Hsieh, Charles; Duffee, David K.;                                       Email string or correspondence,
                                                                             Rosenberg, Lee; Eisner, Ian;                                            or attachment to same, including
                                                                             Agosta, Michael; Perlson, David;                                        counsel and Faraday&Future
                                                                             Bian, Feifei; Rhie, John;                          Attorney - Client    employees, seeking, providing,
                                                                             Cunningham, Daniel; Worcester,        Outlook      Privilege & Work     discussing or forwarding legal
126         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Timmons, Brian       Corey                                 Message File Product              advice regarding Evergrande


                                                                             Wang, Jerry; Browder, Vanessa
                                                                             K.; Liu, Henry; Johnson, Jarret;
                                                                             Hsieh, Charles; Duffee, David K.;                                       Email string or correspondence,
                                                                             Rosenberg, Lee; Eisner, Ian;                                            or attachment to same, including
                                                                             Agosta, Michael; Perlson, David;                                        counsel and Faraday&Future
                                                                             Bian, Feifei; Rhie, John;                          Attorney - Client    employees, seeking, providing,
                                                                             Cunningham, Daniel; Worcester,        Outlook      Privilege & Work     discussing or forwarding legal
127         Liu, Henry     9/12/2018 Timmons, Brian     Sekhon, Vijay S.     Corey                                 Message File Product              advice regarding Evergrande




                                                        Page 38
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 40 of 125 Page ID
                                         #:3066




                                                                               Wang, Jerry; Browder, Vanessa                                        Email string or correspondence,
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     or attachment to same, including
                                                                               Hsieh, Charles; Duffee, David K.;                                    counsel and Faraday&Future
                                                                               Rosenberg, Lee; Eisner, Ian;                     Attorney - Client   employees, seeking, providing,
                                                                               Agosta, Michael; Perlson, David;    Outlook      Privilege & Work    discussing or forwarding legal
128         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Timmons, Brian         Bian, Feifei                        Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                               Wang, Jerry; Browder, Vanessa                                        or attachment to same, including
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     counsel and Faraday&Future
                                                                               Hsieh, Charles; Duffee, David K.;                Attorney - Client   employees, seeking, providing,
                                                        Sekhon, Vijay S.;      Rosenberg, Lee; Eisner, Ian;        Outlook      Privilege & Work    discussing or forwarding legal
129         Liu, Henry     9/12/2018 Timmons, Brian     Bian, Feifei           Agosta, Michael; Perlson, David     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                               Wang, Jerry; Browder, Vanessa                                        or attachment to same, including
                                                                               K.; Liu, Henry; Johnson, Jarret;                                     counsel and Faraday&Future
                                                                               Hsieh, Charles; Duffee, David K.;                Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;        Rosenberg, Lee; Eisner, Ian;        Outlook      Privilege & Work    discussing or forwarding legal
130         Liu, Henry     9/12/2018 Sekhon, Vijay S.   Bian, Feifei           Agosta, Michael; Perlson, David     Message File Product             advice regarding Evergrande




                                                                               Sekhon, Vijay S.; Wang, Jerry;                                       Email string or correspondence,
                                                                               Browder, Vanessa K.; Liu, Henry;                                     or attachment to same, including
                                                                               Johnson, Jarret; Hsieh, Charles;                                     counsel and Faraday&Future
                                                                               Duffee, David K.; Rosenberg, Lee;                Attorney - Client   employees, seeking, providing,
                                                                               Eisner, Ian; Agosta, Michael;       Outlook      Privilege & Work    discussing or forwarding legal
131         Liu, Henry     9/11/2018 Timmons, Brian     Bian, Feifei           Perlson, David                      Message File Product             advice regarding Evergrande
                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                           Email string or correspondence,
                                                        Perlson, David;                                                                             or attachment to same, including
                                                        Timmons, Brian;                                                                             counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                         Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                       Outlook      Privilege & Work    discussing or forwarding legal
132         Liu, Henry     9/11/2018 Bian, Feifei       Michael                                                    Message File Product             advice regarding Evergrande




                                                        Page 39
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 41 of 125 Page ID
                                         #:3067

                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Rosenberg, Lee;                                                                        or attachment to same, including
                                                        Eisner, Ian; Agosta,                                                                   counsel and Faraday&Future
                                                        Michael; Perlson,                                                  Attorney - Client   employees, seeking, providing,
                                                        David; Timmons,                                       Outlook      Privilege & Work    discussing or forwarding legal
133         Liu, Henry     9/11/2018 Bian, Feifei       Brian                                                 Message File Product             advice regarding Evergrande
                                                        Sekhon, Vijay S.;
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
134         Liu, Henry     9/11/2018 Bian, Feifei       Michael                                               Message File Product             advice regarding Evergrande
                                                        Liu, Henry; Wang,
                                                        Jerry; Browder,
                                                        Vanessa K.;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
135         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Bian, Feifei                     Message File Product             advice regarding Evergrande
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
136         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Sekhon, Vijay S.; Bian, Feifei   Message File Product             advice regarding Evergrande
                                                        Wang, Jerry;
                                                        Browder, Vanessa
                                                        K.; Liu, Henry;
                                                        Johnson, Jarret;
                                                        Hsieh, Charles;
                                                        Duffee, David K.;                                                                      Email string or correspondence,
                                                        Perlson, David;                                                                        or attachment to same, including
                                                        Timmons, Brian;                                                                        counsel and Faraday&Future
                                                        Rosenberg, Lee;                                                    Attorney - Client   employees, seeking, providing,
                                                        Eisner, Ian; Agosta,                                  Outlook      Privilege & Work    discussing or forwarding legal
137         Liu, Henry     9/11/2018 Sekhon, Vijay S.   Michael              Sekhon, Vijay S.; Bian, Feifei   Message File Product             advice regarding Evergrande




                                                        Page 40
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 42 of 125 Page ID
                                         #:3068




                                                                                                                                             Email string or correspondence,
                                                                         Jia, YT; Agosta, Michael; Huang,                                    or attachment to same, including
                                                                         Wentao; Chen, Min; Fong,                                            counsel and Faraday&Future
                                                    Peng, Jianjun; Deng, Jimmy; Sekhon, Vijay S.; Bian,                  Attorney - Client   employees, seeking, providing,
                                                    Chaoying; Liu,       Feifei; Perlson, David; Johnson,   Outlook      Privilege & Work    discussing or forwarding legal
138         Liu, Henry      9/3/2018 Wang, Jerry    Henry; Xia, James Jarret                                Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                                                                                         Attorney - Client   employees, seeking, providing,
                                                    Liu, Henry; Wang,                                       Outlook      Privilege & Work    discussing or forwarding legal
139         Liu, Henry     8/31/2018 Eisner, Ian    Jerry                  Johnson, Jarret                  Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                    Chen, Jerry; Eisner,                                                 Attorney - Client   employees, seeking, providing,
                                                    Ian; Liu, Henry;                                        Outlook      Privilege & Work    discussing or forwarding legal
140         Liu, Henry     8/31/2018 Wang, Jerry    Johnson, Jarret                                         Message File Product             advice regarding Evergrande




                                                                                                                                             Email string or correspondence,
                                                                                                                                             or attachment to same, including
                                                                                                                                             counsel and Faraday&Future
                                                    Eisner, Ian; Liu,                                                    Attorney - Client   employees, seeking, providing,
                                                    Henry; Johnson,                                         Outlook      Privilege & Work    discussing or forwarding legal
141         Liu, Henry     8/31/2018 Chen, Jerry    Jarret                 Wang, Jerry                      Message File Product             advice regarding Evergrande




                                                    Perlson, David;                                                                          Email string or correspondence,
                                                    Sekhon, Vijay S.;                                                                        or attachment to same, including
                                                    Eisner, Ian;                                                                             counsel and Faraday&Future
                                                    Timmons, Brian;                                                      Attorney - Client   employees, seeking, providing,
                                                    Liu, Henry;            Lyons, Duane; Judah, James;      Outlook      Privilege & Work    discussing or forwarding legal
142         Liu, Henry     8/31/2018 Bian, Feifei   Johnson, Jarret        Wang, Jerry; Rhie, John          Message File Product             advice regarding Evergrande




                                                    Page 41
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 43 of 125 Page ID
                                         #:3069

                                                      Perlson, David;
                                                      Wang, Jerry;
                                                      Sekhon, Vijay S.;
                                                      Liu, Henry;                                               Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
143         Liu, Henry     8/31/2018 Eisner, Ian      James; Rhie, John       Message File Product              advice regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                     Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
144         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John       Message File Product              advice regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Sekhon, Vijay
                                                      S.; Liu, Henry;                                           Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
145         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John       Message File Product              advice regarding Evergrande


                                                                              Adobe                             Attachment to email seeking,
                                                                              Portable      Attorney - Client   providing, discussing or
                                                                              Document      Privilege & Work    forwarding legal advice
            Liu, Henry     8/31/2018                                          Format        Product             regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                     Email string or correspondence,
                                                      Timmons, Brian;                                           or attachment to same, including
                                                      Lyons, Duane; Bian,                                       counsel and Faraday&Future
                                                      Feifei; Johnson,                     Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,          Outlook      Privilege & Work     discussing or forwarding legal
146         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John       Message File Product              advice regarding Evergrande




                                                                                                                Email string or correspondence,
                                                                                                                or attachment to same, including
                                                                                                                counsel and Faraday&Future
                                                      Eisner, Ian; Liu,                    Attorney - Client    employees, seeking, providing,
                                                      Henry; Johnson,         Outlook      Privilege & Work     discussing or forwarding legal
147         Liu, Henry     8/31/2018 Wang, Jerry      Jarret                  Message File Product              advice regarding Evergrande




                                                      Page 42
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 44 of 125 Page ID
                                         #:3070




                                                                                                                 Email string or correspondence,
                                                                                                                 or attachment to same, including
                                                                                                                 counsel and Faraday&Future
                                                        Liu, Henry; Chen,                    Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,         Outlook      Privilege & Work    discussing or forwarding legal
148         Liu, Henry     8/31/2018 Eisner, Ian        Jarret                  Message File Product             advice regarding Evergrande




                                                                                                                 Email string or correspondence,
                                                                                                                 or attachment to same, including
                                                                                                                 counsel and Faraday&Future
                                                        Liu, Henry; Wang,                    Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,         Outlook      Privilege & Work    discussing or forwarding legal
149         Liu, Henry     8/31/2018 Eisner, Ian        Jarret                  Message File Product             advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Sekhon,
                                                        Vijay S.; Liu, Henry;                                    Email string or correspondence,
                                                        Timmons, Brian;                                          or attachment to same, including
                                                        Lyons, Duane; Bian,                                      counsel and Faraday&Future
                                                        Feifei; Johnson,                     Attorney - Client   employees, seeking, providing,
                                                        Jarret; Judah,          Outlook      Privilege & Work    discussing or forwarding legal
150         Liu, Henry     8/31/2018 Wang, Jerry        James; Rhie, John       Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Sekhon, Vijay
                                                        S.; Liu, Henry;                                          Email string or correspondence,
                                                        Timmons, Brian;                                          or attachment to same, including
                                                        Lyons, Duane; Bian,                                      counsel and Faraday&Future
                                                        Feifei; Johnson,                     Attorney - Client   employees, seeking, providing,
                                                        Jarret; Judah,          Outlook      Privilege & Work    discussing or forwarding legal
151         Liu, Henry     8/31/2018 Perlson, David     James; Rhie, John       Message File Product             advice regarding Evergrande

                                                        Wang, Jerry;
                                                        Perlson, David;
                                                        Eisner, Ian; Liu,
                                                        Henry; Timmons,                                          Email string or correspondence,
                                                        Brian; Lyons,                                            or attachment to same, including
                                                        Duane; Bian, Feifei;                                     counsel and Faraday&Future
                                                        Johnson, Jarret;                     Attorney - Client   employees, seeking, providing,
                                                        Judah, James; Rhie,     Outlook      Privilege & Work    discussing or forwarding legal
152         Liu, Henry     8/31/2018 Sekhon, Vijay S.   John                    Message File Product             advice regarding Evergrande




                                                        Page 43
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 45 of 125 Page ID
                                         #:3071


                                                      Perlson, David;
                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Liu, Henry;                                                                          Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
153         Liu, Henry     8/31/2018 Wang, Jerry      James; Rhie, John                                            Message File Product              advice regarding Evergrande


                                                                                                                   Microsoft                         Attachment to email seeking,
                                                                                                                   Office Word   Attorney - Client   providing, discussing or
                                                                                                                   Open XML      Privilege & Work    forwarding legal advice
            Liu, Henry     8/31/2018                                                                               Format        Product             regarding Evergrande


                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Wang,
                                                      Jerry; Liu, Henry;                                                                             Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
154         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John                                            Message File Product              advice regarding Evergrande


                                                      Eisner, Ian; Sekhon,
                                                      Vijay S.; Wang,
                                                      Jerry; Liu, Henry;                                                                             Email string or correspondence,
                                                      Timmons, Brian;                                                                                or attachment to same, including
                                                      Lyons, Duane; Bian,                                                                            counsel and Faraday&Future
                                                      Feifei; Johnson,                                                          Attorney - Client    employees, seeking, providing,
                                                      Jarret; Judah,                                               Outlook      Privilege & Work     discussing or forwarding legal
155         Liu, Henry     8/31/2018 Perlson, David   James; Rhie, John                                            Message File Product              advice regarding Evergrande

                                                      Perlson, David;
                                                      Sekhon, Vijay S.;
                                                      Wang, Jerry; Liu,
                                                      Henry; Timmons,                                                                                Email string or correspondence,
                                                      Brian; Lyons,                                                                                  or attachment to same, including
                                                      Duane; Bian, Feifei;                                                                           counsel and Faraday&Future
                                                      Johnson, Jarret;                                                          Attorney - Client    employees, seeking, providing,
                                                      Judah, James; Rhie,                                          Outlook      Privilege & Work     discussing or forwarding legal
156         Liu, Henry     8/31/2018 Eisner, Ian      John                                                         Message File Product              advice regarding Evergrande




                                                      Wang, Jerry;                                                                                   Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                              or attachment to same, including
                                                      Eisner, Ian;                                                                                   counsel and Faraday&Future
                                                      Timmons, Brian;                                                           Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;             Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
157         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret         James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                      Page 44
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 46 of 125 Page ID
                                         #:3072




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
158         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
159         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Wang, Jerry;                                                                               Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
160         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                 Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                      Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                      Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
161         Liu, Henry     8/31/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Perlson, David;                                                                            Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                      Eisner, Ian;                                                                               counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
162         Liu, Henry     8/31/2018 Wang, Jerry      Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                      Page 45
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 47 of 125 Page ID
                                         #:3073




                                                                                                                                                   Email string or correspondence,
                                                        Perlson, David;                                                                            or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
163         Liu, Henry     8/30/2018 Sekhon, Vijay S.   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,                                                                       Email string or correspondence,
                                                        Ian; Timmons,                                                                              or attachment to same, including
                                                        Brian; Liu, Henry;                                                                         counsel and Faraday&Future
                                                        Johnson, Jarret;                                                       Attorney - Client   employees, seeking, providing,
                                                        Judah, James; Rhie,                                       Outlook      Privilege & Work    discussing or forwarding legal
164         Liu, Henry     8/30/2018 Sekhon, Vijay S.   John; Lyons, Duane Bian, Feifei; Sekhon, Vijay S.         Message File Product             advice regarding Evergrande


                                                                                                                  Microsoft                        Attachment to email seeking,
                                                                                                                  Office Word                      providing, discussing or
                                                                                                                  Open XML                         forwarding legal advice
            Liu, Henry     8/30/2018                                                                              Format        Work Product       regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                          or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
165         Liu, Henry     8/30/2018 Perlson, David     Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                                                                                               Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry; Wang,                                         Outlook      Privilege & Work    discussing or forwarding legal
166         Liu, Henry     8/30/2018 Eisner, Ian        Jerry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                        Perlson, David;                                                                            or attachment to same, including
                                                        Eisner, Ian; Wang,                                                                         counsel and Faraday&Future
                                                        Jerry; Timmons,                                                        Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;   Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
167         Liu, Henry     8/30/2018 Sekhon, Vijay S.   Johnson, Jarret      James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Page 46
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 48 of 125 Page ID
                                         #:3074




                                                                                                                                                  Email string or correspondence,
                                                      Eisner, Ian; Wang,                                                                          or attachment to same, including
                                                      Jerry; Sekhon, Vijay                                                                        counsel and Faraday&Future
                                                      S.; Timmons, Brian;                                                    Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
168         Liu, Henry     8/30/2018 Perlson, David   Johnson, Jarret      James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                      Perlson, David;                                                                             Email string or correspondence,
                                                      Wang, Jerry;                                                                                or attachment to same, including
                                                      Sekhon, Vijay S.;                                                                           counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
169         Liu, Henry     8/30/2018 Eisner, Ian      Johnson, Jarret      James; Rhie, John                    Message File Product              advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                      Liu, Henry; Wang,                                                      Attorney - Client    employees, seeking, providing,
                                                      Jerry; Johnson,                                           Outlook      Privilege & Work     discussing or forwarding legal
170         Liu, Henry     8/30/2018 Eisner, Ian      Jarret                                                    Message File Product              advice regarding Evergrande


                                                                                                                Microsoft                         Attachment to email seeking,
                                                                                                                Office Word                       providing, discussing or
                                                                                                                Open XML                          forwarding legal advice
            Liu, Henry     8/30/2018                                                                            Format        Work Product        regarding Evergrande




                                                      Perlson, David;
                                                      Wang, Jerry;                                                                                Email string or correspondence,
                                                      Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                      Eisner, Ian;                                                                                counsel and Faraday&Future
                                                      Timmons, Brian;                                                        Attorney - Client    employees, seeking, providing,
                                                      Liu, Henry;          Lyons, Duane; Judah, James;          Outlook      Privilege & Work     discussing or forwarding legal
171         Liu, Henry     8/30/2018 Bian, Feifei     Johnson, Jarret      Rhie, John                           Message File Product              advice regarding Evergrande


                                                                                                                                                  Attachment to email seeking,
                                                                           Wang, Jerry; Fong, Jimmy; Chen,                                        providing, discussing or
                                                                           Min; Sekhon, Vijay S.; Huang,        Outlook      Attorney - Client    forwarding legal advice
            Liu, Henry      8/9/2018 Tan, Sze Shing   Bian, Feifei         Wentao; Boo, Bee Chun                Message File Privilege            regarding Evergrande


                                                                                                                                                  Attachment to email seeking,
                                                                                                                                                  providing, discussing or
                                                                                                                JFIF JPEG     Attorney - Client   forwarding legal advice
            Liu, Henry     8/30/2018                                                                            Bitmap        Privilege           regarding Evergrande




                                                      Page 47
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 49 of 125 Page ID
                                         #:3075




                                                       Wang, Jerry;                                                                                Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
172         Liu, Henry     8/30/2018 Perlson, David    Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                       Wang, Jerry;                                                                                Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
173         Liu, Henry     8/30/2018 Perlson, David    Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande


                                                                                                                  Microsoft                        Attachment to email seeking,
                                                                                                                  Office Word                      providing, discussing or
                                                                                                                  Open XML                         forwarding legal advice
            Liu, Henry     8/30/2018                                                                              Format        Work Product       regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                                                                                                                   or attachment to same, including
                                                                                                                                                   counsel and Faraday&Future
                                                       Wang, Jerry; Liu,                                                       Attorney - Client   employees, seeking, providing,
                                                       Henry; Johnson,                                            Outlook      Privilege & Work    discussing or forwarding legal
174         Liu, Henry     8/30/2018 Eisner, Ian       Jarret                                                     Message File Product             advice regarding Evergrande




                                                       Perlson, David;                                                                             Email string or correspondence,
                                                       Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                       Eisner, Ian;                                                                                counsel and Faraday&Future
                                                       Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
175         Liu, Henry     8/30/2018 Wang, Jerry       Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                                                                                                                   Email string or correspondence,
                                                       Wang, Jerry;                                                                                or attachment to same, including
                                                       Sekhon, Vijay S.;                                                                           counsel and Faraday&Future
                                                       Eisner, Ian; Perlson,                                                   Attorney - Client   employees, seeking, providing,
                                                       David; Timmons,       Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
176         Liu, Henry     8/30/2018 Johnson, Jarret   Brian; Liu, Henry     James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                       Page 48
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 50 of 125 Page ID
                                         #:3076


                                                                                                                                                    Attachment to email seeking,
                                                                             Chen, Min; Peng, Jianjun; Fong,                                        providing, discussing or
                                                                             Jimmy; Liu, Henry; Wang, Jerry;       Outlook      Attorney - Client   forwarding legal advice
            Liu, Henry     8/21/2018 Fong, Jimmy        Johnson, Jarret      Huang, Wentao                         Message File Privilege           regarding Evergrande




                                                        Wang, Jerry;                                                                                Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                                counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
177         Liu, Henry     8/30/2018 Perlson, David     Johnson, Jarret      James; Rhie, John                     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian; Perlson,                                                                       counsel and Faraday&Future
                                                        David; Timmons,                                                         Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;    Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
178         Liu, Henry     8/30/2018 Wang, Jerry        Johnson, Jarret       James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                                counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,    Outlook      Privilege & Work    discussing or forwarding legal
179         Liu, Henry     8/30/2018 Perlson, David     Johnson, Jarret      James; Wang, Jerry; Rhie, John        Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                                                                                                    or attachment to same, including
                                                                                                                                                    counsel and Faraday&Future
                                                        Liu, Henry; Wang,                                                       Attorney - Client   employees, seeking, providing,
                                                        Jerry; Johnson,                                            Outlook      Privilege & Work    discussing or forwarding legal
180         Liu, Henry     8/30/2018 Eisner, Ian        Jarret                                                     Message File Product             advice regarding Evergrande




                                                                                                                                                    Email string or correspondence,
                                                                                                                                                    or attachment to same, including
                                                        Eisner, Ian; Perlson,                                                                       counsel and Faraday&Future
                                                        David; Timmons,                                                         Attorney - Client   employees, seeking, providing,
                                                        Brian; Liu, Henry;    Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
181         Liu, Henry     8/30/2018 Sekhon, Vijay S.   Johnson, Jarret       James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                        Page 49
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 51 of 125 Page ID
                                         #:3077




                                                                                                                                                  Email string or correspondence,
                                                       Perlson, David;                                                                            or attachment to same, including
                                                       Sekhon, Vijay S.;                                                                          counsel and Faraday&Future
                                                       Timmons, Brian;                                                        Attorney - Client   employees, seeking, providing,
                                                       Liu, Henry;          Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
182         Liu, Henry     8/30/2018 Eisner, Ian       Johnson, Jarret      James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Eisner, Ian; Wang,                                        Outlook      Privilege & Work    discussing or forwarding legal
183         Liu, Henry     8/30/2018 Johnson, Jarret   Jerry; Liu, Henry                                         Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Wang, Jerry; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
184         Liu, Henry     8/30/2018 Eisner, Ian       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Eisner, Ian; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
185         Liu, Henry     8/30/2018 Wang, Jerry       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                                                                                                                  or attachment to same, including
                                                                                                                                                  counsel and Faraday&Future
                                                                                                                              Attorney - Client   employees, seeking, providing,
                                                       Wang, Jerry; Liu,                                         Outlook      Privilege & Work    discussing or forwarding legal
186         Liu, Henry     8/30/2018 Eisner, Ian       Henry                Johnson, Jarret                      Message File Product             advice regarding Evergrande




                                                       Page 50
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 52 of 125 Page ID
                                         #:3078




                                                        Johnson, Jarret;                                                                          Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Perlson, David;                                                                           counsel and Faraday&Future
                                                        Eisner, Ian;                                                          Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;     Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
187         Liu, Henry     8/30/2018 Wang, Jerry        Liu, Henry          James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Wang, Jerry;                                                                              Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Perlson, David;                                                                           counsel and Faraday&Future
                                                        Eisner, Ian;                                                          Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;     Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
188         Liu, Henry     8/30/2018 Johnson, Jarret    Liu, Henry          James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                        Sekhon, Vijay S.;                                                                         Email string or correspondence,
                                                        Perlson, David;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
189         Liu, Henry     8/30/2018 Wang, Jerry        Johnson, Jarret     James; Rhie, John                    Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                        Perlson, David;                                                                           or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
190         Liu, Henry     8/30/2018 Sekhon, Vijay S.   Johnson, Jarret     James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                                                                                                                  Email string or correspondence,
                                                        Sekhon, Vijay S.;                                                                         or attachment to same, including
                                                        Eisner, Ian;                                                                              counsel and Faraday&Future
                                                        Timmons, Brian;                                                       Attorney - Client   employees, seeking, providing,
                                                        Liu, Henry;         Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work    discussing or forwarding legal
191         Liu, Henry     8/30/2018 Perlson, David     Johnson, Jarret     James; Wang, Jerry; Rhie, John       Message File Product             advice regarding Evergrande




                                                        Page 51
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 53 of 125 Page ID
                                         #:3079




                                                                                                                                                     Email string or correspondence,
                                                        Perlson, David;                                                                              or attachment to same, including
                                                        Eisner, Ian;                                                                                 counsel and Faraday&Future
                                                        Timmons, Brian;                                                         Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Lyons, Duane; Bian, Feifei; Judah,   Outlook      Privilege & Work     discussing or forwarding legal
192         Liu, Henry     8/30/2018 Sekhon, Vijay S.   Johnson, Jarret       James; Wang, Jerry; Rhie, John       Message File Product              advice regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                        Eisner, Ian;                                                                                 counsel and Faraday&Future
                                                        Timmons, Brian;       Lyons, Duane; Sekhon, Vijay S.;                   Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Bian, Feifei; Judah, James; Wang,    Outlook      Privilege & Work     discussing or forwarding legal
193         Liu, Henry     8/30/2018 Perlson, David     Johnson, Jarret       Jerry; Rhie, John                    Message File Product              advice regarding Evergrande


                                                                                                                   Adobe                             Attachment to email seeking,
                                                                                                                   Portable                          providing, discussing or
                                                                                                                   Document      Attorney - Client   forwarding legal advice
            Liu, Henry     8/30/2018                                                                               Format        Privilege           regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                        Timmons, Brian;       Perlson, David; Lyons, Duane;                     Attorney - Client    employees, seeking, providing,
                                                        Liu, Henry;           Sekhon, Vijay S.; Bian, Feifei;      Outlook      Privilege & Work     discussing or forwarding legal
194         Liu, Henry     8/29/2018 Eisner, Ian        Johnson, Jarret       Judah, James; Wang, Jerry            Message File Product              advice regarding Evergrande




                                                                                                                                                     Email string or correspondence,
                                                                                                                                                     or attachment to same, including
                                                                                                                                                     counsel and Faraday&Future
                                                        Liu, Henry;           Perlson, David; Lyons, Duane;                     Attorney - Client    employees, seeking, providing,
                                                        Johnson, Jarret;      Sekhon, Vijay S.; Bian, Feifei;      Outlook      Privilege & Work     discussing or forwarding legal
195         Liu, Henry     8/29/2018 Timmons, Brian     Eisner, Ian           Judah, James                         Message File Product              advice regarding Evergrande


                                                        Perlson, David;
                                                        Wang, Jerry; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                                            Email string or correspondence,
                                                        Liu, Henry; Judah,                                                                           or attachment to same, including
                                                        James; Johnson,                                                                              counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                     Attorney - Client    employees, seeking, providing,
                                                        Kirpalani, Susheel;                                        Outlook      Privilege & Work     discussing or forwarding legal
196         Liu, Henry     8/27/2018 Eisner, Ian        Timmons, Brian        Eisner, Ian                          Message File Product              advice regarding Evergrande




                                                        Page 52
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 54 of 125 Page ID
                                         #:3080


                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Lyons, Duane; Liu,
                                                        Henry; Judah,                                                        Email string or correspondence,
                                                        James; Johnson,                                                      or attachment to same, including
                                                        Jarret; Rhie, John;                                                  counsel and Faraday&Future
                                                        Kirpalani, Susheel;                              Attorney - Client   employees, seeking, providing,
                                                        Timmons, Brian;                     Outlook      Privilege & Work    discussing or forwarding legal
197         Liu, Henry     8/27/2018 Sekhon, Vijay S.   Eisner, Ian                         Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
198         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
199         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
200         Liu, Henry     8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Product             advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
201         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande




                                                        Page 53
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 55 of 125 Page ID
                                         #:3081


                                                      Perlson, David;
                                                      Eisner, Ian; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;                                                    Email string or correspondence,
                                                      Liu, Henry; Judah,                                                   or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
202         Liu, Henry     8/27/2018 Wang, Jerry      Timmons, Brian        Eisner, Ian   Message File Product             advice regarding Evergrande


                                                                                          Microsoft                        Attachment to email seeking,
                                                                                          Office Word                      providing, discussing or
                                                                                          Open XML                         forwarding legal advice
            Liu, Henry     8/27/2018                                                      Format        Work Product       regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Bian, Feifei;
                                                      Sekhon, Vijay S.;
                                                      Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                      Henry; Judah,                                                        or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                              Attorney - Client   employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Privilege & Work    discussing or forwarding legal
203         Liu, Henry     8/27/2018 Perlson, David   Timmons, Brian       Eisner, Ian    Message File Product             advice regarding Evergrande


                                                                                          Microsoft                        Attachment to email seeking,
                                                                                          Office Word                      providing, discussing or
                                                                                          Open XML                         forwarding legal advice
            Liu, Henry     8/27/2018                                                      Format        Work Product       regarding Evergrande


                                                      Perlson, David;
                                                      Eisner, Ian; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;                                                    Email string or correspondence,
                                                      Liu, Henry; Judah,                                                   or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
204         Liu, Henry     8/27/2018 Wang, Jerry      Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                      Wang, Jerry; Eisner,
                                                      Ian; Bian, Feifei;
                                                      Sekhon, Vijay S.;
                                                      Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                      Henry; Judah,                                                        or attachment to same, including
                                                      James; Johnson,                                                      counsel and Faraday&Future
                                                      Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                      Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
205         Liu, Henry     8/27/2018 Perlson, David   Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande




                                                      Page 54
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 56 of 125 Page ID
                                         #:3082


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
206         Liu, Henry     8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
207         Liu, Henry     8/27/2018 Sekhon, Vijay S.   Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                        Wang, Jerry; Eisner,
                                                        Ian; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                   Email string or correspondence,
                                                        Henry; Judah,                                                        or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
208         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian       Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
209         Liu, Henry     8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande


                                                        Perlson, David;
                                                        Eisner, Ian; Bian,
                                                        Feifei; Sekhon, Vijay
                                                        S.; Lyons, Duane;                                                    Email string or correspondence,
                                                        Liu, Henry; Judah,                                                   or attachment to same, including
                                                        James; Johnson,                                                      counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                  employees, seeking, providing,
                                                        Kirpalani, Susheel;                 Outlook      Attorney - Client   discussing or forwarding legal
210         Liu, Henry     8/27/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian   Message File Privilege           advice regarding Evergrande




                                                        Page 55
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 57 of 125 Page ID
                                         #:3083


                                                                                                             Microsoft                        Attachment to email seeking,
                                                                                                             Office Word                      providing, discussing or
                                                                                                             Open XML                         forwarding legal advice
            Liu, Henry     8/27/2018                                                                         Format        Work Product       regarding Evergrande


                                                        Eisner, Ian; Wang,
                                                        Jerry; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
211         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande


                                                        Eisner, Ian; Wang,
                                                        Jerry; Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
212         Liu, Henry     8/27/2018 Perlson, David     Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande

                                                        Wang, Jerry;
                                                        Perlson, David;
                                                        Bian, Feifei;
                                                        Sekhon, Vijay S.;
                                                        Lyons, Duane; Liu,                                                                    Email string or correspondence,
                                                        Henry; Judah,                                                                         or attachment to same, including
                                                        James; Johnson,                                                                       counsel and Faraday&Future
                                                        Jarret; Rhie, John;                                                                   employees, seeking, providing,
                                                        Kirpalani, Susheel;                                  Outlook      Attorney - Client   discussing or forwarding legal
213         Liu, Henry     8/27/2018 Eisner, Ian        Timmons, Brian         Eisner, Ian                   Message File Privilege           advice regarding Evergrande


                                                                                                             Microsoft                        Attachment to email seeking,
                                                                                                             Office Word                      providing, discussing or
                                                                                                             Open XML                         forwarding legal advice
            Liu, Henry     8/27/2018                                                                         Format        Work Product       regarding Evergrande


                                                        Wang, Jerry;
                                                        Johnson, Jarret;
                                                        Perlson, David;                                                                       Email string or correspondence,
                                                        Lyons, Duane; Liu,                                                                    or attachment to same, including
                                                        Henry; Eisner, Ian;                                                                   counsel and Faraday&Future
                                                        Judah, James; Rhie,                                                                   employees, seeking, providing,
                                                        John; Kirpalani,                                     Outlook      Attorney - Client   discussing or forwarding legal
214         Liu, Henry     8/27/2018 Sekhon, Vijay S.   Susheel             Bian, Feifei; Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                        Page 56
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 58 of 125 Page ID
                                         #:3084


                                                       Sekhon, Vijay S.;
                                                       Johnson, Jarret;
                                                       Perlson, David;                                                       Email string or correspondence,
                                                       Lyons, Duane; Liu,                                                    or attachment to same, including
                                                       Henry; Eisner, Ian;                                                   counsel and Faraday&Future
                                                       Judah, James; Rhie,                                                   employees, seeking, providing,
                                                       John; Kirpalani,                    Outlook      Attorney - Client    discussing or forwarding legal
215         Liu, Henry     8/27/2018 Wang, Jerry       Susheel             Bian, Feifei    Message File Privilege            advice regarding Evergrande


                                                       Perlson, David;
                                                       Bian, Feifei;
                                                       Sekhon, Vijay S.;
                                                       Lyons, Duane; Liu,
                                                       Henry; Eisner, Ian;                                                   Email string or correspondence,
                                                       Judah, James;                                                         or attachment to same, including
                                                       Johnson, Jarret;                                                      counsel and Faraday&Future
                                                       Rhie, John;                                                           employees, seeking, providing,
                                                       Kirpalani, Susheel;                 Outlook      Attorney - Client    discussing or forwarding legal
216         Liu, Henry     8/27/2018 Wang, Jerry       Timmons, Brian        Eisner, Ian   Message File Privilege            advice regarding Evergrande


                                                                                           Microsoft                         Attachment to email seeking,
                                                                                           Office Word                       providing, discussing or
                                                                                           Open XML      Attorney - Client   forwarding legal advice
            Liu, Henry     8/27/2018                                                       Format        Privilege           regarding Evergrande


                                                       Wang, Jerry;
                                                       Sekhon, Vijay S.;
                                                       Perlson, David;                                                       Email string or correspondence,
                                                       Lyons, Duane; Liu,                                                    or attachment to same, including
                                                       Henry; Eisner, Ian;                                                   counsel and Faraday&Future
                                                       Judah, James; Rhie,                                                   employees, seeking, providing,
                                                       John; Kirpalani,                    Outlook      Attorney - Client    discussing or forwarding legal
217         Liu, Henry     8/26/2018 Johnson, Jarret   Susheel             Bian, Feifei    Message File Privilege            advice regarding Evergrande




                                                       Wang, Jerry; Bian,
                                                       Feifei; Sekhon, Vijay
                                                       S.; Lyons, Duane;
                                                       Liu, Henry; Eisner,                                                   Email string or correspondence,
                                                       Ian; Judah, James;                                                    or attachment to same, including
                                                       Johnson, Jarret;                                                      counsel and Faraday&Future
                                                       Rhie, John;                                                           employees, seeking, providing,
                                                       Kirpalani, Susheel;                 Outlook      Attorney - Client    discussing or forwarding legal
218         Liu, Henry     8/26/2018 Perlson, David    Timmons, Brian        Eisner, Ian   Message File Privilege            advice regarding Evergrande




                                                       Page 57
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 59 of 125 Page ID
                                         #:3085



                                                      Wang, Jerry; Bian,
                                                      Feifei; Sekhon, Vijay
                                                      S.; Lyons, Duane;
                                                      Liu, Henry; Eisner,                                                   Email string or correspondence,
                                                      Ian; Judah, James;                                                    or attachment to same, including
                                                      Johnson, Jarret;                                                      counsel and Faraday&Future
                                                      Rhie, John;                                                           employees, seeking, providing,
                                                      Kirpalani, Susheel;                  Outlook      Attorney - Client   discussing or forwarding legal
219         Liu, Henry     8/26/2018 Perlson, David   Timmons, Brian        Eisner, Ian    Message File Privilege           advice regarding Evergrande


                                                                                           Microsoft                        Attachment to email seeking,
                                                                                           Office Word                      providing, discussing or
                                                                                           Open XML                         forwarding legal advice
            Liu, Henry     8/26/2018                                                       Format        Work Product       regarding Evergrande




                                                                                                                            Email string or correspondence,
                                                                                                                            or attachment to same, including
                                                                                                                            counsel and Faraday&Future
                                                      Eisner, Ian; Liu,                                                     employees, seeking, providing,
                                                      Henry; Johnson,                      Outlook      Attorney - Client   discussing or forwarding legal
220         Liu, Henry     8/26/2018 Wang, Jerry      Jarret                               Message File Privilege           advice regarding Evergrande




                                                                                                                            Email string or correspondence,
                                                                                                                            or attachment to same, including
                                                                                                                            counsel and Faraday&Future
                                                      Liu, Henry;                                                           employees, seeking, providing,
                                                      Johnson, Jarret;                     Outlook      Attorney - Client   discussing or forwarding legal
221         Liu, Henry     8/26/2018 Eisner, Ian      Wang, Jerry                          Message File Privilege           advice regarding Evergrande


                                                                                           Microsoft                        Attachment to email seeking,
                                                                                           Office Word                      providing, discussing or
                                                                                           Open XML                         forwarding legal advice
            Liu, Henry     8/26/2018                                                       Format        Work Product       regarding Evergrande


                                                      Sekhon, Vijay S.;
                                                      Perlson, David;
                                                      Lyons, Duane; Liu,                                                    Email string or correspondence,
                                                      Henry; Eisner, Ian;                                                   or attachment to same, including
                                                      Judah, James;                                                         counsel and Faraday&Future
                                                      Johnson, Jarret;                                                      employees, seeking, providing,
                                                      Rhie, John;                          Outlook      Attorney - Client   discussing or forwarding legal
222         Liu, Henry     8/26/2018 Wang, Jerry      Kirpalani, Susheel    Bian, Feifei   Message File Privilege           advice regarding Evergrande




                                                      Page 58
                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 60 of 125 Page ID
                                                         #:3086


                                                                        Perlson, David;
                                                                        Bian, Feifei;
                                                                        Sekhon, Vijay S.;
                                                                        Lyons, Duane; Liu,
                                                                        Henry; Eisner, Ian;                                                                      Email string or correspondence,
                                                                        Judah, James;                                                                            or attachment to same, including
                                                                        Johnson, Jarret;                                                                         counsel and Faraday&Future
                                                                        Rhie, John;                                                                              employees, seeking, providing,
                                                                        Kirpalani, Susheel;                                    Outlook      Attorney - Client    discussing or forwarding legal
223                           Liu, Henry   8/26/2018 Wang, Jerry        Timmons, Brian        Eisner, Ian                      Message File Privilege            advice regarding Evergrande




                                                                        Wang, Jerry; Bian,
                                                                        Feifei; Sekhon, Vijay
                                                                        S.; Lyons, Duane;
                                                                        Liu, Henry; Eisner,                                                                      Email string or correspondence,
                                                                        Ian; Judah, James;                                                                       or attachment to same, including
                                                                        Johnson, Jarret;                                                                         counsel and Faraday&Future
                                                                        Rhie, John;                                                                              employees, seeking, providing,
                                                                        Kirpalani, Susheel;                                    Outlook      Attorney - Client    discussing or forwarding legal
224                           Liu, Henry   8/26/2018 Perlson, David     Timmons, Brian        Eisner, Ian                      Message File Privilege            advice regarding Evergrande


                                                                                                                               Microsoft                         Attachment to email seeking,
                                                                                                                               Office Word                       providing, discussing or
                                                                                                                               Open XML                          forwarding legal advice
                              Liu, Henry   8/26/2018                                                                           Format        Work Product        regarding Evergrande




                                                                                                                                                                 Email string or correspondence,
                                                                                                                                                                 or attachment to same, including
                                                                                                                                                                 counsel and Faraday&Future
                                                                        Wang, Jerry; Liu,                                                                        employees, seeking, providing,
                                                                        Henry; Huang,                                          Outlook      Attorney - Client    discussing or forwarding legal
225                           Liu, Henry   8/22/2018 Sekhon, Vijay S.   Wentao                Bian, Feifei; Sekhon, Vijay S.   Message File Privilege            advice regarding Evergrande


                                                                                                                               Adobe                             Attachment to email discussing
                                                                                                                               Portable      Attorney - Client   and/or reflecting legal advice
                                                                                                                               Document      Privilege & Work    and/or edits from an attorney
                              Liu, Henry   8/22/2018                                                                           Format        Product             regarding Evergrande




                                                                                                                                                                  Attorney client privileged
                                                                        Sekhon, Vijay S.;                                                                        communications with outside
                                                                        Huang, Wentao;                                         Outlook      Attorney - Client    counsel redacted from email
226 FF00000804   FF00000805   Liu, Henry   8/22/2018 Wang, Jerry        Liu, Henry            Bian, Feifei                     Message File Privilege            chain regarding Evergrande




                                                                        Page 59
                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 61 of 125 Page ID
                                                         #:3087



                                                                                                                                                                Attorney client privileged
                                                                                                                                                               communications with outside
                                                                        Wang, Jerry; Huang,                                  Outlook      Attorney - Client    counsel redacted from email
227 FF00000806   FF00000807   Liu, Henry   8/22/2018 Sekhon, Vijay S.   Wentao; Liu, Henry Bian, Feifei                      Message File Privilege            chain regarding Evergrande




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                                                                                                               counsel and Faraday&Future
                                                                                                                                                               employees, seeking, providing,
                                                                                                                                          Attorney - Client    discussing or forwarding legal
                                                                                                                             Outlook      Privilege & Work     advice regarding Evergrande and
228                           Liu, Henry   8/17/2018 Sekhon, Vijay S.   Wang, Jerry             Liu, Henry; Bian, Feifei     Message File Product              Labor and Employment advice




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                        Johnson, Jarret; Liu,                                                                  counsel and Faraday&Future
                                                                        Henry; Sekhon,                                                                         employees, seeking, providing,
                                                                        Vijay S.;                                            Outlook      Attorney - Client    discussing or forwarding legal
229                           Liu, Henry   8/16/2018 Wang, Jerry        Mendenhall, James                                    Message File Privilege            advice regarding Evergrande


                                                                                                                                                               Attachment to email seeking,
                                                                                                                                                               providing, discussing or
                                                                                                                             Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/16/2018 Caccia, Fernando   Laraba, Kaileia         Asten, Andrea; Ucar, Pablo   Message File Privilege            regarding Evergrande


                                                                                                                                                               Attachment to email seeking,
                                                                                                                                                               providing, discussing or
                                                                                                                             Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/16/2018 LaBrecque, Kevin   Ucar, Pablo                                          Message File Privilege            regarding Evergrande




                                                                                                                                                               Email string or correspondence,
                                                                                                                                                               or attachment to same, including
                                                                        Liu, Henry; Wang,                                                                      counsel and Faraday&Future
                                                                        Jerry; Sekhon, Vijay                                                                   employees, seeking, providing,
                                                                        S.; Mendenhall,                                      Outlook      Attorney - Client    discussing or forwarding legal
230                           Liu, Henry   8/16/2018 Johnson, Jarret    James                                                Message File Privilege            advice regarding Evergrande


                                                                                                                             Microsoft                         Attachment to email discussing
                                                                                                                             Office Word                       and/or reflecting legal advice
                                                                                                                             Open XML      Attorney - Client   and/or edits from an attorney
                              Liu, Henry   8/16/2018                                                                         Format        Privilege           regarding Evergrande




                                                                        Page 60
                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 62 of 125 Page ID
                                                         #:3088


                                                                                                                              Microsoft                         Attachment to email seeking,
                                                                                                                              Office Word                       providing, discussing or
                                                                                                                              Open XML      Attorney - Client   forwarding legal advice
                              Liu, Henry   8/16/2018                                                                          Format        Privilege           regarding Evergrande


                                                                                                                                                                Attachment to email seeking,
                                                                                                                                                                providing, discussing or
                                                                        Wang, Jerry; Liu,     Mendenhall, James; Johnson,     Outlook      Attorney - Client    forwarding legal advice
                              Liu, Henry   8/15/2018 Sekhon, Vijay S.   Henry                 Jarret                          Message File Privilege            regarding Evergrande


                                                                                                                              Adobe                             Attachment to email seeking,
                                                                                                                              Portable                          providing, discussing or
                                                                                                                              Document      Attorney - Client   forwarding legal advice
                              Liu, Henry   8/16/2018                                                                          Format        Privilege           regarding Evergrande




                                                                                                                                                                Email string or correspondence,
                                                                                                                                                                or attachment to same, including
                                                                                                                                                                counsel and Faraday&Future
                                                                        Liu, Henry; Sekhon,                                                Attorney - Client    employees, seeking, providing,
                                                                        Vijay S.;                                             Outlook      Privilege & Work     discussing or forwarding legal
231                           Liu, Henry   8/15/2018 Bian, Feifei       Mendenhall, James                                     Message File Product              advice regarding Evergrande


                                                                                                                                                                 Attorney client privileged email
                                                                                                                                                                in chain seeking advice from in
                                                                                                                                                                house counsel regarding
                                                                                                                              Outlook      Attorney - Client    Evergrande redacted from email
232 FF00000832   FF00000833   Liu, Henry   7/17/2018 Wang, Jerry        Liu, Henry            Huang, Wentao; Hsieh, Charles   Message File Privilege            chain




                                                                                                                                                                Email string or correspondence,
                                                                                                                                                                or attachment to same, including
                                                                                                                                                                counsel and Faraday&Future
                                                                                                                                                                employees, seeking, providing,
                                                                                                                                                                discussing or forwarding legal
                                                                                                                              Outlook      Attorney - Client    advice regarding routine legal
233                           Liu, Henry   7/14/2018 Sekhon, Vijay S.   Liu, Henry                                            Message File Privilege            advice from Mayer Brown


                                                                                                                              Adobe                             Attachment to email discussing
                                                                                                                              Portable                          and/or reflecting legal advice
                                                                                                                              Document      Attorney - Client   and/or edits from an attorney
                              Liu, Henry   7/12/2018                                                                          Format        Privilege           regarding routine legal advice




                                                                        Page 61
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 63 of 125 Page ID
                                         #:3089




                                                                                                                                        Email string or correspondence,
                                                                                                                                        or attachment to same, including
                                                                                                                                        counsel and Faraday&Future
                                                                                                                                        employees, seeking, providing,
                                                                                                                                        discussing or forwarding legal
                                                      Liu, Henry; Ma,   He, Shan; Jiang, DG; Huang,   Outlook      Attorney - Client    advice regarding routine legal
234         Liu, Henry      7/3/2018 Gilliam, Sandy   XiaoOu            Wentao                        Message File Privilege            advice regarding immigration


                                                                                                                                        Attachment to email seeking,
                                                                                                      Adobe                             providing, discussing or
                                                                                                      Portable                          forwarding legal advice
                                                                                                      Document      Attorney - Client   regarding routine legal advice
            Liu, Henry      7/3/2018                                                                  Format        Privilege           regarding immigration




                                                                                                                                        Email string or correspondence
                                                                                                                                        reflecting Plaintiff forwarding
                                                                                                      Outlook      Attorney - Client    legal advice from outside
235         Liu, Henry     6/21/2018 Deng, Chaoying   Liu, Henry                                      Message File Privilege            counsel regarding immigration




                                                                                                                                        Attachment to email discussing
                                                                                                      Adobe                             and/or reflecting legal advice
                                                                                                      Portable                          and/or edits from an attorney
                                                                                                      Document      Attorney - Client   regarding routine legal advice
            Liu, Henry     6/20/2018                                                                  Format        Privilege           regarding immigration.




                                                                                                                                        Email string or correspondence
                                                                                                                                        discussing and/or reflecting legal
                                                                                                                                        advice from an attorney
                                                                                                      Outlook      Attorney - Client    regarding routine legal advice
236         Liu, Henry     6/20/2018 Pack, James      Liu, Henry        Jolly, Amrita                 Message File Privilege            regarding immigration.


                                                                                                                                        Attachment to email discussing
                                                                                                      Adobe                             and/or reflecting legal advice
                                                                                                      Portable      Attorney - Client   and/or edits from an attorney
                                                                                                      Document      Privilege & Work    regarding routine legal advice
            Liu, Henry     6/20/2018                                                                  Format        Product             regarding immigration




                                                      Page 62
                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 64 of 125 Page ID
                                                         #:3090




                                                                                                                                          Email string or correspondence,
                                                                                                                                          or attachment to same, including
                                                                                                                                          counsel and Faraday&Future
                                                                                                                                          employees, seeking, providing,
                                                                                                                                          discussing or forwarding legal
                                                                                                        Outlook      Attorney - Client    advice regarding routine legal
237                           Liu, Henry    2/22/2018 LV, Allen    Liu, Henry                           Message File Privilege            advice from Mayer Brown




                                                                   Sekhon, Vijay S.;                                                       Email string or correspondence
                                                                   Johnson, Jarret;                                                       discussing and/or reflecting legal
                                                                   Agosta, Michael;                     Outlook      Attorney - Client    advice from outside counsel
238                           Liu, Henry    11/6/2018 Liu, Henry   Risher, Jeff                         Message File Privilege            regarding bankruptcy matters




                                                                                                                                          Email string or correspondence,
                                                                                                                                          or attachment to same, including
                                                                                                                                          counsel and Faraday&Future
                                                                                                                                          employees, seeking, providing,
                                                                                                        Outlook      Attorney - Client    discussing or forwarding legal
239                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.                     Message File Privilege            advice regarding Evergrande


                                                                                                        Microsoft                         Attachment to email seeking,
                                                                                                        Office Word                       providing, discussing or
                                                                                                        Open XML                          forwarding legal advice
                              Liu, Henry    11/5/2018                                                   Format        Work Product        regarding Evergrande




                                                                                                                                           Email correspondence reflecting
                                                                                                                                          Plaintiff's receipt of outside
                                                                                                        Outlook      Attorney - Client    counsel's work product
240                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.    Kantor, Mickey   Message File Privilege            regarding Evergrande




                                                                                                                                           Email correspondence reflecting
                                                                                                                                          Plaintiff's receipt of outside
                                                                                                        Outlook      Attorney - Client    counsel's work product
241                           Liu, Henry    11/5/2018 Liu, Henry   Recht, Philip R.                     Message File Privilege            regarding Evergrande


                                                                                                        Adobe                              Attorney-client privileged
                                                                                                        Portable                          communication from in house
                                                                                                        Document      Attorney - Client   counsel redacted from board
 42 FF00001139   FF00001167   Liu, Henry   10/25/2018                                                   Format        Privilege           meeting minutes

                                                                                                                                           Attorney client privileged topics
                                                                   Agosta, Michael;                     Outlook      Attorney - Client    redacted from notice of board
243 FF00001168   FF00001169   Liu, Henry   10/25/2018 Liu, Henry   Risher, Jeff                         Message File Privilege            meeting




                                                                   Page 63
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 65 of 125 Page ID
                                         #:3091




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                                                                          Outlook      Attorney - Client   discussing or forwarding legal
244         Liu, Henry    10/25/2018 Liu, Henry   Risher, Jeff                                            Message File Privilege           advice regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                  Ma, Xiao; Savagian, Reckhorn, Dag; Wang, Jerry;                                          employees, seeking, providing,
                                                  Peter; Agosta,      Mok, Tin; Qiang, Johnson; Eisner,   Outlook      Attorney - Client   discussing or forwarding legal
245         Liu, Henry     9/27/2018 Liu, Henry   Michael             Ian; Johnson, Jarret                Message File Privilege           advice regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                  Savagian, Peter;    Reckhorn, Dag; Wang, Jerry;                                          employees, seeking, providing,
                                                  Agosta, Michael;    Mok, Tin; Qiang, Johnson; Eisner,   Outlook      Attorney - Client   discussing or forwarding legal
246         Liu, Henry     9/27/2018 Liu, Henry   Ma, Xiao            Ian; Johnson, Jarret                Message File Privilege           advice regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                                                                                       Attorney - Client   discussing or forwarding legal
                                                                                                          Outlook      Privilege & Work    advice regarding labor and
247         Liu, Henry     9/26/2018 Liu, Henry   Reckhorn, Dag       Savagian, Peter                     Message File Product             employment advice




                                                                      Wang, Jerry; Deng, Chaoying;
                                                                      Sekhon, Vijay S.; Perlson, David;                                    Email string or correspondence,
                                                                      Browder, Vanessa K.; Johnson,                                        or attachment to same, including
                                                                      Jarret; Hsieh, Charles; Duffee,                                      counsel and Faraday&Future
                                                                      David K.; Rosenberg, Lee;                        Attorney - Client   employees, seeking, providing,
                                                  Bian, Feifei;       Kirpalani, Susheel; Eisner, Ian;    Outlook      Privilege & Work    discussing or forwarding legal
248         Liu, Henry     9/14/2018 Liu, Henry   Timmons, Brian      Agosta, Michael                     Message File Product             advice regarding Evergrande




                                                  Page 64
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 66 of 125 Page ID
                                         #:3092



                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                    Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                    Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                    David K.; Rosenberg, Lee;                         Attorney - Client   employees, seeking, providing,
                                                  Bian, Feifei;     Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
249         Liu, Henry     9/14/2018 Liu, Henry   Timmons, Brian    Agosta, Michael                      Message File Product             advice regarding Evergrande




                                                                    Perlson, David; Wang, Jerry;
                                                                    Deng, Chaoying; Sekhon, Vijay S.;                                     Email string or correspondence,
                                                                    Bian, Feifei; Browder, Vanessa K.;                                    or attachment to same, including
                                                                    Johnson, Jarret; Hsieh, Charles;                                      counsel and Faraday&Future
                                                                    Duffee, David K.; Rosenberg, Lee;                 Attorney - Client   employees, seeking, providing,
                                                                    Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
250         Liu, Henry     9/14/2018 Liu, Henry   Timmons, Brian    Agosta, Michael                      Message File Product             advice regarding Evergrande




                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Perlson, David;                                     Email string or correspondence,
                                                                    Browder, Vanessa K.; Johnson,                                         or attachment to same, including
                                                                    Jarret; Hsieh, Charles; Duffee,                                       counsel and Faraday&Future
                                                                    David K.; Rosenberg, Lee;                         Attorney - Client   employees, seeking, providing,
                                                  Timmons, Brian;   Kirpalani, Susheel; Eisner, Ian;     Outlook      Privilege & Work    discussing or forwarding legal
251         Liu, Henry     9/14/2018 Liu, Henry   Bian, Feifei      Agosta, Michael                      Message File Product             advice regarding Evergrande


                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Bian, Feifei;
                                                                    Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                    Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                    Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                    Rosenberg, Lee; Kirpalani,                        Attorney - Client   employees, seeking, providing,
                                                                    Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work    discussing or forwarding legal
252         Liu, Henry     9/14/2018 Liu, Henry   Perlson, David    Michael                              Message File Product             advice regarding Evergrande


                                                                    Wang, Jerry; Deng, Chaoying;
                                                                    Sekhon, Vijay S.; Bian, Feifei;
                                                                    Timmons, Brian; Browder,                                              Email string or correspondence,
                                                                    Vanessa K.; Johnson, Jarret;                                          or attachment to same, including
                                                                    Hsieh, Charles; Duffee, David K.;                                     counsel and Faraday&Future
                                                                    Rosenberg, Lee; Kirpalani,                        Attorney - Client   employees, seeking, providing,
                                                                    Susheel; Eisner, Ian; Agosta,        Outlook      Privilege & Work    discussing or forwarding legal
253         Liu, Henry     9/13/2018 Liu, Henry   Perlson, David    Michael                              Message File Product             advice regarding Evergrande




                                                  Page 65
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 67 of 125 Page ID
                                         #:3093



                                                                     Sekhon, Vijay S.; Bian, Feifei;
                                                                     Perlson, David; Timmons, Brian;                                        Email string or correspondence,
                                                                     Browder, Vanessa K.; Johnson,                                          or attachment to same, including
                                                                     Jarret; Hsieh, Charles; Duffee,                                        counsel and Faraday&Future
                                                                     David K.; Rosenberg, Lee;                          Attorney - Client   employees, seeking, providing,
                                                  Wang, Jerry; Deng, Kirpalani, Susheel; Eisner, Ian;      Outlook      Privilege & Work    discussing or forwarding legal
254         Liu, Henry     9/13/2018 Liu, Henry   Chaoying           Agosta, Michael                       Message File Product             advice regarding Evergrande

                                                                       Sekhon, Vijay S.; Browder,
                                                                       Vanessa K.; Johnson, Jarret;
                                                                       Hsieh, Charles; Duffee, David K.;
                                                                       Rosenberg, Lee; Agosta, Michael;
                                                                       Perlson, David; Timmons, Brian;                                      Email string or correspondence,
                                                                       Bian, Feifei; Savagian, Peter;                                       or attachment to same, including
                                                                       Sampson, Nick; Reckhorn, Dag;                                        counsel and Faraday&Future
                                                                       Aydt, Matthias; Ucar, Pablo;                     Attorney - Client   employees, seeking, providing,
                                                  Wang, Jerry; Eisner, Darrow, Butch; Mok, Tin;            Outlook      Privilege & Work    discussing or forwarding legal
255         Liu, Henry     9/12/2018 Liu, Henry   Ian                  Gobber, Christian                   Message File Product             advice regarding Evergrande

                                                  Sekhon, Vijay S.;
                                                  Wang, Jerry;
                                                  Browder, Vanessa
                                                  K.; Johnson, Jarret;
                                                  Hsieh, Charles;
                                                  Duffee, David K.;                                                                         Email string or correspondence,
                                                  Perlson, David;                                                                           or attachment to same, including
                                                  Timmons, Brian;                                                                           counsel and Faraday&Future
                                                  Rosenberg, Lee;                                                                           employees, seeking, providing,
                                                  Eisner, Ian; Agosta,                                     Outlook      Attorney - Client   discussing or forwarding legal
256         Liu, Henry     9/11/2018 Liu, Henry   Michael              Sekhon, Vijay S.; Bian, Feifei      Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Skibbe, Sheryl; Hsu,                                     Outlook      Attorney - Client   advice regarding labor and
257         Liu, Henry     8/30/2018 Liu, Henry   Kelly                                                    Message File Privilege           employment advice




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Ngo-Bonnici,                                             Outlook      Attorney - Client   advice regarding labor and
258         Liu, Henry     8/16/2018 Liu, Henry   Monique                Cao, Eddie                        Message File Privilege           employment advice




                                                  Page 66
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 68 of 125 Page ID
                                         #:3094


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                                                                      Outlook      Attorney - Client   advice from an attorney
259         Liu, Henry     8/15/2018 Liu, Henry   Wang, Jerry                                         Message File Privilege           regarding Evergrande




                                                                                                                                       Email string or correspondence,
                                                                                                                                       or attachment to same, including
                                                                                                                                       counsel and Faraday&Future
                                                                                                                                       employees, seeking, providing,
                                                                                                      Outlook      Attorney - Client   discussing or forwarding legal
260         Liu, Henry     8/14/2018 Liu, Henry   Sekhon, Vijay S.                                    Message File Privilege           advice regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       reflecting Plaintiff forwarding
                                                                                                      Outlook      Attorney - Client   legal advice from outside
261         Liu, Henry     8/14/2018 Liu, Henry   Jiang, DG                                           Message File Privilege           counsel


                                                                                                      Adobe                            Attachment to email discussing
                                                                                                      Portable                         and/or reflecting legal advice
                                                                                                      Document                         and/or edits from an attorney
            Liu, Henry     8/14/2018                                                                  Format        Work Product       regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                                                                      Outlook      Attorney - Client   advice from an attorney
262         Liu, Henry     8/12/2018 Liu, Henry   Mendenhall, James Sekhon, Vijay S.                  Message File Privilege           regarding Evergrande




                                                                                                                                       Email string or correspondence,
                                                                                                                                       or attachment to same, including
                                                                                                                                       counsel and Faraday&Future
                                                                                                                                       employees, seeking, providing,
                                                                                                                                       discussing or forwarding legal
                                                  Skibbe, Sheryl; Hsu,                                Outlook      Attorney - Client   advice regarding labor and
263         Liu, Henry     8/10/2018 Liu, Henry   Kelly                                               Message File Privilege           employment advice


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                  Bakst, David S.;       de Bernier, Paul C.; Loeb,   Outlook      Attorney - Client   advice from an attorney
264         Liu, Henry      8/7/2018 Liu, Henry   Duffee, David K.       Marjorie                     Message File Privilege           regarding Evergrande


                                                                                                                                       Email string or correspondence
                                                                                                                                       discussing and/or reflecting legal
                                                  Bakst, David S.;       de Bernier, Paul C.; Loeb,   Outlook      Attorney - Client   advice from an attorney
265         Liu, Henry      8/7/2018 Liu, Henry   Duffee, David K.       Marjorie                     Message File Privilege           regarding Evergrande




                                                  Page 67
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 69 of 125 Page ID
                                         #:3095


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                  Bakst, David S.;    de Bernier, Paul C.; Loeb,          Outlook      Attorney - Client   advice from an attorney
266         Liu, Henry     7/31/2018 Liu, Henry   Duffee, David K.    Marjorie                            Message File Privilege           regarding Evergrande


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                                      Bakst, David S.; de Bernier, Paul   Outlook      Attorney - Client   advice from an attorney
267         Liu, Henry     7/31/2018 Liu, Henry   Duffee, David K.    C.; Loeb, Marjorie                  Message File Privilege           regarding Evergrande


                                                                                                                                           Email string or correspondence
                                                                                                                                           discussing and/or reflecting legal
                                                                                                          Outlook      Attorney - Client   advice from an attorney
268         Liu, Henry     7/25/2018 Liu, Henry   Duffee, David K.    Loeb, Marjorie                      Message File Privilege           regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                  Huang, Jason;                                                                            employees, seeking, providing,
                                                  Skibbe, Sheryl;                                                                          discussing or forwarding legal
                                                  Jiang, DG; Wang,    Deng, Chaoying; Qiang, Johnson;     Outlook      Attorney - Client   advice regarding labor and
269         Liu, Henry     7/20/2018 Liu, Henry   Jerry               Huang, Wentao                       Message File Privilege           employment advice


                                                  Mendenhall, James;                                                                       Email string or correspondence
                                                  Wang, Jerry; Huang,                                                  Attorney - Client   discussing and/or reflecting legal
                                                  Wentao; Sekhon,     Shoyer, Andrew W.; Fernandez,       Outlook      Privilege & Work    advice from an attorney
270         Liu, Henry     7/20/2018 Liu, Henry   Vijay S.            Jen                                 Message File Product             regarding Evergrande




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                  Wang, Jerry; Huang,                                                                      discussing or forwarding legal
                                                  Jason; Huang,       Deng, Chaoying; Jiang, DG;          Outlook      Attorney - Client   advice regarding labor and
271         Liu, Henry     7/19/2018 Liu, Henry   Wentao              Qiang, Johnson                      Message File Privilege           employment advice




                                                                                                                                           Email string or correspondence,
                                                                                                                                           or attachment to same, including
                                                                                                                                           counsel and Faraday&Future
                                                                                                                                           employees, seeking, providing,
                                                                                                                                           discussing or forwarding legal
                                                                                                          Outlook      Attorney - Client   advice regarding routine legal
272         Liu, Henry     7/19/2018 Liu, Henry   Skibbe, Sheryl                                          Message File Privilege           advice




                                                  Page 68
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 70 of 125 Page ID
                                         #:3096




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                        Attorney - Client   discussing or forwarding legal
                                                                                                           Outlook      Privilege & Work    advice regarding labor and
273         Liu, Henry     7/18/2018 Liu, Henry   Skibbe, Sheryl                                           Message File Product             employment advice


                                                                                                                                            Email string or correspondence
                                                                                                                        Attorney - Client   reflecting Plaintiff forwarding
                                                                                                           Outlook      Privilege & Work    Legal advice from inhouse
274         Liu, Henry     7/18/2018 Liu, Henry   Yang, Yoyo                                               Message File Product             counsel




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                  Mendenhall, James;                                                                        counsel and Faraday&Future
                                                  Wang, Jerry; Huang,                                                                       employees, seeking, providing,
                                                  Wentao; Sekhon,                                          Outlook      Attorney - Client   discussing or forwarding legal
275         Liu, Henry     7/15/2018 Liu, Henry   Vijay S.                                                 Message File Privilege           advice regarding Evergrande




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                                                                                                            employees, seeking, providing,
                                                                                                                                            discussing or forwarding legal
                                                  Hsu, Kelly; Gilliam, Skibbe, Sheryl; Wang, Jerry;        Outlook      Attorney - Client   advice regarding labor and
276         Liu, Henry     7/10/2018 Liu, Henry   Sandy; Wang, Jerry Dong, Raymond; Huang, Wentao          Message File Privilege           employment advice


                                                                                                                                            Email string or correspondence
                                                                                                                                            discussing and/or reflecting legal
                                                                                                                                            advice from an attorney
                                                  Carter, Rachel;       Irwin, Elise; Doctorovich, Fred;   Outlook      Attorney - Client   regarding labor and employment
277         Liu, Henry     7/10/2018 Liu, Henry   Pack, James           Jolly, Amrita                      Message File Privilege           advice




                                                                                                                                            Email string or correspondence,
                                                                                                                                            or attachment to same, including
                                                                                                                                            counsel and Faraday&Future
                                                  Mendenhall, James;                                                                        employees, seeking, providing,
                                                  Huang, Wentao;                                           Outlook      Attorney - Client   discussing or forwarding legal
278         Liu, Henry     6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.                      Message File Privilege           advice regarding Evergrande




                                                  Page 69
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 71 of 125 Page ID
                                         #:3097




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                  Mendenhall, James;                                                     employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
279         Liu, Henry     6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                  Mendenhall, James;                                                     employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
280         Liu, Henry     6/12/2018 Liu, Henry   Wang, Jerry        Sekhon, Vijay S.   Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                                                                                         discussing or forwarding legal
                                                  Kim, Grace; Jiang,                    Outlook      Attorney - Client   advice regarding labor and
281         Liu, Henry     5/29/2018 Liu, Henry   DG                   Huang, Wentao    Message File Privilege           employment advice




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
282         Liu, Henry     5/28/2018 Liu, Henry   Wang, Jerry                           Message File Privilege           advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                        Outlook      Attorney - Client   discussing or forwarding legal
283         Liu, Henry     5/28/2018 Liu, Henry   Wang, Jerry                           Message File Privilege           advice regarding Evergrande




                                                  Page 70
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 72 of 125 Page ID
                                         #:3098



                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees reflecting Plaintiff
                                                                                                        Outlook      Attorney - Client   forwarding Legal advice from
284         Liu, Henry     5/25/2018 Liu, Henry   Teng, Wang          Wang, Jerry; Huang, Wentao        Message File Privilege           inhouse counsel




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                      Recht, Philip R.; Mendenhall,                                      counsel and Faraday&Future
                                                                      James; Keeler, Timothy; Sekhon,                                    employees, seeking, providing,
                                                                      Vijay S.; Wang, Jerry; Huang,     Outlook      Attorney - Client   discussing or forwarding legal
285         Liu, Henry     5/25/2018 Liu, Henry   Kantor, Mickey      Wentao                            Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                  Kantor, Mickey;                                       Outlook      Attorney - Client   discussing or forwarding legal
286         Liu, Henry     5/25/2018 Liu, Henry   Mendenhall, James Recht, Philip R.                    Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                                                                        Outlook      Attorney - Client   discussing or forwarding legal
287         Liu, Henry     4/23/2018 Liu, Henry   Mendenhall, James                                     Message File Privilege           advice regarding Evergrande




                                                                                                                                         Email string or correspondence,
                                                                                                                                         or attachment to same, including
                                                                                                                                         counsel and Faraday&Future
                                                                                                                                         employees, seeking, providing,
                                                  Mendenhall, James;                                    Outlook      Attorney - Client   discussing or forwarding legal
288         Liu, Henry     4/23/2018 Liu, Henry   Huang, Wentao      Wang, Jerry                        Message File Privilege           advice regarding Evergrande




                                                  Page 71
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 73 of 125 Page ID
                                         #:3099




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Huang, Wentao;                       Outlook      Attorney - Client    discussing or forwarding legal
289         Liu, Henry     4/23/2018 Liu, Henry   Mendenhall, James Wang, Jerry        Message File Privilege            advice regarding Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                  Kantor, Mickey;                      Outlook      Attorney - Client    discussing or forwarding legal
290         Liu, Henry     3/23/2018 Liu, Henry   Recht, Philip R.     Huang, Wentao   Message File Privilege            advice regarding Evergrande




                                                                                                                         Attachment to email seeking,
                                                                                                                         providing, discussing or
                                                                                                                         forwarding legal advice
                                                                                       Microsoft                         regarding Evergrande;
                                                                                       Office                            Document discussing and/or
                                                                                       PowerPoint                        reflecting legal advice and/or
                                                                                       Open XML                          edits from an attorney regarding
            Liu, Henry     3/23/2018                                                   Format        Work Product        Evergrande




                                                                                                                         Attachment to email seeking,
                                                                                                                         providing, discussing or
                                                                                                                         forwarding legal advice
                                                                                                                         regarding Evergrande;
                                                                                       Adobe                             Document discussing and/or
                                                                                       Portable                          reflecting legal advice and/or
                                                                                       Document      Attorney - Client   edits from an attorney regarding
            Liu, Henry     3/15/2018                                                   Format        Privilege           Evergrande




                                                                                                                         Email string or correspondence,
                                                                                                                         or attachment to same, including
                                                                                                                         counsel and Faraday&Future
                                                                                                                         employees, seeking, providing,
                                                                                                                         discussing or forwarding legal
                                                                                                                         advice regarding labor and
                                                  Huang, Wentao; Xu,                   Outlook      Attorney - Client    employment advice and internal
291         Liu, Henry      3/5/2018 Liu, Henry   Lillian                              Message File Privilege            policies




                                                  Page 72
      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 74 of 125 Page ID
                                         #:3100



                                                                                                            Email string or correspondence
                                                                                                            discussing and/or reflecting legal
                                                                                                            advice from an attorney
                                                                          Outlook      Attorney - Client    regarding routine legal advice
292         Liu, Henry      3/5/2018 Liu, Henry   Recht, Philip R.        Message File Privilege            from Mayer Brown




                                                                                                            Email string or correspondence
                                                                                                            discussing and/or reflecting legal
                                                                                                            advice from an attorney
                                                                          Outlook      Attorney - Client    regarding routine legal advice
293         Liu, Henry     2/22/2018 Liu, Henry   LV, Allen               Message File Privilege            from Mayer Brown


                                                                                                            Attachment to email discussing
                                                                          Microsoft                         and/or reflecting legal advice
                                                                          Office Word                       and/or edits from an attorney
                                                                          Open XML      Attorney - Client   regarding routine legal advice
            Liu, Henry     2/21/2018                                      Format        Privilege           from Mayer Brown




                                                  Page 73
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 75 of 125 Page ID
                                                                              #:3101

Entry
            ProdBeg      ProdEnd      Custodian      Date_Master Email_From            Email_To                         Email_CC            Email_BCC                 Doc_Type                   Privilege_Determination                Privilege_Log_Category
 No.
                                                                                                                                                                                                                                Attorney client privileged information
        1 FF00001978   FF00001982   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney-client privileged information
        2 FF00001983   FF00001988   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        3 FF00001989   FF00001996   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        4 FF00001997   FF00002002   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices
                                                                                                                                                                                                                                Attorney client privileged information
        5 FF00002003   FF00002007   Deng, Chaoying    12/20/2017                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     redacted from invoices

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
        6                           Wang, Jerry        1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                                         Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                                                discussing or forwarding legal advice
                                    Wang, Jerry        1/25/2018                                                                                        Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
                                                                               Huang, Wentao; Xu,                                                                                               Attorney - Client Privilege &   advice regarding labor and employment
        7                           Wang, Jerry        1/25/2018 Wang, Jerry   Lillian                                                                  Outlook Message File                    Work Product                    advice

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
        8                           Wang, Jerry        1/26/2018 Wang, Jerry   Bian, Feifei              Sekhon, Vijay S.                               Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                               Sekhon, Vijay S.; Bian,                                                                                                                          providing, discussing or forwarding legal
        9                           Wang, Jerry        1/30/2018 Wang, Jerry   Feifei                                                                   Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    10                              Wang, Jerry        1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                                         Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                Attorney - Client Privilege &   discussing or forwarding legal advice
                                    Wang, Jerry        1/26/2018                                                                                        Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                                                providing, discussing or forwarding legal
    11                              Wang, Jerry        1/29/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei                                   Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    12                              Wang, Jerry        1/25/2018 Wang, Jerry   Xu, Lillian               Huang, Wentao                                  Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                                                                                Attachment to email seeking, providing,
                                                                                                                                                                                                Attorney - Client Privilege &   discussing or forwarding legal advice
                                    Wang, Jerry        1/25/2018                                                                                        Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                                                                                Email string or correspondence, or
                                                                                                                                                                                                                                attachment to same, including counsel
                                                                                                                                                                                                                                and Faraday&Future employees, seeking,
                                                                                                                                                                                                Attorney - Client Privilege &   providing, discussing or forwarding legal
    13                              Wang, Jerry        1/30/2018 Wang, Jerry   Bian, Feifei              Sekhon, Vijay S.                               Outlook Message File                    Work Product                    advice regarding Evergramde




                                                                                                                                   Page 1
            Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 76 of 125 Page ID
                                               #:3102
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                                                     discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
14   Wang, Jerry   1/29/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                   Attorney - Client Privilege &   providing, discussing or forwarding legal
15   Wang, Jerry   1/31/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                     Attorney - Client Privilege &   providing, discussing or forwarding legal
16   Wang, Jerry   1/27/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
17   Wang, Jerry   1/29/2018 Wang, Jerry   Sekhon, Vijay S.                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                   Attorney - Client Privilege &   providing, discussing or forwarding legal
18   Wang, Jerry   1/30/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                     Attorney - Client Privilege &   providing, discussing or forwarding legal
19   Wang, Jerry   1/26/2018 Wang, Jerry   Sekhon, Vijay S.                                  Outlook Message File                    Work Product                    advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                     Attorney - Client Privilege &   discussing or forwarding legal advice
     Wang, Jerry   1/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Sekhon, Vijay S.; Bian,                                                                                                   providing, discussing or forwarding legal
20   Wang, Jerry   1/30/2018 Wang, Jerry   Feifei                                            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                     Attachment to email seeking, providing,
                                                                                                                                                                     discussing or forwarding legal advice
     Wang, Jerry   1/30/2018                                                                 Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                                                                                                                                                     providing, discussing or forwarding legal
21   Wang, Jerry   1/27/2018 Wang, Jerry   Sekhon, Vijay S.          Bian, Feifei            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                     Email string or correspondence, or
                                                                                                                                                                     attachment to same, including counsel
                                                                                                                                                                     and Faraday&Future employees, seeking,
                                           Bian, Feifei; Sekhon,                                                                                                     providing, discussing or forwarding legal
22   Wang, Jerry   1/30/2018 Wang, Jerry   Vijay S.                                          Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande




                                                                                    Page 2
                                       Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 77 of 125 Page ID
                                                                          #:3103
                                                                                          Bian, Feifei; Timmons, Brian;
                                                                                          Johnson, Jarret; Rosenberg, Lee;
                                                                                          Page, Chris;
                                                                                          dlee@applebyglobal.com; Liu,
                                                                                          Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                          Maggie; Agosta, Michael; Hsieh,
                                                                                          Charles; Rhie, John; Cunningham,
                                                                                          Daniel; Yang, Ingloong; Meeson,                                                                          Email string or correspondence, or
                                                                                          Nigel; Bickley, Christopher; Watson,                                                                     attachment to same, including counsel
                                                                                          Duncan; Ye, Bob; Schecter, Daniel;                                                                       and Faraday&Future employees, seeking,
                                                                                          Sekhon, Vijay S.; Sampson, Nick;                                                                         providing, discussing or forwarding legal
23                           Jia, YT       10/3/2018 Wang, Jerry    Ellison, Robert       Jia, Ruokun                             Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                          Sekhon, Vijay S.; Bian, Feifei;
                                                                                          Johnson, Jarret; Eisner, Ian; Liu,
                                                                                          Henry; Sampson, Nick; Jia, Ruokun;
                                                                                          Deng, Chaoying; Jia, YT; Timmons,                                                                        Email string or correspondence, or
                                                                                          Brian; Schecter, Daniel; Ellison,                                                                        attachment to same, including counsel
                                                                                          Robert; Rhie, John; Page, Chris;                                                                         and Faraday&Future employees, seeking,
                                                                                          Meeson, Nigel;                                                                                           providing, discussing or forwarding legal
                             Jia, YT       10/3/2018 Wang, Jerry    Morrissey, Elaine     dlee@applebyglobal.com                  Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                                   discussing or forwarding legal advice
                             Jia, YT       10/3/2018                                                                              Adobe Portable Document Format   Attorney - Client Privilege     regarding Evergrande


                                                                                          Bian, Feifei; Timmons, Brian;
                                                                                          Johnson, Jarret; Rosenberg, Lee;
                                                                                          Page, Chris;
                                                                                          dlee@applebyglobal.com; Liu,
                                                                                          Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                          Maggie; Agosta, Michael; Hsieh,
                                                                                          Charles; Rhie, John; Cunningham,                                                                         Email string or correspondence, or
                                                                                          Daniel; Yang, Ingloong; Meeson,                                                                          attachment to same, including counsel
                                                                                          Nigel; Bickley, Christopher; Watson,                                                                     and Faraday&Future employees, seeking,
                                                                                          Duncan; Ye, Bob; Schecter, Daniel;                                                                       providing, discussing or forwarding legal
24                           Jia, YT       10/3/2018 Wang, Jerry    Ellison, Robert       Sekhon, Vijay S.; Yang, Ingloong        Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                          Bian, Feifei; Timmons, Brian;
                                                                                          Johnson, Jarret; Rosenberg, Lee;
                                                                                          Page, Chris;
                                                                                          dlee@applebyglobal.com; Liu,
                                                                                          Henry; Eisner, Ian; Jia, YT; Ma,
                                                                                          Maggie; Agosta, Michael; Hsieh,
                                                                                          Charles; Rhie, John; Cunningham,                                                                         Email string or correspondence, or
                                                                                          Daniel; Yang, Ingloong; Meeson,                                                                          attachment to same, including counsel
                                                                                          Nigel; Bickley, Christopher; Watson,                                                                     and Faraday&Future employees, seeking,
                                                                                          Duncan; Ye, Bob; Schecter, Daniel;                                                                       providing, discussing or forwarding legal
25                           Jia, YT       10/3/2018 Ellison, Robert Wang, Jerry          Sekhon, Vijay S.; Yang, Ingloong        Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                          Eisner, Ian; Liu, Henry; Johnson,
                                                                                          Jarret; Bian, Feifei; Jia, YT; Zhang,                                                                    Email string or correspondence, or
                                                                                          Mia; Perlson, David; Rhie, John;                                                                         attachment to same, including counsel
                                                                    Timmons, Brian;       Watson, Duncan; Rosenberg, Lee;                                                                          and Faraday&Future employees, seeking,
                                                                    Schecter, Daniel;     Ellison, Robert; Ma, Maggie; Hsieh,                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
26                           Jia, YT       10/1/2018 Wang, Jerry    Sekhon, Vijay S.      Charles; Agosta, Michael                Outlook Message File             Work Product                    advice regarding Evergrande

                                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                                   attachment to same, including counsel
                                                                    Chen, Min; Peng,                                                                                                               and Faraday&Future employees, seeking,
                                                     Agosta,        Jianjun; Huang,       Agosta, Michael; Liu, Henry; Wang,                                                                       providing, discussing or forwarding legal
27                           Jia, YT       8/27/2018 Michael        Wentao; Fong, Jimmy   Jerry; Jia, YT                          Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                   Attorney client privileged communications
                                                     Huang,         Liu, Henry; Wang,                                                                                                              redacted from email chain regarding
28 FF00002078   FF00002079   Jia, YT       7/19/2018 Wentao         Jerry; Jia, YT                                                Outlook Message File             Attorney - Client Privilege     Evergrande

                                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                     Agosta,                                                                                                                                       providing, discussing or forwarding legal
29                           Liu, Henry    12/4/2018 Michael        Liu, Henry                                                    Outlook Message File             Attorney - Client Privilege     advice regarding Evergrande




                                                                                                                        Page 3
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 78 of 125 Page ID
                                                #:3104

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
30   Liu, Henry    12/3/2018 Liu, Henry      Liu, Henry                                                      Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
31   Liu, Henry    12/3/2018 Liu, Henry     Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                            Liu, Henry; Cao, Eddie;
                                            Savagian, Peter;
                                            Reckhorn, Dag; Ucar,                                                                                                                    Email string or correspondence, or
                                            Pablo; Mok, Tin;                                                                                                                        attachment to same, including counsel
                                            Agosta, Michael; Rao,                                                                                                                   and Faraday&Future employees, seeking,
                                            Hong; Liu, Lee; Hashim, Bassey, Jessica; Csercse, Lori;                                                                                 providing, discussing or forwarding legal
32   Liu, Henry   10/27/2018 Aydt, Matthias Waqar                   Qiang, Johnson; Ma, XiaoOu               Outlook Message File                     Attorney - Client Privilege   advice regarding layoffs

                                             Savagian, Peter;
                                             Reckhorn, Dag; Ucar,
                                             Pablo; Mok, Tin; Liu,                                                                                                                  Email string or correspondence, or
                                             Henry; Agosta, Michael;                                                                                                                attachment to same, including counsel
                                             Rao, Hong; Liu, Lee;                                                                                                                   and Faraday&Future employees, seeking,
                                             Aydt, Matthias; Hashim, Bassey, Jessica; Csercse, Lori;                                                                                providing, discussing or forwarding legal
33   Liu, Henry   10/26/2018 Cao, Eddie      Waqar                   Qiang, Johnson; Ma, XiaoOu              Outlook Message File                     Attorney - Client Privilege   advice regarding layoffs
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/26/2018                                                                                 Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding layoffs

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                             Sekhon, Vijay   Johnson, Jarret; Liu,                                                                                                                  providing, discussing or forwarding legal
34   Liu, Henry   10/25/2018 S.              Henry                                                           Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/25/2018                                                                                 Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                             Sekhon, Vijay                                                                                                                                          providing, discussing or forwarding legal
35   Liu, Henry   10/25/2018 S.              Johnson, Jarret         Liu, Henry; Sekhon, Vijay S.            Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   10/25/2018                                                                                 Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Email chain involving both in-house and
                                            Fischer, Max C.;         Hsu, Kelly; Eisner, Ian; Liu, Henry;                                                                           outside counsel regarding legal advice
36   Liu, Henry   10/24/2018 Skibbe, Sheryl Sekhon, Vijay S.         Mackay, Aimee G.                        Outlook Message File                     Attorney - Client Privilege   regarding labor and employment issues.

                                                                     Sekhon, Vijay S.; Rosenberg, Lee;
                                                                     Hsieh, Charles; Rhie, John;
                                                                     Schecter, Daniel; Liu, Henry; Eisner,                                                                          Email string or correspondence, or
                                                                     Ian; Johnson, Jarret; Agosta,                                                                                  attachment to same, including counsel
                                                                     Michael; Jia, YT; Deng, Chaoying;                                                                              and Faraday&Future employees, seeking,
                             Timmons,                                Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                             providing, discussing or forwarding legal
37   Liu, Henry   10/19/2018 Brian           Wang, Jerry             Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                     Sekhon, Vijay S.; Rosenberg, Lee;
                                                                     Hsieh, Charles; Rhie, John;
                                                                     Schecter, Daniel; Liu, Henry; Eisner,                                                                          Email string or correspondence, or
                                                                     Ian; Johnson, Jarret; Agosta,                                                                                  attachment to same, including counsel
                                                                     Michael; Jia, YT; Deng, Chaoying;                                                                              and Faraday&Future employees, seeking,
                                                                     Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                             providing, discussing or forwarding legal
38   Liu, Henry   10/19/2018 Wang, Jerry     Timmons, Brian          Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                    Page 4
                                     Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 79 of 125 Page ID
                                                                        #:3105

                                                                                               Sekhon, Vijay S.; Rosenberg, Lee;
                                                                                               Hsieh, Charles; Rhie, John;
                                                                                               Schecter, Daniel; Liu, Henry; Eisner,                                                                         Email string or correspondence, or
                                                                                               Ian; Johnson, Jarret; Agosta,                                                                                 attachment to same, including counsel
                                                                                               Michael; Jia, YT; Deng, Chaoying;                                                                             and Faraday&Future employees, seeking,
                                                     Timmons,                                  Risher, Jeff; Ma, Maggie; Ye, Bob;                                                                            providing, discussing or forwarding legal
39                           Liu, Henry   10/19/2018 Brian           Wang, Jerry               Liu, Lee; Mok, Tin; Bian, Feifei        Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                               Liu, Henry; Johnson, Jarret; Ma,                                                                              providing, discussing or forwarding legal
40                           Liu, Henry    9/27/2018 Wang, Jerry     Eisner, Ian               XiaoOu; Ma, Maggie                      Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                                             providing, discussing or forwarding legal
                                                                                                                                                                                                             advice regarding labor and employment
41                           Liu, Henry    9/24/2018 Eisner, Ian     Liu, Henry                Skibbe, Sheryl; Fritz, Brian            Outlook Message File                    Attorney - Client Privilege   advice

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                     Browder,        Wang, Jerry; Johnson,                                                                                                                   providing, discussing or forwarding legal
42                           Liu, Henry     9/9/2018 Vanessa K.      Jarret; Hsieh, Charles    Liu, Henry; Duffee, David K.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                               Liu, Henry; Johnson, Jarret; Hsieh,
                                                     Browder,        Bian, Feifei; Wang,       Charles; Duffee, David K.; Sekhon,                                                                            Attorney client communications redacted
43 FF00002121   FF00002126   Liu, Henry     9/9/2018 Vanessa K.      Jerry                     Vijay S.                                Outlook Message File                    Attorney - Client Privilege   from email chain regarding Evergrande

                                                                                               Liu, Henry; Johnson, Jarret; Hsieh,
                                                                                               Charles; Duffee, David K.; Browder,                                                                           Attorney client communications redacted
44                           Liu, Henry     9/9/2018 Bian, Feifei    Wang, Jerry               Vanessa K.; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   from email chain regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
                             Liu, Henry     9/9/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande
                                                                                               Johnson, Jarret; Hsieh, Charles;                                                                              Attorney client privileged communication
                                                                     Sekhon, Vijay S.; Bian,   Duffee, David K.; Liu, Henry;                                                                                 redacted from email chain regarding
45                           Liu, Henry     9/8/2018 Wang, Jerry     Feifei                    Browder, Vanessa K.                     Outlook Message File                    Attorney - Client Privilege   Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
46                           Liu, Henry     9/7/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                                                                                                                                                                                             Document discussing and/or reflecting
                                                                                                                                                                                                             legal advice and/or edits from an attorney
47                           Liu, Henry     9/7/2018                                                                                   Adobe Portable Document Format          Work Product                  regarding Evergrande

                                                                    Sekhon, Vijay S.; Bian,                                                                                                                  Attorney client privileged communication
                                                                    Feifei; Bakst, David S.;   Wang, Jerry; Liu, Henry; Johnson,                                                                             redacted from email chain regarding
48                           Liu, Henry     9/5/2018 Hsieh, Charles Duffee, David K.           Jarret                                  Outlook Message File                    Attorney - Client Privilege   Evergrande

                                                                     Wang, Jerry; Johnson,                                                                                                                   Email string or correspondence, or
                                                                     Jarret; Liu, Henry;                                                                                                                     attachment to same, including counsel
                                                                     Hsieh, Charles; Bakst,                                                                                                                  and Faraday&Future employees, seeking,
                                                     Sekhon, Vijay   David S.; Duffee, David                                                                                                                 providing, discussing or forwarding legal
49                           Liu, Henry     9/5/2018 S.              K.                      Bian, Feifei; Zhao, Faye                  Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande




                                                                                                                              Page 5
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 80 of 125 Page ID
                                                #:3106

                                                                     Jia, YT; Agosta, Michael; Huang,                                                                              Email string or correspondence, or
                                                                     Wentao; Chen, Min; Fong, Jimmy;                                                                               attachment to same, including counsel
                                            Peng, Jianjun; Deng,     Sekhon, Vijay S.; Bian, Feifei; Boo,                                                                          and Faraday&Future employees, seeking,
                                            Chaoying; Liu, Henry;    Bee Chun; Tan, Sze Shing; Perlson,                                                                            providing, discussing or forwarding legal
50   Liu, Henry   8/27/2018 Wang, Jerry     Xia, James               David; Johnson, Jarret                 Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Agosta,                                                                                                                                                providing, discussing or forwarding legal
     Liu, Henry   8/27/2018 Michael         Wang, Jerry              Agosta, Michael                        Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/24/2018                                                                                 Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
51   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
52   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                 Microsoft Office Word Open XML Format    Work Product                  regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
53   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                           Perlson, David; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                           Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                  attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                        and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                       providing, discussing or forwarding legal
54   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                 Microsoft Office Word Open XML Format    Work Product                  regarding Evergrande
                                            Perlson, David; Wang,
                                            Jerry; Bian, Feifei;
                                            Lyons, Duane; Liu,
                                            Henry; Eisner, Ian;
                                            Judah, James;                                                                                                                          Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                                 attachment to same, including counsel
                                            John; Kirpalani,                                                                                                                       and Faraday&Future employees, seeking,
                            Sekhon, Vijay   Susheel; Timmons,                                                                                                                      providing, discussing or forwarding legal
55   Liu, Henry   8/26/2018 S.              Brian                    Eisner, Ian                            Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                  Page 6
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 81 of 125 Page ID
                                                #:3107
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
56   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Perlson, David; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
57   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                  Email string or correspondence, or
                                                                                                                                                                  attachment to same, including counsel
                                                                                                                                                                  and Faraday&Future employees, seeking,
                                                                                                                                                                  providing, discussing or forwarding legal
     Liu, Henry   8/24/2018 Jia, YT         Wang, Jerry                                     Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Adobe Portable Document Format          Attorney - Client Privilege   regarding Evergrande
                                           Wang, Jerry; Bian,
                                           Feifei; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
58   Liu, Henry   8/26/2018 Perlson, David Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Bian, Feifei; Perlson,
                                           David; Sekhon, Vijay S.;
                                           Lyons, Duane; Liu,
                                           Henry; Eisner, Ian;
                                           Judah, James;                                                                                                          Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                 attachment to same, including counsel
                                           John; Kirpalani,                                                                                                       and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                      providing, discussing or forwarding legal
59   Liu, Henry   8/26/2018 Wang, Jerry    Brian                     Eisner, Ian            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande
                                            Bian, Feifei; Perlson,
                                            David; Wang, Jerry;
                                            Sekhon, Vijay S.; Lyons,
                                            Duane; Liu, Henry;
                                            Judah, James;                                                                                                         Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                attachment to same, including counsel
                                            John; Kirpalani,                                                                                                      and Faraday&Future employees, seeking,
                                            Susheel; Timmons,                                                                                                     providing, discussing or forwarding legal
60   Liu, Henry   8/26/2018 Eisner, Ian     Brian                                           Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                            Perlson, David; Wang,
                                            Jerry; Sekhon, Vijay S.;
                                            Lyons, Duane; Liu,
                                            Henry; Eisner, Ian;
                                            Judah, James;                                                                                                         Email string or correspondence, or
                                            Johnson, Jarret; Rhie,                                                                                                attachment to same, including counsel
                                            John; Kirpalani,                                                                                                      and Faraday&Future employees, seeking,
                                            Susheel; Timmons,                                                                                                     providing, discussing or forwarding legal
61   Liu, Henry   8/26/2018 Bian, Feifei    Brian                                           Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                  Attachment to email seeking, providing,
                                                                                                                                                                  discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                 Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande




                                                                                   Page 7
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 82 of 125 Page ID
                                                #:3108

                                           Wang, Jerry; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;
                                           Johnson, Jarret; Rhie,                                                                                                                   Email string or correspondence, or
                                           John; Kirpalani,                                                                                                                         attachment to same, including counsel
                                           Susheel; Timmons,                                                                                                                        and Faraday&Future employees, seeking,
                                           Brian; Bian, Feifei;                                                                                                                     providing, discussing or forwarding legal
62   Liu, Henry   8/26/2018 Perlson, David Sekhon, Vijay S.                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/26/2018                                                                                   Microsoft Office Word Open XML Format   Work Product                  regarding Evergrande

                                           Perlson, David; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                            Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                   attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                         and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                        providing, discussing or forwarding legal
63   Liu, Henry   8/26/2018 Wang, Jerry    Brian                    Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Wang, Jerry; Sekhon,
                                           Vijay S.; Lyons, Duane;
                                           Liu, Henry; Eisner, Ian;
                                           Judah, James;                                                                                                                            Email string or correspondence, or
                                           Johnson, Jarret; Rhie,                                                                                                                   attachment to same, including counsel
                                           John; Kirpalani,                                                                                                                         and Faraday&Future employees, seeking,
                                           Susheel; Timmons,                                                                                                                        providing, discussing or forwarding legal
64   Liu, Henry   8/26/2018 Perlson, David Brian                    Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Sekhon, Vijay S.;
                                           Perlson, David; Lyons,
                                           Duane; Liu, Henry;                                                                                                                       Email string or correspondence, or
                                           Eisner, Ian; Judah,                                                                                                                      attachment to same, including counsel
                                           James; Johnson, Jarret;                                                                                                                  and Faraday&Future employees, seeking,
                                           Rhie, John; Kirpalani,                                                                                                                   providing, discussing or forwarding legal
65   Liu, Henry   8/26/2018 Wang, Jerry    Susheel                  Bian, Feifei; Sekhon, Vijay S.            Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
                            Sekhon, Vijay                                                                                                                                           advice regarding labor and employment
66   Liu, Henry   8/23/2018 S.              Wang, Jerry; Liu, Henry Bian, Feifei                              Outlook Message File                    Attorney - Client Privilege   advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
     Liu, Henry   8/23/2018                                                                                   Microsoft Word 97 - 2003 Document       Work Product                  regarding labor and employment advice
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                      Agosta, Michael; Huang, Wentao;                                                                               and Faraday&Future employees, seeking,
                                            Deng, Chaoying; Liu,      Chen, Min; Fong, Jimmy; Sekhon,                                                                               providing, discussing or forwarding legal
                                            Henry; Jia, YT; Peng,     Vijay S.; Bian, Feifei; Boo, Bee                                                                              advice regarding labor and employment
67   Liu, Henry   8/23/2018 Wang, Jerry     Jianjun; Xia, James       Chun; Tan, Sze Shing                    Outlook Message File                    Attorney - Client Privilege   advice
                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
                            Sekhon, Vijay   Wang, Jerry; Huang,                                                                                                                     advice from outside counsel regarding
     Liu, Henry   8/22/2018 S.              Wentao; Liu, Henry        Bian, Feifei                            Outlook Message File                    Attorney - Client Privilege   Evergrande




                                                                                                     Page 8
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 83 of 125 Page ID
                                                #:3109

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                           Agosta, Michael; Wang,                                                                                                                  and Faraday&Future employees, seeking,
                                           Jerry; Liu, Henry;                                                                                                                      providing, discussing or forwarding legal
     Liu, Henry    8/22/2018 Jia, Ruokun   Huang, Wentao          Jia, YT                                   Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    8/22/2018                                                                                Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
68   Liu, Henry    8/20/2018 Wang, Jerry   Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
69   Liu, Henry    7/23/2018 Pack, James   Liu, Henry                                                       Outlook Message File                     Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Hsu, Kelly; Liu, Henry; Skibbe,                                                                                  providing, discussing or forwarding legal
                                                                  Sheryl; Wang, Jerry; Dong,                                                                                       advice regarding labor and employment
70   Liu, Henry    7/10/2018 Gilliam, Sandy Huang, Wentao         Raymond                                   Outlook Message File                     Attorney - Client Privilege   advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    2/14/2018                                                                                Adobe Portable Document Format           Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry   12/18/2017                                                                                Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                   discussing or forwarding legal advice
     Liu, Henry     4/5/2018                                                                                Format                                   Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
                             Coustar,                                                                                                                                              advice regarding labor and employment
     Liu, Henry    7/10/2018 Pascal        Gilliam, Sandy                                                   Outlook Message File                     Attorney - Client Privilege   advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry     5/4/2017                                                                                Adobe Portable Document Format           Attorney - Client Privilege   regarding labor and employment advice
                                                                                                                                                                                   Attachment to email seeking, providing,
                                                                                                                                                                                   discussing or forwarding legal advice
     Liu, Henry    7/10/2018                                                                                Microsoft Word 97 - 2003 Document        Attorney - Client Privilege   regarding labor and employment advice

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                                   providing, discussing or forwarding legal
71   Liu, Henry    7/10/2018 Pack, James   Liu, Henry             Dong, Raymond                             Outlook Message File                     Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Irwin, Elise; Doctorovich, Fred; Jolly,                                                                          providing, discussing or forwarding legal
72   Liu, Henry    7/10/2018 Carter, Rachel Pack, James           Amrita; Liu, Henry                        Outlook Message File                     Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                  Irwin, Elise; Lowe, Jeffrey;                                                                                     providing, discussing or forwarding legal
73   Liu, Henry    6/25/2018 Pack, James   Liu, Henry             Doctorovich, Fred                         Outlook Message File                     Attorney - Client Privilege   advice regarding immigration




                                                                                                 Page 9
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 84 of 125 Page ID
                                                #:3110

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
74   Liu, Henry   6/23/2018 Xia, Becky      Pack, James            Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
75   Liu, Henry   6/22/2018 Pack, James     Liu, Henry             Xia, Becky                            Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Deng,                                                                                                                                       providing, discussing or forwarding legal
76   Liu, Henry   6/11/2018 Chaoying        Pack, James            Jolly, Amrita; Liu, Henry             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
77   Liu, Henry   6/11/2018 Pack, James     Deng, Chaoying         Jolly, Amrita; Liu, Henry             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                               providing, discussing or forwarding legal
78   Liu, Henry    6/8/2018 R.              Liu, Henry                                                   Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip   Liu, Henry; Deng,                                                                                                           providing, discussing or forwarding legal
79   Liu, Henry    6/8/2018 R.              Chaoying                                                     Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                                                                                                                                                        providing, discussing or forwarding legal
80   Liu, Henry    6/5/2018 Alnajafi, Nada Huang, Wentao           Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Huang,                                                                                                                                      providing, discussing or forwarding legal
81   Liu, Henry    6/4/2018 Wentao          Alnajafi, Nada         Liu, Henry                            Outlook Message File             Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                               providing, discussing or forwarding legal
82   Liu, Henry    6/4/2018 R.              Liu, Henry                                                   Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                           He, Shan; Liu, Henry;                                                                                                        providing, discussing or forwarding legal
83   Liu, Henry    6/1/2018 Gilliam, Sandy Huang, Wentao           Jiang, DG                             Outlook Message File             Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                        Email string or correspondence, or
                                                                                                                                                                        attachment to same, including counsel
                                                                                                                                                                        and Faraday&Future employees, seeking,
                                            Liu, Henry; Huang,                                                                                                          providing, discussing or forwarding legal
84   Liu, Henry    6/1/2018 He, Shan        Wentao                 Jiang, DG; Gilliam, Sandy             Outlook Message File             Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                        Document attached to email, including
                                                                                                                                                                        counsel and Faraday&Future employees,
                                                                                                                                                                        seeking, providing, discussing or
                                                                                                                                                                        forwarding legal advice regarding
     Liu, Henry    6/1/2018                                                                              Adobe Portable Document Format   Work Product                  immigration




                                                                                               Page 10
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 85 of 125 Page ID
                                                #:3111

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Sekhon, Vijay                          Huang, Wentao; Liu, Henry; Bian,                                                                              providing, discussing or forwarding legal
85   Liu, Henry   4/17/2018 S.              Wang, Jerry            Feifei                                   Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Walker,                                Liu, Henry; Huang, Wentao;                                                                                    providing, discussing or forwarding legal
86   Liu, Henry   3/26/2018 Amanda          Ngo-Bonnici, Monique   Carlston, Mats; Chui, Audrey Shen        Outlook Message File                   Attorney- Client Privilege    advice regarding employment advice
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                 discussing or forwarding legal advice
     Liu, Henry    7/5/2017                                                                                 Format                                 Work Product                  regarding labor and employment advice
                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                                                                                                                                                                                 providing, discussing or forwarding legal
                            Walker,                                                                                                                                              advice regarding labor and employment
87   Liu, Henry   3/26/2018 Amanda          Jiang, DG              Suzuki, Michelle; Liu, Henry             Outlook Message File                   Attorney - Client Privilege   advice
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                            Microsoft Office PowerPoint Open XML                                 discussing or forwarding legal advice
     Liu, Henry    7/5/2017                                                                                 Format                                 Attorney - Client Privilege   regarding labor and employment advice

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                                                                                                                                 and Faraday&Future employees, seeking,
                            Mendenhall,     Huang, Wentao; Wang,                                                                                                                 providing, discussing or forwarding legal
88   Liu, Henry   3/15/2018 James           Jerry; Liu, Henry    Sekhon, Vijay S.                           Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                   Hanson, Stephen; Barber, Robin;                                                                               and Faraday&Future employees, seeking,
                            Lefevre, Callie                        Mendenhall, James; Lis, Sylwia A.;                                                                            providing, discussing or forwarding legal
     Liu, Henry    3/9/2018 C.              CFIUS@treasury.gov     Hunter, Rod; Andreeff, Daniel            Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande

                                                                                                                                                                                 Email string or correspondence, or
                                                                                                                                                                                 attachment to same, including counsel
                                                                   Hanson, Stephen; Barber, Robin;                                                                               and Faraday&Future employees, seeking,
                            Lefevre, Callie                        Mendenhall, James; Lis, Sylwia A.;                                                                            providing, discussing or forwarding legal
     Liu, Henry    3/9/2018 C.              CFIUS@treasury.gov     Hunter, Rod; Andreeff, Daniel            Outlook Message File                   Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande
                                                                                                                                                                                 Attachment to email seeking, providing,
                                                                                                                                                                                 discussing or forwarding legal advice
     Liu, Henry   3/15/2018                                                                                 Adobe Portable Document Format         Attorney - Client Privilege   regarding Evergrande




                                                                                                  Page 11
             Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 86 of 125 Page ID
                                                #:3112

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                          providing, discussing or forwarding legal
89   Liu, Henry   2/28/2018 R.              Xu, Lillian; Liu, Henry   Huang, Wentao; Fritz, Brian             Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                            Liu, Henry; Recht, Philip                                                                                              providing, discussing or forwarding legal
90   Liu, Henry   2/28/2018 Xu, Lillian     R.                        Huang, Wentao; Fritz, Brian             Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                                                                                                                          providing, discussing or forwarding legal
91   Liu, Henry   2/28/2018 R.              Liu, Henry                                                        Outlook Message File   Attorney - Client Privilege   advice regarding litigation

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                            Wang, Jerry; Doering,                                                                                                  and Faraday&Future employees, seeking,
                                            Sascha; Liu, Henry;                                                                                                    providing, discussing or forwarding legal
92   Liu, Henry   2/23/2018 Wang, Terry     Recht, Philip R.          LV, Allen; Walker, Justin               Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                                                                                                                   providing, discussing or forwarding legal
93   Liu, Henry   2/23/2018 Loeb, Marjorie Liu, Henry                                                         Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                           Walker, Amanda;                                                                                                         and Faraday&Future employees, seeking,
                                           Recht, Philip R.; Kugler, Liu, Henry; Walker, Justin; Gates,                                                            providing, discussing or forwarding legal
94   Liu, Henry   2/23/2018 Loeb, Marjorie Andrew T.                 Mary Ann                                 Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Kugler,                                   Walker, Amanda; Loeb, Marjorie;                                                              providing, discussing or forwarding legal
95   Liu, Henry   2/23/2018 Andrew T.       Recht, Philip R.          Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                            Recht, Philip                             Kugler, Andrew T.; Loeb, Marjorie;                                                           providing, discussing or forwarding legal
96   Liu, Henry   2/23/2018 R.              Walker, Amanda            Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                            Recht, Philip R.; Kugler,                                                                                              and Faraday&Future employees, seeking,
                            Walker,         Andrew T.; Loeb,                                                                                                       providing, discussing or forwarding legal
97   Liu, Henry   2/22/2018 Amanda          Marjorie                  Liu, Henry; Walker, Justin              Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                           Wang, Jerry; Kugler,     LV, Allen; Walker, Justin; Wang,                                                               and Faraday&Future employees, seeking,
                                           Andrew T.; Recht, Philip Terry; Doering, Sascha; Walker,                                                                providing, discussing or forwarding legal
98   Liu, Henry   2/22/2018 Loeb, Marjorie R.; Liu, Henry           Amanda                                    Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                   Email string or correspondence, or
                                                                                                                                                                   attachment to same, including counsel
                                                                                                                                                                   and Faraday&Future employees, seeking,
                                                                      Doering, Sascha; Liu, Henry; LV,                                                             providing, discussing or forwarding legal
99   Liu, Henry   2/22/2018 Wang, Jerry     Walker, Amanda            Allen; Walker, Justin; Wang, Terry      Outlook Message File   Attorney - Client Privilege   advice regarding routine legal advice




                                                                                                    Page 12
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 87 of 125 Page ID
                                                 #:3113

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                              Walker,                                  Doering, Sascha; Liu, Henry; LV,                                                                             providing, discussing or forwarding legal
100   Liu, Henry    2/22/2018 Amanda          Wang, Jerry              Allen; Walker, Justin; Wang, Terry    Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
      Liu, Henry    1/29/2018                                                                                Microsoft Office Excel Open XML Format   Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                              Kugler, Andrew T.;       LV, Allen; Walker, Justin; Wang,                                                                             and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Terry; Doering, Sascha; Walker,                                                                              providing, discussing or forwarding legal
101   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Amanda; Loeb, Marjorie                Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             and Faraday&Future employees, seeking,
                              Kugler,         Wang, Jerry; Recht,      Terry; Doering, Sascha; Walker,                                                                              providing, discussing or forwarding legal
102   Liu, Henry    2/22/2018 Andrew T.       Philip R.; Liu, Henry    Amanda; Loeb, Marjorie                Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Terry; Doering, Sascha; Walker,                                                                              and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Amanda; Loeb, Marjorie; Kugler,                                                                              providing, discussing or forwarding legal
103   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Andrew T.                             Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Terry; Doering, Sascha; Walker,                                                                              and Faraday&Future employees, seeking,
                                              Recht, Philip R.; Liu,   Amanda; Loeb, Marjorie; Kugler,                                                                              providing, discussing or forwarding legal
104   Liu, Henry    2/22/2018 Wang, Jerry     Henry                    Andrew T.                             Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice

                                                                                                                                                                                    Email string or correspondence, or
                                                                       LV, Allen; Walker, Justin; Wang,                                                                             attachment to same, including counsel
                                                                       Jerry; Wang, Terry; Doering,                                                                                 and Faraday&Future employees, seeking,
                              Recht, Philip                            Sascha; Walker, Amanda; Loeb,                                                                                providing, discussing or forwarding legal
105   Liu, Henry    2/22/2018 R.              Liu, Henry               Marjorie; Kugler, Andrew T.           Outlook Message File                     Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                                                                                                    discussing or forwarding legal advice
      Liu, Henry    2/21/2018                                                                                Microsoft Office Word Open XML Format    Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Attachment to email seeking, providing,
                                                                                                             Microsoft Office PowerPoint Open XML                                   discussing or forwarding legal advice
      Liu, Henry    2/22/2018                                                                                Format                                   Attorney - Client Privilege   regarding routine legal advice
                                                                                                                                                                                    Email between Faraday&Future in house
                                                                                                                                                                                    counsel regarding privileged information
                                                                                                                                                                                    relating to companies legal engagements
                                                                                                                                                                                    and work being done by outside and in
                                                                                                                                                                                    house counsel forwarded by Plaintiff to his
106   Liu, Henry    1/28/2019 Liu, Henry      Liu, Henry                                                     Outlook Message File                     Attorney - Client Privilege   personal email address
                                                                                                                                                                                    Email between Faraday&Future in house
                                                                                                                                                                                    counsel regarding privileged information
                                                                                                                                                                                    relating to companies legal engagements
                                                                                                                                                                                    and work being done by outside and in
107   Liu, Henry    1/28/2019 Liu, Henry      Johnson, Jarret                                                Outlook Message File                     Attorney - Client Privilege   house counsel

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
108   Liu, Henry    1/26/2019 Liu, Henry      Johnson, Jarret                                                Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                                                    providing, discussing or forwarding legal
109   Liu, Henry   12/19/2018 Liu, Henry      Recht, Philip R.                                               Outlook Message File                     Attorney - Client Privilege   advice regarding Evergrande




                                                                                                   Page 13
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 88 of 125 Page ID
                                                 #:3114
                                                                                                                                                                                             Document attached to email including
                                                                                                                                                                                             counsel and Faraday&Future employees,
                                                                                                                                                                                             seeking, providing, discussing or
                                                                                                                                                                                             forwarding legal advice regarding
      Liu, Henry   12/19/2018                                                                                          Microsoft Office Word Open XML Format   Work Product                  Evergrande
                                                                                                                                                                                             Document attached to email including
                                                                                                                                                                                             counsel and Faraday&Future employees,
                                                                                                                                                                                             seeking, providing, discussing or
                                                                                                                                                                                             forwarding legal advice regarding
      Liu, Henry   12/19/2018                                                                                          Microsoft Office Word Open XML Format   Work Product                  Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
110   Liu, Henry   12/10/2018 Liu, Henry   Johnson, Jarret                                                             Outlook Message File                    Attorney - Client Privilege   advice regarding routine legal advice
                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                             discussing or forwarding legal advice
      Liu, Henry   12/10/2018                                                                                          Microsoft Office Word Open XML Format   Attorney - Client Privilege   regarding routine legal advice

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
111   Liu, Henry    12/3/2018 Liu, Henry   Liu, Henry                                                     Liu, Henry   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
112   Liu, Henry    12/3/2018 Liu, Henry   Liu, Henry                                                     Liu, Henry   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                             providing, discussing or forwarding legal
113   Liu, Henry   11/21/2018 Liu, Henry   Kantor, Mickey                                                              Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Kantor, Mickey; Recht,                                                                                                                            providing, discussing or forwarding legal
114   Liu, Henry   11/21/2018 Liu, Henry   Philip R.                                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Kantor, Mickey; Recht,                                                                                                                            providing, discussing or forwarding legal
115   Liu, Henry   11/21/2018 Liu, Henry   Philip R.                                                                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                           Stern, Jeffrey; Carlston,                                                                                                                         providing, discussing or forwarding legal
116   Liu, Henry   11/11/2018 Liu, Henry   Mats G.                                                                     Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                           Sekhon, Vijay S.;
                                           Agosta, Michael;
                                           Buckfire, Kenneth;                                                                                                                                Email string or correspondence, or
                                           Wang, Jerry; Jia,                                                                                                                                 attachment to same, including counsel
                                           Ruokun; Deng,                                                                                                                                     and Faraday&Future employees, seeking,
                                           Chaoying; Ye, Bob;                                                                                                                                providing, discussing or forwarding legal
117   Liu, Henry    11/6/2018 Liu, Henry   Hsieh, Charles            Nappo, Jim; Moshinsky, Vladimir                   Outlook Message File                    Attorney - Client Privilege   advice regarding Evergrande
                                                                                                                                                                                             Email string or correspondence discussing
                                                                                                                                                                                             and/or reflecting legal advice from an
118   Liu, Henry   10/30/2018 Liu, Henry   Johnson, Jarret                                                             Outlook Message File                    Attorney - Client Privilege   attorney regarding Evergrande




                                                                                                Page 14
                                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 89 of 125 Page ID
                                                                         #:3115
                                                                   Cao, Eddie; Savagian,
                                                                   Peter; Reckhorn, Dag;
                                                                   Ucar, Pablo; Mok, Tin;                                                                                                                    Email string or correspondence, or
                                                                   Agosta, Michael; Rao,                                                                                                                     attachment to same, including counsel
                                                                   Hong; Liu, Lee; Aydt,                                                                                                                     and Faraday&Future employees, seeking,
                                                                   Matthias; Hashim,           Bassey, Jessica; Csercse, Lori;                                                                               providing, discussing or forwarding legal
119                           Liu, Henry   10/27/2018 Liu, Henry   Waqar                       Qiang, Johnson; Ma, XiaoOu            Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Attorney client privileged communication
                                                                                                                                                                                                             with board of directors redacted from email
120 FF00002163   FF00002164   Liu, Henry   10/27/2018 Liu, Henry   Risher, Jeff                                                      Outlook Message File                    Attorney - Client Privilege     chain
                                                                                                                                                                                                             Attorney client privileged communication
121 FF00002166   FF00002167   Liu, Henry   10/27/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     to Board redacted from email chain

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                                                                                                                                                             providing, discussing or forwarding legal
122                           Liu, Henry   10/27/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/26/2018                                                                                Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence discussing
                                                                   Recht, Philip R.; Kantor,                                                                                                                 and/or reflecting legal advice from an
123                           Liu, Henry   10/26/2018 Liu, Henry   Mickey                                                            Outlook Message File                    Attorney - Client Privilege     attorney regarding Evergrande

                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Sekhon, Vijay S.;                                                                                                                         providing, discussing or forwarding legal
124                           Liu, Henry   10/20/2018 Liu, Henry   Risher, Jeff                                                      Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/15/2018                                                                                Adobe Portable Document Format          Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Attachment to email seeking, providing,
                                                                                                                                                                                                             discussing or forwarding legal advice
                              Liu, Henry   10/15/2018                                                                                Microsoft Office Word Open XML Format   Attorney - Client Privilege     regarding Evergrande
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Hsu,                                                                                                                      providing, discussing or forwarding legal
125                           Liu, Henry   10/20/2018 Liu, Henry   Kelly                                                             Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   and Faraday&Future employees, seeking,
                                                                   Ian; Johnson, Jarret;                                                                                                                     providing, discussing or forwarding legal
126                           Liu, Henry   10/19/2018 Liu, Henry   Lund, Skyler                                                      Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
127                           Liu, Henry   10/19/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
128                           Liu, Henry   10/19/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs
                                                                                                                                                                                                             Email string or correspondence, or
                                                                                                                                                                                                             attachment to same, including counsel
                                                                                                                                                                                                             and Faraday&Future employees, seeking,
                                                                   Skibbe, Sheryl; Eisner,                                                                                                                   providing, discussing or forwarding legal
129                           Liu, Henry   10/18/2018 Liu, Henry   Ian; Johnson, Jarret                                              Outlook Message File                    Attorney - Client Privilege     advice regarding layoffs

                                                                   Eisner, Ian; Sekhon,                                                                                                                      Email string or correspondence, or
                                                                   Vijay S.; Wang, Jerry;                                                                                                                    attachment to same, including counsel
                                                                   Schecter, Daniel;                                                                                                                         and Faraday&Future employees, seeking,
                                                                   Timmons, Brian;                                                                                           Attorney - Client Privilege &   providing, discussing or forwarding legal
130                           Liu, Henry    10/7/2018 Liu, Henry   Johnson, Jarret             Mok, Tin; Chen, Chris                 Outlook Message File                    Work Product                    advice regarding Evergrande




                                                                                                                           Page 15
                                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 90 of 125 Page ID
                                                                         #:3116

                                                                  Sekhon, Vijay S.;                                                                                                      Email string or correspondence, or
                                                                  Eisner, Ian; Wang,                                                                                                     attachment to same, including counsel
                                                                  Jerry; Schecter, Daniel;                                                                                               and Faraday&Future employees, seeking,
                                                                  Timmons, Brian;                                                                        Attorney - Client Privilege &   providing, discussing or forwarding legal
131                           Liu, Henry   10/7/2018 Liu, Henry   Johnson, Jarret          Mok, Tin; Chen, Chris                  Outlook Message File   Work Product                    advice regarding Evergrande

                                                                  Wang, Jerry; Sekhon,                                                                                                   Email string or correspondence, or
                                                                  Vijay S.; Schecter,                                                                                                    attachment to same, including counsel
                                                                  Daniel; Timmons, Brian;                                                                                                and Faraday&Future employees, seeking,
                                                                  Johnson, Jarret; Eisner,                                                               Attorney - Client Privilege &   providing, discussing or forwarding legal
132                           Liu, Henry   10/7/2018 Liu, Henry   Ian                      Mok, Tin; Chen, Chris                  Outlook Message File   Work Product                    advice regarding Evergrande
                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                                                                                                                         and Faraday&Future employees reflecting
                                                                                                                                                                                         Plaintiff forwarding Legal advice from
133                           Liu, Henry   9/30/2018 Liu, Henry   Shen, Edward                                                    Outlook Message File   Attorney - Client Privilege     inhouse counsel

                                                                                           Wang, Jerry; Deng, Chaoying;
                                                                                           Sekhon, Vijay S.; Bian, Feifei;
                                                                                           Timmons, Brian; Browder, Vanessa                                                              Email string or correspondence, or
                                                                                           K.; Johnson, Jarret; Hsieh, Charles;                                                          attachment to same, including counsel
                                                                                           Duffee, David K.; Rosenberg, Lee;                                                             and Faraday&Future employees, seeking,
                                                                                           Kirpalani, Susheel; Eisner, Ian;                                                              providing, discussing or forwarding legal
134                           Liu, Henry   9/14/2018 Liu, Henry   Perlson, David           Agosta, Michael                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                  Sekhon, Vijay S.;                                                                                                      attachment to same, including counsel
                                                                  Duffee, David K.; Hsieh,                                                                                               and Faraday&Future employees, seeking,
                                                                  Charles; Wang, Jerry;                                                                  Attorney - Client Privilege &   providing, discussing or forwarding legal
135                           Liu, Henry    9/9/2018 Liu, Henry   Johnson, Jarret          Bian, Feifei                           Outlook Message File   Work Product                    advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                           Duffee, David K.; Bakst, David S.;                                                            and Faraday&Future employees, seeking,
                                                                                           Browder, Vanessa K.; Lund, Skyler;                                                            providing, discussing or forwarding legal
136                           Liu, Henry    9/8/2018 Liu, Henry   Assmus, Richard M.       Johnson, Jarret                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                         Email string or correspondence discussing
                                                                                                                                                                                         and/or reflecting legal advice from an
137                           Liu, Henry    9/7/2018 Liu, Henry   Duffee, David K.                                                Outlook Message File   Attorney - Client Privilege     attorney regarding Evergrande
                                                                  Browder, Vanessa K.;
                                                                  Hsieh, Charles; Duffee,
                                                                  David K.; Sekhon, Vijay Wang, Jerry; Johnson, Jarret;                                                                  Attorney client privileged emails redacted
138 FF00002134   FF00002136   Liu, Henry    9/7/2018 Liu, Henry   S.; Bian, Feifei        Bakst, David S.                         Outlook Message File   Attorney - Client Privilege     from email chain
                                                                                          Bian, Feifei; Hsieh, Charles; Wang,
                                                                                          Jerry; Sekhon, Vijay S.; Bakst,
                                                                                          David S.; Browder, Vanessa K.;                                                                 Attorney client privileged emails redacted
139 FF00002137   FF00002146   Liu, Henry    9/6/2018 Liu, Henry   Duffee, David K.        Johnson, Jarret                         Outlook Message File   Attorney - Client Privilege     from email chain

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                  Bian, Feifei; Johnson,   Hsieh, Charles; Sekhon, Vijay S.;                                                             and Faraday&Future employees, seeking,
                                                                  Jarret; Wang, Jerry;     Duffee, David K.; Browder, Vanessa                                                            providing, discussing or forwarding legal
140                           Liu, Henry    9/6/2018 Liu, Henry   Bakst, David S.          K.                                     Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                         Email string or correspondence, or
                                                                                                                                                                                         attachment to same, including counsel
                                                                                                                                                                                         and Faraday&Future employees, seeking,
                                                                                                                                                                                         providing, discussing or forwarding legal
141                           Liu, Henry    9/5/2018 Liu, Henry   Recht, Philip R.         Bakst, David S.                        Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande
                                                                                           Wang, Jerry; Johnson, Jarret;
                                                                                           Duffee, David K.; Bakst, David S.;                            Attorney - Client Privilege &   Attorney client privileged emails redacted
142 FF00002147   FF00002150   Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles           Bian, Feifei; Sekhon, Vijay S.         Outlook Message File   Work Product                    from chain

                                                                                                                                                                                         Email string or correspondence, or
                                                                                           Johnson, Jarret; Bian, Feifei; Zhao,                                                          attachment to same, including counsel
                                                                                           Faye; Duffee, David K.; Bakst,                                                                and Faraday&Future employees, seeking,
                                                                                           David S.; Wang, Jerry; Sekhon,                                                                providing, discussing or forwarding legal
143                           Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles           Vijay S.                               Outlook Message File   Attorney - Client Privilege     advice regarding Evergrande




                                                                                                                        Page 16
                                      Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 91 of 125 Page ID
                                                                         #:3117

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                            Johnson, Jarret; Bian, Feifei; Zhao,                                                                            attachment to same, including counsel
                                                                                            Faye; Duffee, David K.; Bakst,                                                                                  and Faraday&Future employees, seeking,
                                                                                            David S.; Wang, Jerry; Sekhon,                                                                                  providing, discussing or forwarding legal
144                           Liu, Henry    9/5/2018 Liu, Henry   Hsieh, Charles            Vijay S.                                Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Hsieh, Charles; Wang,                                                                                                                     and Faraday&Future employees, seeking,
                                                                  Jerry; Bakst, David S.;   Johnson, Jarret; Sekhon, Vijay S.;                                                                              providing, discussing or forwarding legal
145                           Liu, Henry    9/5/2018 Liu, Henry   Duffee, David K.          Bian, Feifei                            Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Wang, Jerry; Bakst,                                                                                                                       and Faraday&Future employees, seeking,
                                                                  David S.; Duffee, David                                                                                                                   providing, discussing or forwarding legal
146                           Liu, Henry    9/5/2018 Liu, Henry   K.                      Hsieh, Charles; Johnson, Jarret           Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                  Johnson, Jarret;          Eisner, Ian; Hsieh, Charles; Perlson,                                                                           and Faraday&Future employees, seeking,
                                                                  Sekhon, Vijay S.;         David; Timmons, Brian; Rosenberg,                                                                               providing, discussing or forwarding legal
147                           Liu, Henry    9/5/2018 Liu, Henry   Wang, Jerry               Lee; Bian, Feifei                       Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
148                           Liu, Henry    9/4/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
149                           Liu, Henry    9/4/2018 Liu, Henry   Sekhon, Vijay S.          Sekhon, Vijay S.                        Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
150                           Liu, Henry    9/3/2018 Liu, Henry   Sekhon, Vijay S.                                                  Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                                                                            providing, discussing or forwarding legal
151                           Liu, Henry    9/3/2018 Liu, Henry   Sekhon, Vijay S.          Sekhon, Vijay S.                        Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Wang, Jerry; Sekhon,                                                                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
152 FF00002151   FF00002156   Liu, Henry    9/2/2018 Liu, Henry   Vijay S.                                                          Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Wang, Jerry; Sekhon,                                                                                      Attorney - Client Privilege &   providing, discussing or forwarding legal
153 FF00002157   FF00002162   Liu, Henry    9/2/2018 Liu, Henry   Vijay S.                                                          Outlook Message File                    Work Product                    advice regarding Evergrande

                                                                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                  Qiang, Johnson; Wang,                                                                                                                     providing, discussing or forwarding legal
154                           Liu, Henry   8/24/2018 Liu, Henry   Jerry                                                             Outlook Message File                    Attorney - Client Privilege     advice regarding Evergrande
                                                                                                                                                                                                            Attachment to email seeking, providing,
                                                                                                                                                                                                            discussing or forwarding legal advice
                              Liu, Henry   8/24/2018                                                                                Microsoft Office Word Open XML Format   Work Product                    regarding Evergrande




                                                                                                                         Page 17
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 92 of 125 Page ID
                                                 #:3118
                                          Mendenhall, James;                                                                                          Email string or correspondence discussing
                                          Johnson, Jarret; Wang,                                                                                      and/or reflecting legal advice from an
155   Liu, Henry   8/16/2018 Liu, Henry   Jerry; Sekhon, Vijay S.                                Outlook Message File   Attorney - Client Privilege   attorney regarding Evergrande
                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
                                                                                                                                                      advice regarding Evergrande; Email
                                                                                                                                                      string or correspondence, or attachment to
                                                                                                                                                      same, including counsel and
                                                                                                                                                      Faraday&Future employees reflecting
                                                                                                                                                      Plaintiff forwarding legal advice from
156   Liu, Henry   8/15/2018 Liu, Henry   Wang, Jerry                                            Outlook Message File   Attorney - Client Privilege   outside counsel

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Sekhon, Vijay S.;                                                                                           and Faraday&Future employees, seeking,
                                          Mendenhall, James;                                                                                          providing, discussing or forwarding legal
157   Liu, Henry   8/15/2018 Liu, Henry   Bian, Feifei                                           Outlook Message File   Attorney - Client Privilege   advice regarding Evergrande

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
158   Liu, Henry   7/30/2018 Liu, Henry   Kantor, Mickey            Recht, Philip R.             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
159   Liu, Henry   7/25/2018 Liu, Henry   Pack, James                                            Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
160   Liu, Henry   6/25/2018 Liu, Henry   Huang, Wentao                                          Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
161   Liu, Henry   6/20/2018 Liu, Henry   Pack, James               Jolly, Amrita                Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
162   Liu, Henry   6/12/2018 Liu, Henry   Recht, Philip R.                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                                                                                                                                      and Faraday&Future employees, seeking,
                                                                                                                                                      providing, discussing or forwarding legal
163   Liu, Henry   6/12/2018 Liu, Henry   Recht, Philip R.                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                      and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                     providing, discussing or forwarding legal
164   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey               Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                      Email string or correspondence, or
                                                                                                                                                      attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                      and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                     providing, discussing or forwarding legal
165   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey               Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                       Page 18
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 93 of 125 Page ID
                                                 #:3119

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                          Fuentes, Pearl; Recht,                                                                                    and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                   providing, discussing or forwarding legal
166   Liu, Henry   6/12/2018 Liu, Henry   W.                        Kantor, Mickey             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
167   Liu, Henry   6/11/2018 Liu, Henry   Kantor, Mickey                                       Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                          Kantor, Mickey; Recht,                                                                                    and Faraday&Future employees, seeking,
                                          Philip R.; Virtue, Paul                                                                                   providing, discussing or forwarding legal
168   Liu, Henry   6/11/2018 Liu, Henry   W.                                                   Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
169   Liu, Henry    6/8/2018 Liu, Henry   Carter, Rachel            Jiang, DG                  Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                          Recht, Philip R.; Deng,                                                                                   providing, discussing or forwarding legal
170   Liu, Henry    6/8/2018 Liu, Henry   Chaoying                                             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
171   Liu, Henry    6/8/2018 Liu, Henry   Carter, Rachel            Jiang, DG                  Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                          Deng, Chaoying; Recht,                                                                                    providing, discussing or forwarding legal
172   Liu, Henry    6/8/2018 Liu, Henry   Philip R.                                            Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
173   Liu, Henry    6/6/2018 Liu, Henry   Recht, Philip R.          Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
174   Liu, Henry    6/6/2018 Liu, Henry   Recht, Philip R.          Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
175   Liu, Henry    6/4/2018 Liu, Henry   Recht, Philip R.                                     Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                    Email string or correspondence, or
                                                                                                                                                    attachment to same, including counsel
                                                                                                                                                    and Faraday&Future employees, seeking,
                                                                                                                                                    providing, discussing or forwarding legal
176   Liu, Henry    6/4/2018 Liu, Henry   Recht, Philip R.                                     Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                     Page 19
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 94 of 125 Page ID
                                                 #:3120

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          He, Shan; Skibbe,                                                                                                                   providing, discussing or forwarding legal
177   Liu, Henry    6/1/2018 Liu, Henry   Sheryl                  Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          He, Shan; Skibbe,                                                                                                                   providing, discussing or forwarding legal
178   Liu, Henry   5/31/2018 Liu, Henry   Sheryl                  Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                          Skibbe, Sheryl; He,                                                                                                                 providing, discussing or forwarding legal
179   Liu, Henry   5/31/2018 Liu, Henry   Shan                    Jiang, DG                             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
180   Liu, Henry   5/31/2018 Liu, Henry   He, Shan                Skibbe, Sheryl; Jiang, DG             Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                  Huang, Wentao; Wang, Jerry;                                                                                 providing, discussing or forwarding legal
181   Liu, Henry   5/25/2018 Liu, Henry   He, Shan                Gilliam, Sandy; Skibbe, Sheryl        Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
182   Liu, Henry   5/23/2018 Liu, Henry   Cao, Eddie; Jiang, DG                                         Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                  Skibbe, Sheryl; Ngo-Bonnici,                                                                                providing, discussing or forwarding legal
183   Liu, Henry   5/23/2018 Liu, Henry   He, Shan                Monique                               Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                          Ngo-Bonnici, Monique;                                                                                                               and Faraday&Future employees, seeking,
                                          Skibbe, Sheryl; He,                                                                                                                 providing, discussing or forwarding legal
184   Liu, Henry   5/22/2018 Liu, Henry   Shan                                                          Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
185   Liu, Henry   5/22/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
186   Liu, Henry   5/22/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                                              Email string or correspondence, or
                                                                                                                                                                              attachment to same, including counsel
                                                                                                                                                                              and Faraday&Future employees, seeking,
                                                                                                                                                                              providing, discussing or forwarding legal
187   Liu, Henry   5/21/2018 Liu, Henry   Sekhon, Vijay S.        He, Shan                              Outlook Message File                    Attorney - Client Privilege   advice regarding immigration
                                                                                                                                                                              Attachment to email seeking, providing,
                                                                                                                                                                              discussing or forwarding legal advice
      Liu, Henry   5/21/2018                                                                            Microsoft Office Word Open XML Format   Work Product                  regarding immigration




                                                                                              Page 20
              Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 95 of 125 Page ID
                                                 #:3121

                                                                                                                                                            Email string or correspondence, or
                                                                                                                                                            attachment to same, including counsel
                                                                                                                                                            and Faraday&Future employees, seeking,
                                                                                                                                                            providing, discussing or forwarding legal
188   Liu, Henry   5/10/2018 Liu, Henry   Ngo-Bonnici, Monique   Jiang, DG; Deng, Chaoying             Outlook Message File   Attorney - Client Privilege   advice regarding immigration




                                                                                             Page 21
                                        Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 96 of 125 Page ID
                                                                           #:3122

No.   ProdBeg   ProdEnd     Custodian    Date_Master          Email_From                       Email_To                                         Email_CC                    Email_BCC          Doc_Type         Privilege_Determination                     Privilege_Log_Category



                                                                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                              Aydt, Matthias; Liu, Henry; Mok, Tin; Ye,                                                                                                                       same, including counsel and Faraday&Future
                                                                              Bob; Johnson, Jarret; Agosta, Michael;                                                                                                                          employees, seeking, providing, discussing or
  1                       Jia, YT            12/11/2018 Wang, Jerry           Hsieh, Charles; Ma, XiaoOu; Jia, YT            Zhang, Jennifer; Xu, Rebecca                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                              Mok, Tin; Wang, Jerry; Ye, Bob; Johnson,                                                                                                                        same, including counsel and Faraday&Future
                                                                              Jarret; Agosta, Michael; Hsieh, Charles; Ma,                                                                                                                    employees, seeking, providing, discussing or
  2                       Jia, YT             12/4/2018 Liu, Henry            XiaoOu; Aydt, Matthias; Jia, YT                                                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                                                                                                                                                                                              same, including counsel and Faraday&Future
                                                                                                                                                                                        Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                          Jia, YT             12/4/2018                                                                                                                                 Open XML Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                                                                                                                                                                                              same, including counsel and Faraday&Future
                                                                                                                                                                                        Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                          Jia, YT             12/4/2018                                                                                                                                 Open XML Format         & Work Product                forwarding legal advice regarding Evergrande
                                                                              Moshinsky, Vladimir; Deng, Chaoying;
                                                                              Sekhon, Vijay S.; Wang, Jerry; Jia, YT;
                                                                              Johnson, Jarret; Liu, Henry; Jia, Ruokun;
                                                                              Ye, Bob; Rosenberg, Lee; Rhie, John;
                                                                              Watson, Duncan; Buckfire, Kenneth; Nappo,                                                                                                                       Email string or correspondence, or attachment to
                                                                              Jim; Agosta, Michael; Eisenberg, R.;                                                                                                                            same, including counsel and Faraday&Future
                                                                              Hollerbach, A.; McShea, Kevin; Craige,                                                                                                                          employees, seeking, providing, discussing or
  3                       Jia, YT             12/3/2018 Timmons, Brian        Christina M.                              Bian, Feifei; IB - Project Mobility                             Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                              Deng, Chaoying; Sekhon, Vijay S.; Wang,
                                                                              Jerry; Jia, YT; Johnson, Jarret; Liu, Henry;
                                                                              Jia, Ruokun; Ye, Bob; Timmons, Brian;
                                                                              Rosenberg, Lee; Rhie, John; Watson,                                                                                                                             Email string or correspondence, or attachment to
                                                                              Duncan; Buckfire, Kenneth; Nappo, Jim;                                                                                                                          same, including counsel and Faraday&Future
                                                                              Agosta, Michael; Eisenberg, R.; Hollerbach,                                                                                                                     employees, seeking, providing, discussing or
  4                       Jia, YT             12/2/2018 Moshinsky, Vladimir   A.; McShea, Kevin; Craige, Christina M.      Bian, Feifei; IB - Project Mobility                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                              Deng, Chaoying; Wang, Jerry; Jia, YT;
                                                                              Johnson, Jarret; Liu, Henry; Jia, Ruokun;                                                                                                                       Email string or correspondence, or attachment to
                                                                              Ye, Bob; Timmons, Brian; Rosenberg, Lee;                                                                                                                        same, including counsel and Faraday&Future
                                                                              Rhie, John; Watson, Duncan; Moshinsky,                                                                                                                          employees, seeking, providing, discussing or
  5                       Jia, YT             12/2/2018 Sekhon, Vijay S.      Vladimir; Buckfire, Kenneth; Nappo, Jim        Bian, Feifei                                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                             Sekhon, Vijay S.; Wang, Jerry; Jia, YT;
                                                                                                                             Johnson, Jarret; Deng, Chaoying; Liu, Henry;                                                                     Email string or correspondence, or attachment to
                                                                                                                             Jia, Ruokun; Ye, Bob; Rosenberg, Lee; Rhie,                                                                      same, including counsel and Faraday&Future
                                                                                                                             John; Watson, Duncan; Moshinsky, Vladimir;                                                                       employees, seeking, providing, discussing or
  6                       Jia, YT             12/2/2018 Timmons, Brian        Nappo, Jim                                     Buckfire, Kenneth; Bian, Feifei                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                              Wang, Jerry; Jia, YT; Johnson, Jarret; Deng,
                                                                              Chaoying; Liu, Henry; Jia, Ruokun; Ye, Bob;                                                                                                                     Email string or correspondence, or attachment to
                                                                              Timmons, Brian; Rosenberg, Lee; Rhie,                                                                                                                           same, including counsel and Faraday&Future
                                                                              John; Watson, Duncan; Moshinsky,                                                                                                                                employees, seeking, providing, discussing or
  7                       Jia, YT             12/1/2018 Sekhon, Vijay S.      Vladimir; Buckfire, Kenneth; Nappo, Jim      Bian, Feifei; Sekhon, Vijay S.                               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                                                                                                                                                                                              same, including counsel and Faraday&Future
                                                                                                                                                                                        Microsoft Office Word                                 employees, seeking, providing, discussing or
                          Jia, YT             12/1/2018                                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                         Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                                                         Liu, Henry; Jia, YT; Moshinsky, Vladimir;
                                                                                                                         Nappo, Jim; Risting, Jonathan; Timmons,                                                                              Email string or correspondence, or attachment to
                                                                                                                         Brian; Rosenberg, Lee; Rhie, John; Watson,                                                                           same, including counsel and Faraday&Future
                                                                              Deng, Chaoying; Wang, Jerry; Sekhon, Vijay Duncan; Johnson, Jarret; Agosta, Michael;                                                                            employees, seeking, providing, discussing or
  8                       Jia, YT             12/1/2018 Ye, Bob               S.                                         Hsieh, Charles; Fritz, Brian; Bian, Feifei                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                       Page 1
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 97 of 125 Page ID
                                                  #:3123

                                                 Sekhon, Vijay S.; Buckfire, Kenneth; Wang,
                                                 Jerry; He, Shan; Deng, Chaoying; Jia,
                                                 Ruokun; Liu, Henry; Ye, Bob; Jia, YT;
                                                 Moshinsky, Vladimir; Nappo, Jim; Risting,                                                                                                          Email string or correspondence, or attachment to
                                                 Jonathan; Timmons, Brian; Rosenberg, Lee;                                                                                                          same, including counsel and Faraday&Future
                                                 Rhie, John; Watson, Duncan; Agosta,                                                                                                                employees, seeking, providing, discussing or
 9   Jia, YT       12/1/2018 Johnson, Jarret     Michael; Hsieh, Charles; Fritz, Brian      Bian, Feifei                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                            Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                            Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                                                            Nappo, Jim; Risting, Jonathan; Timmons,                                                                 Email string or correspondence, or attachment to
                                                                                            Brian; Rosenberg, Lee; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                 Deng, Chaoying; Wang, Jerry; Sekhon, Vijay Duncan; Johnson, Jarret; Agosta, Michael;                                                               employees, seeking, providing, discussing or
10   Jia, YT       12/1/2018 Liu, Henry          S.                                         Hsieh, Charles; Fritz, Brian; Bian, Feifei        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                             Liu, Henry; Ye, Bob; Jia, YT; Moshinsky,
                                                                                             Vladimir; Nappo, Jim; Risting, Jonathan;
                                                                                             Timmons, Brian; Rosenberg, Lee; Rhie,                                                                  Email string or correspondence, or attachment to
                                                                                             John; Watson, Duncan; Johnson, Jarret;                                                                 same, including counsel and Faraday&Future
                                                                                             Agosta, Michael; Hsieh, Charles; Fritz, Brian;                                                         employees, seeking, providing, discussing or
11   Jia, YT       12/1/2018 Sekhon, Vijay S.    Deng, Chaoying; Wang, Jerry                 Bian, Feifei                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Buckfire, Kenneth; He, Shan; Jia, Ruokun;
                                                                                             Liu, Henry; Ye, Bob; Jia, YT; Moshinsky,
                                                                                             Vladimir; Nappo, Jim; Risting, Jonathan;
                                                                                             Timmons, Brian; Rosenberg, Lee; Rhie,                                                                  Email string or correspondence, or attachment to
                                                                                             John; Watson, Duncan; Johnson, Jarret;                                                                 same, including counsel and Faraday&Future
                                                                                             Agosta, Michael; Hsieh, Charles; Fritz, Brian;                                                         employees, seeking, providing, discussing or
12   Jia, YT       12/1/2018 Deng, Chaoying      Wang, Jerry; Sekhon, Vijay S.               Bian, Feifei                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Buckfire, Kenneth; He, Shan; Deng,
                                                                                             Chaoying; Jia, Ruokun; Liu, Henry; Ye, Bob;
                                                                                             Jia, YT; Moshinsky, Vladimir; Nappo, Jim;
                                                                                             Risting, Jonathan; Timmons, Brian;                                                                     Email string or correspondence, or attachment to
                                                                                             Rosenberg, Lee; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                             Duncan; Johnson, Jarret; Agosta, Michael;                                                              employees, seeking, providing, discussing or
13   Jia, YT       12/1/2018 Sekhon, Vijay S.    Wang, Jerry                                 Hsieh, Charles; Fritz, Brian; Bian, Feifei       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                 Buckfire, Kenneth; Wang, Jerry; He, Shan;
                                                 Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                 Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                 Nappo, Jim; Risting, Jonathan; Timmons,                                                                                                            Email string or correspondence, or attachment to
                                                 Brian; Rosenberg, Lee; Rhie, John; Watson,                                                                                                         same, including counsel and Faraday&Future
                                                 Duncan; Johnson, Jarret; Agosta, Michael;                                                                                                          employees, seeking, providing, discussing or
14   Jia, YT       12/1/2018 Sekhon, Vijay S.    Hsieh, Charles; Fritz, Brian               Bian, Feifei; Sekhon, Vijay S.                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                              Microsoft Office Word                                 employees, seeking, providing, discussing or
     Jia, YT       12/1/2018                                                                                                                  Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                             Ye, Bob; Jia, YT; Moshinsky, Vladimir;
                                                                                             Nappo, Jim; Bian, Feifei; Risting, Jonathan;
                                                                                             Timmons, Brian; Schecter, Daniel;                                                                      Email string or correspondence, or attachment to
                                                                                             Rosenberg, Lee; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                             Duncan; Johnson, Jarret; Agosta, Michael;                                                              employees, seeking, providing, discussing or
15   Jia, YT       12/1/2018 Buckfire, Kenneth   Wang, Jerry; Sekhon, Vijay S.; He, Shan     Hsieh, Charles; Fritz, Brian                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                             Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                             Moshinsky, Vladimir; Nappo, Jim; Bian,
                                                                                             Feifei; Risting, Jonathan; Timmons, Brian;                                                             Email string or correspondence, or attachment to
                                                                                             Schecter, Daniel; Rosenberg, Lee; Rhie,                                                                same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Johnson, Jarret;                                                                 employees, seeking, providing, discussing or
16   Jia, YT       12/1/2018 Wang, Jerry         Sekhon, Vijay S.; He, Shan                  Agosta, Michael; Hsieh, Charles; Fritz, Brian    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                             Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                             Moshinsky, Vladimir; Nappo, Jim; Bian,
                                                                                             Feifei; Risting, Jonathan; Timmons, Brian;                                                             Email string or correspondence, or attachment to
                                                                                             Schecter, Daniel; Rosenberg, Lee; Rhie,                                                                same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Johnson, Jarret;                                                                 employees, seeking, providing, discussing or
17   Jia, YT       12/1/2018 He, Shan            Wang, Jerry; Sekhon, Vijay S.               Agosta, Michael; Hsieh, Charles; Fritz, Brian    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                       Page 2
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 98 of 125 Page ID
                                                  #:3124


                                                                                           Jia, YT; Liu, Henry; Wang, Jerry; Jia,                                                             Email string or correspondence, or attachment to
                                                                                           Ruokun; Ye, Bob; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
18   Jia, YT        12/1/2018 Deng, Chaoying     Sekhon, Vijay S.                          Feifei                                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
19   Jia, YT        12/1/2018 Sekhon, Vijay S.   Wang, Jerry                               Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
20   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;                                                           Email string or correspondence, or attachment to
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
21   Jia, YT        12/1/2018 Sekhon, Vijay S.   Wang, Jerry                               Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             Email string or correspondence, or attachment to
                                                                                           Feifei; Risting, Jonathan; Timmons, Brian;                                                         same, including counsel and Faraday&Future
                                                                                           Schecter, Daniel; Rosenberg, Lee; Rhie,                                                            employees, seeking, providing, discussing or
22   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          John; Watson, Duncan                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Deng, Chaoying; Jia, Ruokun; Liu, Henry;
                                                                                           Ye, Bob; Jia, YT; Buckfire, Kenneth;                                                               Email string or correspondence, or attachment to
                                                                                           Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             same, including counsel and Faraday&Future
                                                                                           Feifei; Risting, Jonathan; Johnson, Jarret;                                                        employees, seeking, providing, discussing or
23   Jia, YT        12/1/2018 Wang, Jerry        Sekhon, Vijay S.                          Hsieh, Charles                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                              Email string or correspondence, or attachment to
                                                                                           Sekhon, Vijay S.; Buckfire, Kenneth;                                                               same, including counsel and Faraday&Future
                                                 Wang, Jerry; Deng, Chaoying; Jia, Ruokun; Moshinsky, Vladimir; Nappo, Jim; Bian,                                                             employees, seeking, providing, discussing or
24   Jia, YT       11/30/2018 Sekhon, Vijay S.   Liu, Henry; Ye, Bob; Jia, YT              Feifei; Risting, Jonathan                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Bian, Feifei; Deng, Chaoying; Liu, Henry;
                                                                                           Wang, Jerry; Jia, Ruokun; Ye, Bob; Jia, YT;                                                        Email string or correspondence, or attachment to
                                                                                           Agosta, Michael; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim;                                                                   employees, seeking, providing, discussing or
25   Jia, YT       11/27/2018 Sekhon, Vijay S.   Timmons, Brian                            Rosenberg, Lee; Sekhon, Vijay S.              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                           Bian, Feifei; Deng, Chaoying; Liu, Henry;
                                                                                           Wang, Jerry; Jia, Ruokun; Ye, Bob; Jia, YT;                                                        Email string or correspondence, or attachment to
                                                                                           Agosta, Michael; Buckfire, Kenneth;                                                                same, including counsel and Faraday&Future
                                                                                           Moshinsky, Vladimir; Nappo, Jim;                                                                   employees, seeking, providing, discussing or
26   Jia, YT       11/27/2018 Timmons, Brian     Sekhon, Vijay S.                          Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                 Bian, Feifei; Timmons, Brian; Deng,       Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
27   Jia, YT       11/27/2018 Sekhon, Vijay S.   Chaoying                                  Rosenberg, Lee; Sekhon, Vijay S.              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                 Timmons, Brian; Deng, Chaoying; Sekhon,   Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
28   Jia, YT       11/27/2018 Bian, Feifei       Vijay S.                                  Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                           Liu, Henry; Wang, Jerry; Jia, Ruokun; Ye,                                                          Email string or correspondence, or attachment to
                                                                                           Bob; Jia, YT; Agosta, Michael; Buckfire,                                                           same, including counsel and Faraday&Future
                                                                                           Kenneth; Moshinsky, Vladimir; Nappo, Jim;                                                          employees, seeking, providing, discussing or
29   Jia, YT       11/27/2018 Timmons, Brian     Deng, Chaoying; Bian, Feifei              Rosenberg, Lee                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                                              Presentation reflecting legal advice from counsel and
                                                                                                                                         Adobe Portable         Attorney - Client Privilege   information collected at counsel's direction regarding
30   Jia, YT       11/19/2018                                                                                                            Document Format        & Work Product                Evergrande




                                                                                                     Page 3
                                       Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 99 of 125 Page ID
                                                                          #:3125

                                                                                                                                                                                                                       Presentation reflecting legal advice from counsel and
                                                                                                                                                                 Adobe Portable          Attorney - Client Privilege   information collected at counsel's direction regarding
31                           Jia, YT       11/19/2018                                                                                                            Document Format         & Work Product                Evergrande
                                                                                                                                                                 Microsoft Office Word                                 Draft document reflecting legal advice from counsel
32                           Jia, YT       11/19/2018                                                                                                            Open XML Format         Attorney - Client Privilege   regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Johnson, Jarret; Liu, Henry; Wang, Jerry;                                                                                                     same, including counsel and Faraday&Future
                                                                         Deng, Chaoying; Jia, Ruokun; Jia, YT; Ye,                                                                                                     employees, seeking, providing, discussing or
33                           Jia, YT       11/11/2018 Sekhon, Vijay S.   Bob; Buckfire, Kenneth; Agosta, Michael                                                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                         Agosta, Michael; Sekhon, Vijay S.; Peng,                                                                                                      Email string or correspondence, or attachment to
                                                                         Jianjun; Xia, James; Liu, Henry; Wang,                                                                                                        same, including counsel and Faraday&Future
                                                                         Jerry; Deng, Chaoying; Jia, Ruokun; Jia, YT;                                                                                                  employees, seeking, providing, discussing or
34                           Jia, YT        11/8/2018 Coustar, Pascal    Ye, Bob                                      Johnson, Jarret; Buckfire, Kenneth         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Peng, Jianjun; Xia, James; Liu, Henry;                                                                                                        same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Deng, Chaoying; Jia, Ruokun; Johnson, Jarret; Buckfire, Kenneth; Agosta,                                                         employees, seeking, providing, discussing or
35                           Jia, YT        11/8/2018 Sekhon, Vijay S.   Jia, YT; Ye, Bob                          Michael; Sekhon, Vijay S.                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Jia, YT; Ma, XiaoOu; Zhang,                                                                                                      employees, seeking, providing, discussing or
36                           Jia, YT        11/5/2018 Liu, Henry         Jennifer; Agosta, Michael; Risher, Jeff                                                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                 Microsoft Office Word   Attorney - Client Privilege   employees, seeking, providing, discussing or
                             Jia, YT        11/5/2018                                                                                                            Open XML Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                         Jia, YT; Ma, XiaoOu; Zhang, Jennifer;                                                                                                         employees, seeking, providing, discussing or
37                           Jia, YT        11/5/2018 Liu, Henry         Wang, Jerry; Agosta, Michael; Risher, Jeff                                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                 Microsoft Office Word                                 employees, seeking, providing, discussing or
                             Jia, YT        11/5/2018                                                                                                            Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                                       employees, seeking, providing, discussing or
38                           Jia, YT        11/5/2018 Liu, Henry         Jia, YT; Ma, XiaoOu; Zhang, Jennifer                                                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                         Xia, James; Peng, Jianjun; Liu, Henry;
                                                                         Sampson, Nick; Wang, Jerry; Deng,                                                                                                             Attorney-client privileged communication redacted
39 FF00002218   FF00002219   Jia, YT       10/25/2018 Johnson, Jarret    Chaoying; Jia, Ruokun                        Jia, YT                                    Outlook Message File    Attorney - Client Privilege   from email regarding board meeting


                                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                         Timmons, Brian; Schilling, John; Chen,                                                                                                        same, including counsel and Faraday&Future
                                                                         Chris; Jia, YT; Deng, Chaoying; Wang,        Rhie, John; Watson, Duncan; Perlson,                                                             employees, seeking, providing, discussing or
40                           Jia, YT       10/10/2018 Liu, Henry         Jerry; Eisner, Ian                           David; Rosenberg, Lee; Fabiani, Mark       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                         Sampson, Nick; Eisner, Ian; Jia, YT; Liu,
                                                                         Henry; Wang, Jerry; Agosta, Michael; Hsieh,
                                                                         Charles; Deng, Chaoying; Savagian, Peter;
                                                                         Reckhorn, Dag; Aydt, Matthias; Mok, Tin;
                                                                         CEO Office; Gujjari, Rajesh; Ferguson,
                                                                         Steve; Darrow, Butch; Qiang, Johnson;                                                                                                         Email string or correspondence, or attachment to
                                                                         Ucar, Pablo; Jia, Ruokun; Chen, Chris; Lu,                                                                                                    same, including counsel and Faraday&Future
                                                                         Allen; Gobber, Christian; Schilling, John;                                                                                                    employees, seeking, providing, discussing or
41                           Jia, YT        10/4/2018 Liu, Lee           Zhu, Dan; Meka, Koti; Ye, Bob; Wang, Terry FF Legal                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                Page 4
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 100 of 125 Page ID
                                                   #:3126


                                                Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                          Email string or correspondence, or attachment to
                                                Brian; Sekhon, Vijay S.; Eisner, Ian; Liu,   Perlson, David; Rhie, John; Watson, Duncan;                                                         same, including counsel and Faraday&Future
                                                Henry; Johnson, Jarret; Agosta, Michael;     Rosenberg, Lee; Yang, Ingloong; Kwan,                                                               employees, seeking, providing, discussing or
42   Jia, YT        10/4/2018 Ellison, Robert   Bian, Feifei; Jia, YT; Zhang, Mia            ChiHo                                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                          Email string or correspondence, or attachment to
                                                Brian; Sekhon, Vijay S.; Eisner, Ian; Liu,   Perlson, David; Rhie, John; Watson,                                                                 same, including counsel and Faraday&Future
                                                Henry; Johnson, Jarret; Agosta, Michael;     Duncan; Rosenberg, Lee; Yang, Ingloong;                                                             employees, seeking, providing, discussing or
43   Jia, YT        10/3/2018 Ellison, Robert   Bian, Feifei; Jia, YT; Zhang, Mia            Kwan, ChiHo                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                Schecter, Daniel; Timmons, Brian; Sekhon,                                                                                                        Email string or correspondence, or attachment to
                                                Vijay S.; Eisner, Ian; Liu, Henry; Johnson,                                                                                                      same, including counsel and Faraday&Future
                                                Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              employees, seeking, providing, discussing or
44   Jia, YT        10/3/2018 Wang, Jerry       Zhang, Mia                                      Duncan; Rosenberg, Lee; Ellison, Robert     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                         Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                  same, including counsel and Faraday&Future
                                                Timmons, Brian; Schecter, Daniel; Sekhon,    Rosenberg, Lee; Ellison, Robert; Ma,                                                                employees, seeking, providing, discussing or
45   Jia, YT        10/1/2018 Wang, Jerry       Vijay S.                                     Maggie; Hsieh, Charles; Agosta, Michael        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                                                                                 employees, seeking, providing, discussing or
     Jia, YT        9/28/2018 Wang, Jerry       Rosenberg, Lee                                                                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                                                                                 employees, seeking, providing, discussing or
     Jia, YT        9/28/2018                                                                                                               JFIF JPEG Bitmap       Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        8/21/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        8/22/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                          same, including counsel and Faraday&Future
                                                Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                         employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun     Fong, Jimmy                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                             Liu, Henry; Jia, YT; Zhang, Mia; Ma, Maggie;                                                        employees, seeking, providing, discussing or
46   Jia, YT        10/1/2018 Eisner, Ian       Wang, Jerry; Johnson, Jarret                 Hsieh, Charles; Agosta, Michael                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                                                                                                                                                                 same, including counsel and Faraday&Future
                                                                                             Liu, Henry; Jia, YT; Zhang, Mia; Ma, Maggie;                                                        employees, seeking, providing, discussing or
47   Jia, YT        10/1/2018 Wang, Jerry       Eisner, Ian; Johnson, Jarret                 Hsieh, Charles; Agosta, Michael                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                 Email string or correspondence, or attachment to
                                                Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                          same, including counsel and Faraday&Future
                                                Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                         employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun     Fong, Jimmy                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                       Page 5
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 101 of 125 Page ID
                                                   #:3127


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                            Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                     same, including counsel and Faraday&Future
                                                 Wang, Jerry; Timmons, Brian; Schecter,      Rosenberg, Lee; Ellison, Robert; Ma,                                     Attorney - Client Privilege   employees, seeking, providing, discussing or
48   Jia, YT        10/1/2018 Sekhon, Vijay S.   Daniel                                      Maggie; Hsieh, Charles; Agosta, Michael           Outlook Message File   & Work Product                forwarding legal advice regarding Evergrande

                                                                                             Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                             Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                            Email string or correspondence, or attachment to
                                                                                             David; Rhie, John; Watson, Duncan;                                                                     same, including counsel and Faraday&Future
                                                 Timmons, Brian; Schecter, Daniel; Sekhon,   Rosenberg, Lee; Ellison, Robert; Ma,                                                                   employees, seeking, providing, discussing or
49   Jia, YT        10/1/2018 Wang, Jerry        Vijay S.                                    Maggie; Hsieh, Charles; Agosta, Michael           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                 Wang, Jerry; Liu, Henry; Sampson, Nick;                                                                                                            same, including counsel and Faraday&Future
                                                 Deng, Chaoying; Jia, Ruokun; Xia, James;                                                                                                           employees, seeking, providing, discussing or
     Jia, YT        10/1/2018 Peng, Jianjun      Fong, Jimmy                                                                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                       employees, seeking, providing, discussing or
     Jia, YT        9/30/2018                                                                                                                  Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
50   Jia, YT        10/1/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
51   Jia, YT        9/30/2018 Timmons, Brian     Wang, Jerry                                 Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
52   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Bian, Feifei;                                                        Email string or correspondence, or attachment to
                                                                                             Jia, YT; Zhang, Mia; Perlson, David; Rhie,                                                             same, including counsel and Faraday&Future
                                                                                             John; Watson, Duncan; Rosenberg, Lee;                                                                  employees, seeking, providing, discussing or
53   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian                              Ellison, Robert                                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                 Wang, Jerry; Timmons, Brian; Sekhon, Vijay                                                                                                         Email string or correspondence, or attachment to
                                                 S.; Eisner, Ian; Liu, Henry; Johnson, Jarret;                                                                                                      same, including counsel and Faraday&Future
                                                 Agosta, Michael; Bian, Feifei; Jia, YT;       Perlson, David; Rhie, John; Watson,                                                                  employees, seeking, providing, discussing or
54   Jia, YT        9/30/2018 Schecter, Daniel   Zhang, Mia                                    Duncan; Rosenberg, Lee; Ellison, Robert         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                             Schecter, Daniel; Sekhon, Vijay S.; Eisner,
                                                                                             Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                             Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                            Email string or correspondence, or attachment to
                                                                                             Perlson, David; Rhie, John; Watson,                                                                    same, including counsel and Faraday&Future
                                                                                             Duncan; Rosenberg, Lee; Ellison, Robert;                                                               employees, seeking, providing, discussing or
55   Jia, YT        9/30/2018 Timmons, Brian     Wang, Jerry                                 Zhang, Jennifer; He, Shan                         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                       Page 6
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 102 of 125 Page ID
                                                   #:3128
                                                                                          Sekhon, Vijay S.; Eisner, Ian; Liu, Henry;
                                                                                          Johnson, Jarret; Agosta, Michael; Bian,
                                                                                          Feifei; Jia, YT; Zhang, Mia; Perlson, David;                                                          Email string or correspondence, or attachment to
                                                                                          Rhie, John; Watson, Duncan; Rosenberg,                                                                same, including counsel and Faraday&Future
                                                                                          Lee; Ellison, Robert; Zhang, Jennifer; He,                                                            employees, seeking, providing, discussing or
56   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian; Schecter, Daniel         Shan                                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                          Eisner, Ian; Johnson, Jarret; Agosta,                                                                 same, including counsel and Faraday&Future
                                                                                          Michael; Zhang, Mia; Zhang, Jennifer; He,                                                             employees, seeking, providing, discussing or
57   Jia, YT        9/30/2018 Wang, Jerry        Deng, Chaoying; Liu, Henry; Jia, YT      Shan; Jia, Ruokun                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Schecter, Daniel; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
58   Jia, YT        9/30/2018 Sekhon, Vijay S.   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Schecter, Daniel; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
59   Jia, YT        9/30/2018 Wang, Jerry        Sekhon, Vijay S.                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Eisner, Ian; Liu, Henry; Johnson, Jarret;
                                                                                          Agosta, Michael; Bian, Feifei; Jia, YT; Zhang,                                                        Email string or correspondence, or attachment to
                                                                                          Mia; Perlson, David; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                 Wang, Jerry; Timmons, Brian; Schecter,   Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
60   Jia, YT        9/30/2018 Sekhon, Vijay S.   Daniel                                   Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                          Sekhon, Vijay S.; Eisner, Ian; Liu, Henry;
                                                                                          Johnson, Jarret; Agosta, Michael; Bian,
                                                                                          Feifei; Jia, YT; Zhang, Mia; Perlson, David;                                                          Email string or correspondence, or attachment to
                                                                                          Rhie, John; Watson, Duncan; Rosenberg,                                                                same, including counsel and Faraday&Future
                                                                                          Lee; Ellison, Robert; Zhang, Jennifer; He,                                                            employees, seeking, providing, discussing or
61   Jia, YT        9/30/2018 Wang, Jerry        Timmons, Brian; Schecter, Daniel         Shan                                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Wang, Jerry; Sekhon, Vijay S.; Eisner, Ian;
                                                                                          Liu, Henry; Johnson, Jarret; Agosta, Michael;
                                                                                          Bian, Feifei; Jia, YT; Zhang, Mia; Perlson,                                                           Email string or correspondence, or attachment to
                                                                                          David; Rhie, John; Watson, Duncan;                                                                    same, including counsel and Faraday&Future
                                                                                          Rosenberg, Lee; Ellison, Robert; Zhang,                                                               employees, seeking, providing, discussing or
62   Jia, YT        9/30/2018 Timmons, Brian     Schecter, Daniel                         Jennifer; He, Shan                               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
63   Jia, YT        9/30/2018 Schecter, Daniel   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
64   Jia, YT        9/30/2018 Schecter, Daniel   Wang, Jerry                              Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
65   Jia, YT        9/30/2018 Wang, Jerry        Schecter, Daniel                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                          Timmons, Brian; Sekhon, Vijay S.; Eisner,
                                                                                          Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                          Michael; Bian, Feifei; Jia, YT; Zhang, Mia;                                                           Email string or correspondence, or attachment to
                                                                                          Perlson, David; Rhie, John; Watson,                                                                   same, including counsel and Faraday&Future
                                                                                          Duncan; Rosenberg, Lee; Ellison, Robert;                                                              employees, seeking, providing, discussing or
66   Jia, YT        9/30/2018 Wang, Jerry        Schecter, Daniel                         Zhang, Jennifer; He, Shan                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                    Page 7
                                       Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 103 of 125 Page ID
                                                                           #:3129


                                                                         Wang, Jerry; Timmons, Brian; Sekhon, Vijay                                                                                                       Email string or correspondence, or attachment to
                                                                         S.; Eisner, Ian; Liu, Henry; Johnson, Jarret;                                                                                                    same, including counsel and Faraday&Future
                                                                         Agosta, Michael; Bian, Feifei; Jia, YT;       Perlson, David; Rhie, John; Watson,                                                                employees, seeking, providing, discussing or
67                           Jia, YT        9/30/2018 Schecter, Daniel   Zhang, Mia                                    Duncan; Rosenberg, Lee; Ellison, Robert       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                         Timmons, Brian; Sekhon, Vijay S.; Schecter,                                                                                                      Email string or correspondence, or attachment to
                                                                         Daniel; Eisner, Ian; Liu, Henry; Johnson,                                                                                                        same, including counsel and Faraday&Future
                                                                         Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              employees, seeking, providing, discussing or
68                           Jia, YT        9/30/2018 Wang, Jerry        Zhang, Mia                                      Duncan; Rosenberg, Lee; Ellison, Robert     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
69                           Jia, YT        9/29/2018 Timmons, Brian     Wang, Jerry                                  Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
70                           Jia, YT        9/29/2018 Wang, Jerry        Timmons, Brian                               Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                              Attorney - Client Privilege   employees, seeking, providing, discussing or
71                           Jia, YT        9/29/2018 Timmons, Brian     Wang, Jerry                                  Robert; Ma, Maggie                             Outlook Message File   & Work Product                forwarding legal advice regarding Evergrande

                                                                                                                      Sekhon, Vijay S.; Schecter, Daniel; Eisner,
                                                                                                                      Ian; Liu, Henry; Johnson, Jarret; Agosta,
                                                                                                                      Michael; Bian, Feifei; Jia, YT; Zhang, Mia;
                                                                                                                      Hage, Taylor; Ma, XiaoOu; Zhang, Jennifer;                                                          Email string or correspondence, or attachment to
                                                                                                                      He, Shan; Perlson, David; Rhie, John;                                                               same, including counsel and Faraday&Future
                                                                                                                      Watson, Duncan; Rosenberg, Lee; Ellison,                                                            employees, seeking, providing, discussing or
72                           Jia, YT        9/29/2018 Wang, Jerry        Timmons, Brian                               Robert; Ma, Maggie                             Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                         Wang, Jerry; Sekhon, Vijay S.; Schecter,
                                                                         Daniel; Eisner, Ian; Liu, Henry; Johnson,                                                                                                        Email string or correspondence, or attachment to
                                                                         Jarret; Agosta, Michael; Bian, Feifei; Jia, YT; Perlson, David; Rhie, John; Watson,                                                              same, including counsel and Faraday&Future
                                                                         Zhang, Mia; Hage, Taylor; Ma, XiaoOu;           Duncan; Rosenberg, Lee; Ellison, Robert;                                                         employees, seeking, providing, discussing or
73                           Jia, YT        9/29/2018 Timmons, Brian     Zhang, Jennifer; He, Shan                       Ma, Maggie                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                          Email string or correspondence, or attachment to
                                                                                                                                                                                                                          same, including counsel and Faraday&Future
                                                                         Wang, Jerry; Agosta, Michael; Eisner, Ian;                                                                                                       employees, seeking, providing, discussing or
74                           Jia, YT        9/25/2018 Liu, Henry         Zhang, Mia; Jia, YT; Ma, XiaoOu             Fritz, Brian                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation
                                                                                                                     Ma, Maggie; Jiaang, DG; Qiang, Johnson;
                                                                         Agosta, Michael; Wang, Jerry; Tran, Thai;   Ma, XiaoOu; Jia, YT; Hsieh, Charles; Deng,
75                           Jia, YT        9/21/2018 Liu, Henry         Gilliam, Sandy; Kim, Grace; Johnson, Jarret Chaoying                                        Outlook Message File   Attorney - Client Privilege

                                                                                                                      Ma, Maggie; Jiaang, DG; Qiang, Johnson;
                                                                         Wang, Jerry; Tran, Thai; Gilliam, Sandy;     Ma, XiaoOu; Jia, YT; Agosta, Michael; Hsieh,
76                           Jia, YT        9/21/2018 Liu, Henry         Kim, Grace; Johnson, Jarret                  Charles; Deng, Chaoying                        Outlook Message File   Attorney - Client Privilege


                                                                                                                                                                                                                          Email string or correspondence, or attachment to
                                                                                                                                                                                                                          same, including counsel and Faraday&Future
                                                                                                                                                                                                                          employees, seeking, providing, discussing or
77                           Jia, YT        9/21/2018 Jiaang, DG         Wang, Jerry                                  Tran, Thai; Gilliam, Sandy                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                                         Wang, Jerry; Hsieh, Charles; Eisner, Ian;
78 FF00002254   FF00002256   Jia, YT        9/14/2018 Reckhorn, Dag      Johnson, Jarret; Liu, Henry; Jia, YT                                                        Outlook Message File   Attorney - Client Privilege


                                                                         Jia, YT; Liu, Henry; Agosta, Michael;                                                                                                            Email string or correspondence, or attachment to
                                                                         Savagian, Peter; Mok, Tin; Gobber,           Ma, XiaoOu; Eisner, Ian; Johnson, Jarret;                                                           same, including counsel and Faraday&Future
                                                                         Christian; Reckhorn, Dag; Ucar, Pablo;       Jia, Ruokun; Hsieh, Charles; Sekhon, Vijay                                                          employees, seeking, providing, discussing or
79                           Jia, YT        9/13/2018 Wang, Jerry        Sampson, Nick; Deng, Chaoying; Liu, Lee      S.; Bian, Feifei                               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                Page 8
               Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 104 of 125 Page ID
                                                   #:3130


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Adobe Portable                                        employees, seeking, providing, discussing or
     Jia, YT        7/18/2018                                                                                                             Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
80   Jia, YT         9/6/2018 Liu, Henry   Deng, Chaoying                                Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
81   Jia, YT         9/5/2018 Liu, Henry   Jia, YT; Ma, XiaoOu                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                         Eisner, Ian; Timmons, Brian; Sekhon, Vijay                                                             Email string or correspondence, or attachment to
                                                                                         S.; Jia, YT; Agosta, Michael; Johnson, Jarret;                                                         same, including counsel and Faraday&Future
                                                                                         Deng, Chaoying; Kirpalani, Susheel;                                                                    employees, seeking, providing, discussing or
82   Jia, YT         9/4/2018 Liu, Henry   Perlson, David; Wang, Jerry                   Rosenberg, Lee; Bian, Feifei; Ma, XiaoOu         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                         Eisner, Ian; Wang, Jerry; Jia, YT; Agosta,                                                             Email string or correspondence, or attachment to
                                                                                         Michael; Johnson, Jarret; Deng, Chaoying;                                                              same, including counsel and Faraday&Future
                                                                                         Bian, Feifei; Timmons, Brian; Kirpalani,                                                               employees, seeking, providing, discussing or
83   Jia, YT         9/2/2018 Liu, Henry   Perlson, David; Sekhon, Vijay S.              Susheel; Rosenberg, Lee                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                           Sekhon, Vijay S.; Eisner, Ian; Wang, Jerry;                                                                                                          same, including counsel and Faraday&Future
                                           Jia, YT; Agosta, Michael; Johnson, Jarret;    Bian, Feifei; Timmons, Brian; Perlson, David;                                                          employees, seeking, providing, discussing or
84   Jia, YT         9/2/2018 Liu, Henry   Deng, Chaoying                                Kirpalani, Susheel; Rosenberg, Lee               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                           Johnson, Jarret; Gulati, Prashant; Wang,                                                                                                             employees, seeking, providing, discussing or
85   Jia, YT        8/30/2018 Liu, Henry   Scott                                         Jia, YT; Ma, XiaoOu; Eisner, Ian                 Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
86   Jia, YT        8/14/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Adobe Portable          Attorney - Client Privilege   employees, seeking, providing, discussing or
     Jia, YT        8/14/2018                                                                                                             Document Format         & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
87   Jia, YT        8/13/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
88   Jia, YT        8/13/2018 Liu, Henry   Wang, Jerry                                   Jia, YT                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                          Microsoft Office Word                                 employees, seeking, providing, discussing or
     Jia, YT        8/13/2018                                                                                                             Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
89   Jia, YT        8/10/2018 Liu, Henry   Jia, YT; Ma, XiaoOu                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation




                                                                                                   Page 9
                Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 105 of 125 Page ID
                                                    #:3131


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 90   Jia, YT         8/1/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                              Jia, YT; Ma, XiaoOu; Jiaang, DG; Huang,                                                                       same, including counsel and Faraday&Future
                                                                              Wentao; Skibbe, Sheryl; Fritz, Brian; Quach,                                                                  employees, seeking, providing, discussing or
 91   Jia, YT         7/2/2018 Liu, Henry   Eisner, Ian                       John; Cao, Eddie                                         Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 92   Jia, YT        6/11/2018 Liu, Henry   Jia, YT; Deng, Chaoying                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 93   Jia, YT        6/11/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 94   Jia, YT        6/11/2018 Liu, Henry   Jia, YT                                                                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 95   Jia, YT         6/9/2018 Liu, Henry   Jia, YT                           Deng, Chaoying                                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 96   Jia, YT         6/4/2018 Liu, Henry   Deng, Chaoying                    Jia, YT                                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
 97   Jia, YT        4/27/2018 Liu, Henry   Jia, YT; Ma, XiaoOu; Jiaang, DG                                                            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                              Attorney - Client Privilege   employees, seeking, providing, discussing or
 98   Jia, YT        3/12/2018 Jia, YT      Liu, Henry                        Ma, XiaoOu; Huang, Wentao                                Outlook Message File   & Work Product                forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                              Attorney - Client Privilege   employees, seeking, providing, discussing or
 99   Jia, YT        3/12/2018 Liu, Henry   Jia, YT; Ma, XiaoOu               Huang, Wentao                                            Outlook Message File   & Work Product                forwarding legal advice regarding litigation


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
100   Jia, YT        9/16/2018 Jia, YT      Jia, Ruokun                                                                      Jia, YT   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                                                            employees, seeking, providing, discussing or
      Jia, YT        9/16/2018                                                                                                         HTML Document          Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                       Adobe Portable                                       employees, seeking, providing, discussing or
      Jia, YT        9/16/2018                                                                                                         Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                        Page 10
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 106 of 125 Page ID
                                                                               #:3132


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
                              Jia, YT           9/16/2018                                                                                                                   HTML Document           Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                                                                            Adobe Portable                                        Presentation reflecting legal advice regarding
101                           Jia, YT          11/19/2018                                                                                                                   Document Format         Attorney - Client Privilege   Evergrande
                                                                                                                                                                            Microsoft Office Word   Attorney - Client Privilege   Draft document reflecting legal advice from counsel
102                           Jia, YT          11/19/2018                                                                                                                   Open XML Format         & Work Product                regarding Evergrande
                                                                                                                                                                            Adobe Portable                                        Presentation reflecting legal advice regarding
103                           Jia, YT          11/19/2018                                                                                                                   Document Format         Attorney - Client Privilege   Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
104                           Liu, Henry         1/9/2019 Liu, Henry                                                                                                        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                              Liu, Henry; Johnson, Jarret; Fritz, Brian;                                                                                                          Email string or correspondence, or attachment to
                                                                              Wang, Jerry; Jia, Ruokun; Deng, Chaoying;                                                                                                           same, including counsel and Faraday&Future
                                                                              Ye, Bob; Jia, YT; Ma, XiaoOu; He, Shan; Xu,                                                                                                         employees, seeking, providing, discussing or
105                           Liu, Henry       11/30/2018 Ma, Maggie          Rebecca                                                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                              Johnson, Jarret; Fritz, Brian; Wang, Jerry;                                                                                                         Email string or correspondence, or attachment to
                                                                              Jia, Ruokun; Deng, Chaoying; Liu, Henry;                                                                                                            same, including counsel and Faraday&Future
                                                                              Ye, Bob; Jia, YT; Ma, XiaoOu; He, Shan; Xu,                                                                                                         employees, seeking, providing, discussing or
106                           Liu, Henry       11/29/2018 Ma, Maggie          Rebecca                                                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
107                           Liu, Henry       11/21/2018 Mendenhall, James   Kantor, Mickey                                Recht, Philip R.; Liu, Henry                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                                                                  employees, seeking, providing, discussing or
108 FF00002446   FF00002450   Liu, Henry       10/24/2018 Johnson, Jarret     Sekhon, Vijay S.                              Liu, Henry                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
                              Liu, Henry       10/24/2018                                                                                                                   Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                                                                  Email string or correspondence discussing and/or
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,                                                         reflecting legal advice from an attorney regarding labor
109                           Liu, Henry       10/24/2018 Skibbe, Sheryl      Sekhon, Vijay S.                              Max C.                                          Outlook Message File    Attorney - Client Privilege   and employment advice
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,
110                           Liu, Henry       10/24/2018 Skibbe, Sheryl      Sekhon, Vijay S.                              Max C.                                          Outlook Message File    Attorney - Client Privilege
                                                                                                                            Liu, Henry; Hsu, Kelly; Eisner, Ian; Fischer,
111                           Liu, Henry       10/24/2018 Sekhon, Vijay S.    Skibbe, Sheryl                                Max C.                                          Outlook Message File    Attorney - Client Privilege

                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                              Gulati, Prashant; Skibbe, Sheryl; Jang,                                                                                                             same, including counsel and Faraday&Future
                                                                              Mimi; Chen, Chris; Liu, Lee; Mok, Tin;                                                                                                              employees, seeking, providing, discussing or
                                                                              Qiang, Johnson; Wang, Terry; Wang, Jerry;                                                                                                           forwarding legal advice regarding labor and
112                           Liu, Henry       10/22/2018 Schilling, John     Agosta, Michael; Risher, Jeff; Liu, Henry Eisner, Ian; Johnson, Jarret; Hsu, Kelly            Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                              Schilling, John; Skibbe, Sheryl; Jang, Mimi;                                                                                                        same, including counsel and Faraday&Future
                                                                              Chen, Chris; Liu, Lee; Mok, Tin; Qiang,                                                                                                             employees, seeking, providing, discussing or
                                                                              Johnson; Wang, Terry; Wang, Jerry; Agosta,                                                                                                          forwarding legal advice regarding labor and
113                           Liu, Henry       10/22/2018 Gulati, Prashant    Michael; Risher, Jeff; Liu, Henry            Eisner, Ian; Johnson, Jarret; Hsu, Kelly         Outlook Message File    Attorney - Client Privilege   employment advice
                                                                                                                           Sekhon, Vijay S.; Timmons, Brian; Hsieh,
                                                                                                                           Charles; Rhie, John; Schecter, Daniel; Liu,
                                                                                                                           Henry; Eisner, Ian; Johnson, Jarret; Agosta,                                                           Email string or correspondence, or attachment to
                                                                                                                           Michael; Jia, YT; Deng, Chaoying; Risher,                                                              same, including counsel and Faraday&Future
                                                                                                                           Jeff; Ma, Maggie; Ye, Bob; Liu, Lee; Mok,                                                              employees, seeking, providing, discussing or
114                           Liu, Henry       10/19/2018 Wang, Jerry         Rosenberg, Lee                               Tin; Bian, Feifei                                Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                                                     Page 11
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 107 of 125 Page ID
                                                       #:3133
                                                                                                 Rosenberg, Lee; Hsieh, Charles; Timmons,
                                                                                                 Brian; Rhie, John; Schecter, Daniel; Liu,
                                                                                                 Henry; Eisner, Ian; Johnson, Jarret; Agosta,                                                        Email string or correspondence, or attachment to
                                                                                                 Michael; Jia, YT; Deng, Chaoying; Risher,                                                           same, including counsel and Faraday&Future
                                                                                                 Jeff; Ma, Maggie; Ye, Bob; Liu, Lee; Mok,                                                           employees, seeking, providing, discussing or
115   Liu, Henry       10/19/2018 Wang, Jerry        Sekhon, Vijay S.                            Tin; Bian, Feifei                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                     employees, seeking, providing, discussing or
116   Liu, Henry       10/18/2018 Skibbe, Sheryl     Liu, Henry                                                                                 Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
117   Liu, Henry       10/18/2018 Recht, Philip R.   Liu, Henry                                  Duffee, David K.                               Outlook Message File   Attorney - Client Privilege


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Hsieh, Charles; Eisner, Ian; Schecter,                                                              same, including counsel and Faraday&Future
                                                     Johnson, Jarret; Sekhon, Vijay S.; Timmons, Daniel; Liu, Henry; Deng, Chaoying; Agosta,                                                         employees, seeking, providing, discussing or
118   Liu, Henry       10/13/2018 Wang, Jerry        Brian; Bian, Feifei                         Michael; Jia, Ruokun; Juneja, Fahad            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Johnson, Jarret; Liu, Henry; Sampson, Nick;                                                         same, including counsel and Faraday&Future
                                                                                                 Deng, Chaoying; Jia, Ruokun; Agosta,                                                                employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018 Wang, Jerry        Xia, James; Peng, Jianjun                   Michael; Hsieh, Charles                        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry       10/13/2018                                                                                                               Document Format        Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                 Hsieh, Charles; Eisner, Ian; Schecter,                                                              same, including counsel and Faraday&Future
                                                     Sekhon, Vijay S.; Wang, Jerry; Timmons,     Daniel; Liu, Henry; Deng, Chaoying; Agosta,                                                         employees, seeking, providing, discussing or
119   Liu, Henry       10/13/2018 Johnson, Jarret    Brian; Bian, Feifei                         Michael; Jia, Ruokun; Juneja, Fahad            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                     employees, seeking, providing, discussing or
120   Liu, Henry       10/13/2018 Timmons, Brian     Sampson, Nick; Eisner, Ian; Johnson, Jarret Liu, Henry; Deng, Chaoying; Wang, Jerry        Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format        Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format        Work Product                  forwarding legal advice regarding Evergrande




                                                                                                          Page 12
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 108 of 125 Page ID
                                                       #:3134


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        10/3/2018                                                                                                               Document Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                               Sekhon, Vijay S.; Bian, Feifei; Hsieh,                                                                 same, including counsel and Faraday&Future
                                                    Timmons, Brian; Johnson, Jarret; Schecter, Charles; Eisner, Ian; Liu, Henry; Deng,                                  Attorney - Client Privilege   employees, seeking, providing, discussing or
121   Liu, Henry       10/12/2018 Wang, Jerry       Daniel                                     Chaoying; Agosta, Michael; Jia, Ruokun           Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                 Sekhon, Vijay S.; Bian, Feifei; Wang, Jerry;                           Attorney - Client Privilege   employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018 Johnson, Jarret   Timmons, Brian                               Hsieh, Charles                                 Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Word 97 - 2003                              employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Document                 Work Product                 forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                               Open XML Format         Work Product                  forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018                                                                                                               Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018                                                                                                               Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                Sekhon, Vijay S.; Eisner, Ian; Del Prete,                                                             same, including counsel and Faraday&Future
                                                    Hsieh, Charles; Warczak, Jim; Bian, Feifei; Keith; Prokop, Edward C.; Martinson,                                                                  employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018 Gilliam, Sandy    Garvin, Raisa; Wang, Jerry; Johnson, Jarret Pamela; Zhao, Faye; Juneja, Fahad               Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                          Page 13
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 109 of 125 Page ID
                                                       #:3135

                                                                                                  Johnson, Jarret; Agosta, Michael;
                                                                                                  Cunningham, Daniel; Eisner, Ian; Timmons,                                                                Email string or correspondence, or attachment to
                                                                                                  Brian; Rosenberg, Lee; Rhie, John; Watson,                                                               same, including counsel and Faraday&Future
                                                                                                  Duncan; Bian, Feifei; Hsieh, Charles;                                                                    employees, seeking, providing, discussing or
      Liu, Henry       10/11/2018 Schecter, Daniel   Wang, Jerry; Yang, Ingloong; Ellison, Robert Sekhon, Vijay S.; Liu, Henry; Ma, Maggie         Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                   Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
      Liu, Henry       10/12/2018                                                                                                                  Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                           employees, seeking, providing, discussing or
122   Liu, Henry        10/8/2018 Timmons, Brian     Perlson, David                               Eisner, Ian; Liu, Henry; Wang, Jerry             Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                  Mok, Tin; Chen, Chris; Page, Chris; Bickley,                                                             same, including counsel and Faraday&Future
                                                                                                  Christopher; Liu, Henry; Eisner, Ian; Wang,                                                              employees, seeking, providing, discussing or
123   Liu, Henry        10/7/2018 Meeson, Nigel      Sekhon, Vijay S.; Johnson, Jarret            Jerry; Schecter, Daniel; Timmons, Brian          Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                  Johnson, Jarret; Mok, Tin; Chen, Chris;                                                                  Email string or correspondence, or attachment to
                                                                                                  Meeson, Nigel; Page, Chris; Bickley,                                                                     same, including counsel and Faraday&Future
                                                                                                  Christopher; Liu, Henry; Eisner, Ian; Wang,                                                              employees, seeking, providing, discussing or
124   Liu, Henry        10/7/2018 Timmons, Brian     Sekhon, Vijay S.                             Jerry; Schecter, Daniel                          Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Wang, Jerry; Bian, Feifei; Schecter, Daniel;
                                                                                                  Watson, Duncan; Johnson, Jarret; Rhie,
                                                                                                  John; Eisner, Ian; Hsieh, Charles; Liu, Henry;
                                                                                                  Agosta, Michael; Mok, Tin; Sampson, Nick;                                                                Email string or correspondence, or attachment to
                                                                                                  Jia, Ruokun; Cunningham, Daniel; Page,                                                                   same, including counsel and Faraday&Future
                                                                                                  Chris; Meeson, Nigel; Yang, Ingloong;                                                                    employees, seeking, providing, discussing or
125   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Timmons, Brian; Deng, Chaoying               Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                  Mok, Tin; Chen, Chris; Meeson, Nigel; Page,                                                              Email string or correspondence, or attachment to
                                                                                                  Bickley, Christopher; Liu, Henry; Eisner, Ian;                                                           same, including counsel and Faraday&Future
                                                                                                  Wang, Jerry; Schecter, Daniel; Timmons,                                                                  employees, seeking, providing, discussing or
126   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Johnson, Jarret                              Brian                                            Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                     Sekhon, Vijay S.; Liu, Henry; Eisner, Ian;                                                                                                            same, including counsel and Faraday&Future
                                                     Wang, Jerry; Schecter, Daniel; Timmons,                                                                                                               employees, seeking, providing, discussing or
127   Liu, Henry        10/7/2018 Johnson, Jarret    Brian                                        Mok, Tin; Chen, Chris                            Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                  Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                  Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                  Henry; Agosta, Michael; Mok, Tin; Sampson,                                                               Email string or correspondence, or attachment to
                                                                                                  Nick; Jia, Ruokun; Cunningham, Daniel;                                                                   same, including counsel and Faraday&Future
                                                                                                  Page, Chris; Meeson, Nigel; Yang, Ingloong;                                                              employees, seeking, providing, discussing or
128   Liu, Henry        10/7/2018 Deng, Chaoying     Wang, Jerry; Timmons, Brian                  Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Bian, Feifei; Schecter, Daniel; Watson,
                                                                                                  Duncan; Johnson, Jarret; Rhie, John; Eisner,
                                                                                                  Ian; Hsieh, Charles; Liu, Henry; Agosta,
                                                                                                  Michael; Mok, Tin; Sampson, Nick; Deng,                                                                  Email string or correspondence, or attachment to
                                                                                                  Chaoying; Jia, Ruokun; Cunningham, Daniel;                                                               same, including counsel and Faraday&Future
                                                                                                  Page, Chris; Meeson, Nigel; Yang, Ingloong;                                                              employees, seeking, providing, discussing or
129   Liu, Henry        10/7/2018 Sekhon, Vijay S.   Wang, Jerry; Timmons, Brian                  Ellison, Robert                                  Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                  Timmons, Brian; Bian, Feifei; Sekhon, Vijay
                                                                                                  S.; Schecter, Daniel; Watson, Duncan;
                                                                                                  Johnson, Jarret; Rhie, John; Eisner, Ian;
                                                                                                  Hsieh, Charles; Liu, Henry; Agosta, Michael;                                                             Email string or correspondence, or attachment to
                                                                                                  Mok, Tin; Deng, Chaoying; Jia, Ruokun;                                                                   same, including counsel and Faraday&Future
                                                                                                  Cunningham, Daniel; Page, Chris; Meeson,                                                                 employees, seeking, providing, discussing or
130   Liu, Henry        10/7/2018 Sampson, Nick      Wang, Jerry                                  Nigel; Yang, Ingloong; Ellison, Robert           Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                           Page 14
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 110 of 125 Page ID
                                                                               #:3136

                                                                                                                              Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                                              Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                                              Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                                              Henry; Agosta, Michael; Mok, Tin; Sampson,                                                            Email string or correspondence, or attachment to
                                                                                                                              Nick; Deng, Chaoying; Jia, Ruokun;                                                                    same, including counsel and Faraday&Future
                                                                                                                              Cunningham, Daniel; Page, Chris; Meeson,                                                              employees, seeking, providing, discussing or
131                           Liu, Henry        10/7/2018 Wang, Jerry           Timmons, Brian                                Nigel; Yang, Ingloong; Ellison, Robert          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                              Bian, Feifei; Schecter, Daniel; Watson,
                                                                                                                              Duncan; Johnson, Jarret; Rhie, John; Eisner,
                                                                                                                              Ian; Hsieh, Charles; Liu, Henry; Agosta,                                                              Email string or correspondence, or attachment to
                                                                                                                              Michael; Mok, Tin; Sampson, Nick; Deng,                                                               same, including counsel and Faraday&Future
                                                                                                                              Chaoying; Jia, Ruokun; Cunningham, Daniel;                                                            employees, seeking, providing, discussing or
132                           Liu, Henry        10/6/2018 Sekhon, Vijay S.      Wang, Jerry; Timmons, Brian                   Page, Chris; Meeson, Nigel                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                              Bian, Feifei; Sekhon, Vijay S.; Schecter,
                                                                                                                              Daniel; Watson, Duncan; Johnson, Jarret;
                                                                                                                              Rhie, John; Eisner, Ian; Hsieh, Charles; Liu,
                                                                                                                              Henry; Agosta, Michael; Mok, Tin; Sampson,                                                            Email string or correspondence, or attachment to
                                                                                                                              Nick; Deng, Chaoying; Jia, Ruokun;                                                                    same, including counsel and Faraday&Future
                                                                                                                              Cunningham, Daniel; Page, Chris; Meeson,                                                              employees, seeking, providing, discussing or
133                           Liu, Henry        10/6/2018 Wang, Jerry           Timmons, Brian                                Nigel                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Wang, Jerry; Hsieh, Charles; Bian, Feifei;                                                                                                          same, including counsel and Faraday&Future
                                                                                Bakst, David S.; Duffee, David K.; Browder,                                                                                                         employees, seeking, providing, discussing or
134 FF00002616   FF00002620   Liu, Henry         9/7/2018 Sekhon, Vijay S.      Vanessa K.                                  Liu, Henry; Johnson, Jarret                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Hsieh, Charles; Bian, Feifei; Bakst, David                                                                                                          same, including counsel and Faraday&Future
                                                                                S.; Duffee, David K.; Browder, Vanessa K.;                                                                                                          employees, seeking, providing, discussing or
135 FF00002621   FF00002625   Liu, Henry         9/7/2018 Wang, Jerry           Sekhon, Vijay S.                              Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                              Hsieh, Charles; Wang, Jerry; Sekhon, Vijay                                                            same, including counsel and Faraday&Future
                                                                                                                              S.; Bakst, David S.; Browder, Vanessa K.;                                                             employees, seeking, providing, discussing or
136 FF00002626   FF00002633   Liu, Henry         9/6/2018 Bian, Feifei          Duffee, David K.                              Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                Sekhon, Vijay S.; Bian, Feifei; Hsieh,                                                                                                              same, including counsel and Faraday&Future
                                                                                Charles; Bakst, David S.; Duffee, David K.;                                                                                                         employees, seeking, providing, discussing or
137 FF00002634   FF00002637   Liu, Henry         9/6/2018 Wang, Jerry           Browder, Vanessa K.                           Liu, Henry; Johnson, Jarret                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Microsoft Office Word                                 Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Open XML Format         Work Product                  and/or edits from an attorney regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                                                                                                                                    same, including counsel and Faraday&Future
                                                                                Liu, Henry; Wang, Jerry; Johnson, Jarret;     Sekhon, Vijay S.; Bian, Feifei; Duffee, David                                                         employees, seeking, providing, discussing or
138                           Liu, Henry         9/6/2018 Browder, Vanessa K.   Hsieh, Charles; Lund, Skyler                  K.; Bakst, David S.; Assmus, Richard M.         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                              Microsoft Office Word                                 Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Open XML Format         Work Product                  and/or edits from an attorney regarding Evergrande

                                                                                                                                                                              Adobe Portable                                        Document discussing and/or reflecting legal advice
                              Liu, Henry         9/6/2018                                                                                                                     Document Format         Work Product                  and/or edits from an attorney regarding Evergrande


                                                                                                                                                                                                                                    Email string or correspondence, or attachment to
                                                                                                                              Wang, Jerry; Liu, Henry; Hsieh, Charles;                                                              same, including counsel and Faraday&Future
                                                                                                                              Sekhon, Vijay S.; Bian, Feifei; Bakst, David                                                          employees, seeking, providing, discussing or
139                           Liu, Henry         9/6/2018 Johnson, Jarret       Lund, Skyler                                  S.; Duffee, David K.                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande
                                                                                                                              Sekhon, Vijay S.; Bian, Feifei; Liu, Henry;
140 FF00004243   FF00004244   Liu, Henry         9/5/2018 Johnson, Jarret       Bakst, David S.; Duffee, David K.             Wang, Jerry; Hsieh, Charles                     Outlook Message File    Attorney - Client Privilege




                                                                                                                                       Page 15
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 111 of 125 Page ID
                                                       #:3137


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Johnson, Jarret; Liu, Henry; Hsieh, Charles;                                                                                                    employees, seeking, providing, discussing or
141   Liu, Henry         9/5/2018 Wang, Jerry        Bakst, David S.; Duffee, David K.            Bian, Feifei; Zhao, Faye; Sekhon, Vijay S.   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Bakst, David S.; Wang, Jerry; Bian, Feifei;                                                                                                     employees, seeking, providing, discussing or
142   Liu, Henry         9/5/2018 Sekhon, Vijay S.   Johnson, Jarret; Liu, Henry                   Hsieh, Charles                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Wang, Jerry; Bian, Feifei; Johnson, Jarret;                                                                                                     employees, seeking, providing, discussing or
143   Liu, Henry         9/5/2018 Bakst, David S.    Liu, Henry                                    Sekhon, Vijay S.; Hsieh, Charles            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                   Liu, Henry; Eisner, Ian; Hsieh, Charles;                                                          same, including counsel and Faraday&Future
                                                                                                   Johnson, Jarret; Perlson, David; Timmons,                                                         employees, seeking, providing, discussing or
144   Liu, Henry         9/4/2018 Wang, Jerry        Sekhon, Vijay S.; Bian, Feifei                Brian; Rosenberg, Lee                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry         9/4/2018                                                                                                              Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        7/18/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                     Hsieh, Charles; Johnson, Jarret; Sekhon,                                                                                                        employees, seeking, providing, discussing or
145   Liu, Henry         9/4/2018 Wang, Jerry        Vijay S.                                      Bian, Feifei; Liu, Henry; Eisner, Ian       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        1/26/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        7/18/2018                                                                                                              Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                               Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry         9/4/2018                                                                                                              Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                            Page 16
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 112 of 125 Page ID
                                                       #:3138


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
146   Liu, Henry        8/31/2018 Perlson, David     Eisner, Ian; Wang, Jerry                    Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Liu, Henry; Timmons, Brian; Lyons, Duane;                                                            same, including counsel and Faraday&Future
                                                                                                 Bian, Feifei; Johnson, Jarret; Judah, James;                                                         employees, seeking, providing, discussing or
147   Liu, Henry        8/31/2018 Sekhon, Vijay S.   Eisner, Ian; Perlson, David; Wang, Jerry    Rhie, John; Sekhon, Vijay S.                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
148   Liu, Henry        8/31/2018 Eisner, Ian        Perlson, David; Wang, Jerry                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
149   Liu, Henry        8/31/2018 Perlson, David     Wang, Jerry                                 Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
150   Liu, Henry        8/31/2018 Wang, Jerry        Eisner, Ian; Perlson, David                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Sekhon, Vijay S.; Liu, Henry; Timmons,                                                               same, including counsel and Faraday&Future
                                                                                                 Brian; Lyons, Duane; Bian, Feifei; Johnson,                                                          employees, seeking, providing, discussing or
151   Liu, Henry        8/31/2018 Eisner, Ian        Perlson, David; Wang, Jerry                 Jarret; Judah, James; Rhie, John                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
152   Liu, Henry        8/31/2018 Wang, Jerry        Perlson, David                              Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Eisner, Ian; Sekhon, Vijay S.; Liu, Henry;                                                           same, including counsel and Faraday&Future
                                                                                                 Timmons, Brian; Lyons, Duane; Bian, Feifei;                                                          employees, seeking, providing, discussing or
153   Liu, Henry        8/31/2018 Perlson, David     Wang, Jerry                                 Johnson, Jarret; Judah, James; Rhie, John       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                 Liu, Henry; Johnson, Jarret; Perlson, David;                                                         same, including counsel and Faraday&Future
                                                                                                 Lyons, Duane; Sekhon, Vijay S.; Bian, Feifei;                                                        employees, seeking, providing, discussing or
154   Liu, Henry        8/29/2018 Timmons, Brian     Eisner, Ian                                 Judah, James; Wang, Jerry                       Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                     Perlson, David; Eisner, Ian; Bian, Feifei;                                                                                                       same, including counsel and Faraday&Future
                                                     Sekhon, Vijay S.; Lyons, Duane; Liu, Henry;                                                                                                      employees, seeking, providing, discussing or
                                                     Judah, James; Johnson, Jarret; Rhie, John;                                                                                                       forwarding legal advice regarding labor and
155   Liu, Henry        8/27/2018 Wang, Jerry        Kirpalani, Susheel; Timmons, Brian          Eisner, Ian                                     Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                     Wang, Jerry; Huang, Wentao; Sekhon, Vijay                                                                                                        forwarding legal advice regarding labor and
156   Liu, Henry        8/22/2018 Bian, Feifei       S.; Liu, Henry                                                                              Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                                      forwarding legal advice regarding labor and
157   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Wang, Jerry; Huang, Wentao; Liu, Henry      Bian, Feifei                                    Outlook Message File   Attorney - Client Privilege   employment advice

                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                                      forwarding legal advice regarding labor and
158   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Huang, Wentao; Wang, Jerry; Liu, Henry      Bian, Feifei                                    Outlook Message File   Attorney - Client Privilege   employment advice




                                                                                                          Page 17
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 113 of 125 Page ID
                                                       #:3139

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Huang, Wentao; Sekhon, Vijay S.; Liu,                                                                                                              forwarding legal advice regarding labor and
159   Liu, Henry        8/22/2018 Wang, Jerry        Henry                                          Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
160   Liu, Henry        8/22/2018 Huang, Wentao      Sekhon, Vijay S.; Wang, Jerry; Liu, Henry      Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
161   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Huang, Wentao; Wang, Jerry; Liu, Henry         Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
162   Liu, Henry        8/22/2018 Huang, Wentao      Sekhon, Vijay S.; Wang, Jerry; Liu, Henry      Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Bian, Feifei; Sekhon, Vijay S.; Wang, Jerry;                                                                                                       forwarding legal advice regarding labor and
163   Liu, Henry        8/22/2018 Huang, Wentao      Liu, Henry                                                                                   Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
164   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Liu, Henry                                                                                   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry        8/22/2018                                                                                                                 Document Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Sekhon, Vijay S.; Wang, Jerry; Liu, Henry;                                                                                                         forwarding legal advice regarding labor and
165   Liu, Henry        8/22/2018 Bian, Feifei       Huang, Wentao                                                                                Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                                                                                                                                                                        forwarding legal advice regarding labor and
166   Liu, Henry        8/22/2018 Sekhon, Vijay S.   Wang, Jerry; Liu, Henry; Huang, Wentao         Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
                                                     Sekhon, Vijay S.; Huang, Wentao; Liu,                                                                                                              forwarding legal advice regarding labor and
167   Liu, Henry        8/22/2018 Wang, Jerry        Henry                                          Bian, Feifei                                  Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                                        Email string or correspondence, or attachment to
                                                                                                                                                                                                        same, including counsel and Faraday&Future
                                                                                                                                                                                                        employees, seeking, providing, discussing or
168   Liu, Henry        8/21/2018 Bian, Feifei       Wang, Jerry                                    Sekhon, Vijay S.; Liu, Henry; Huang, Wentao   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                             Page 18
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 114 of 125 Page ID
                                                       #:3140


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018 Bian, Feifei   Huang, Wentao; Wang, Jerry   Sekhon, Vijay S.                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
169   Liu, Henry        8/21/2018 Wang, Jerry    Bian, Feifei                 Sekhon, Vijay S.; Liu, Henry; Huang, Wentao   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                                                                  employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018 Bian, Feifei   Huang, Wentao; Wang, Jerry   Sekhon, Vijay S.                              Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                            Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                           Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                      Page 19
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 115 of 125 Page ID
                                                       #:3141


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/21/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        8/19/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Johnson, Jarret; Liu, Henry; Wang, Jerry;                                                         Attorney - Client Privilege   employees, seeking, providing, discussing or
170   Liu, Henry        8/16/2018 Sekhon, Vijay S.    Mendenhall, James                                                         Outlook Message File    & Work Product                forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Wang, Jerry; Sekhon, Vijay S.; Liu, Henry;                                                                                      employees, seeking, providing, discussing or
171   Liu, Henry        8/16/2018 Mendenhall, James   Johnson, Jarret                                                           Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                      Sekhon, Vijay S.; Liu, Henry; Mendenhall,                                                                                       employees, seeking, providing, discussing or
172   Liu, Henry        8/16/2018 Wang, Jerry         James; Johnson, Jarret                                                    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
173   Liu, Henry         8/9/2018 Liu, Henry          Liu, Henry                                                                Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                                                                      forwarding legal advice regarding labor and
174   Liu, Henry         8/3/2018 Karlovac, Harvey    Huang, Wentao; Liu, Henry; Wu, Li            Hsu, Kelly; Skibbe, Sheryl   Outlook Message File    Attorney - Client Privilege   employment advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                Microsoft Office Word                                 employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                               Open XML Format         Attorney - Client Privilege   forwarding legal advice regarding routine legal advice

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                Microsoft Office Word                                 forwarding legal advice regarding labor and
      Liu, Henry         8/3/2018                                                                                               Open XML Format         Attorney - Client Privilege   employment advice

                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                      employees, seeking, providing, discussing or
                                                                                                                                Microsoft Office Word                                 forwarding legal advice regarding labor and
      Liu, Henry         8/3/2018                                                                                               Open XML Format         Attorney - Client Privilege   employment advice




                                                                                                            Page 20
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 116 of 125 Page ID
                                                       #:3142

                                                     Dong, Raymond; Liu, Henry; Tran, Thai;
                                                     Gilliam, Sandy; Hsu, Kelly; Walker, Justin;
                                                     Fritz, Brian; Lund, Skyler; Kim, Jung;                                                                                                     Email string or correspondence, or attachment to
                                                     Alnajafi, Nada; Bullock, Wesley; Zhang, Mia;                                                                                               same, including counsel and Faraday&Future
                                                     Younkins, Karen; Johnson, Jarret; Karlovac,                                                                                                employees, seeking, providing, discussing or
175   Liu, Henry        7/26/2018 Huang, Wentao      Harvey; Eisner, Ian; Chen, Jerry             Skibbe, Sheryl                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
176   Liu, Henry        7/24/2018 Duffee, David K.   Liu, Henry                                   Loeb, Marjorie                           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Jang, Mimi; Karlovac,        Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
177   Liu, Henry        7/17/2018 Gujjari, Rajesh    Harvey; Liu, Henry                           Scott; Jackson, Marissa                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
178   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
179   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Karlovac,                                                                                                      employees, seeking, providing, discussing or
180   Liu, Henry        7/17/2018 Gulati, Prashant   Harvey; Gujjari, Rajesh; Liu, Henry          Dong, Raymond; Wang, Scott               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Karlovac, Harvey; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
181   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Jang, Mimi; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
182   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
183   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
184   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Karlovac, Harvey; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
185   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Karlovac, Harvey; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
186   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                           Page 21
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 117 of 125 Page ID
                                                       #:3143


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Karlovac, Harvey; Gujjari,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
187   Liu, Henry        7/17/2018 Gilliam, Sandy     Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
188   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gilliam, Sandy; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
189   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Jang, Mimi; Gilliam, Sandy; Gujjari, Rajesh; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
190   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott; Karlovac, Harvey                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gilliam, Sandy; Gujjari,   Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
191   Liu, Henry        7/17/2018 Jang, Mimi         Rajesh; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Karlovac, Harvey; Gujjari, Rajesh; Jang,     Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
192   Liu, Henry        7/17/2018 Gilliam, Sandy     Mimi; Liu, Henry                             Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gilliam, Sandy; Gujjari, Rajesh; Jang, Mimi; Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
193   Liu, Henry        7/17/2018 Karlovac, Harvey   Liu, Henry                                   Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                     Gujjari, Rajesh; Jang, Mimi; Karlovac,       Gulati, Prashant; Dong, Raymond; Wang,                                                        employees, seeking, providing, discussing or
194   Liu, Henry        7/17/2018 Gilliam, Sandy     Harvey; Liu, Henry                           Scott                                    Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
195   Liu, Henry        7/16/2018 Karlovac, Harvey   Huang, Wentao; Lund, Skyler; Wang, Gary      Gujjari, Rajesh; Liu, Henry              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                           Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        7/12/2018                                                                                                          Document Format        Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                Email string or correspondence, or attachment to
                                                                                                                                                                                                same, including counsel and Faraday&Future
                                                                                                                                                                                                employees, seeking, providing, discussing or
196   Liu, Henry        7/11/2018 Huang, Wentao      Liu, Henry                                                                            Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice




                                                                                                           Page 22
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 118 of 125 Page ID
                                                       #:3144


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
197   Liu, Henry         7/3/2018 He, Shan            Gilliam, Sandy; Liu, Henry; Ma, XiaoOu        Jiaang, DG; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
198   Liu, Henry         7/3/2018 Gilliam, Sandy      Liu, Henry; Ma, XiaoOu                        He, Shan; Jiaang, DG; Huang, Wentao           Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
199   Liu, Henry         7/3/2018 Ma, XiaoOu          Liu, Henry                                                                                  Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
200   Liu, Henry         7/3/2018 Ma, XiaoOu          Liu, Henry                                    He, Shan; Jiaang, DG                          Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
201   Liu, Henry        6/23/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
202   Liu, Henry        6/22/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                          employees, seeking, providing, discussing or
203   Liu, Henry        6/22/2018 Mendenhall, James   Johnson, Jarret                               Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Mendenhall, James; Huang, Wentao; Liu,                                                                                                           employees, seeking, providing, discussing or
204   Liu, Henry        6/22/2018 Wang, Jerry         Henry; Johnson, Jarret                        Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                      Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                          employees, seeking, providing, discussing or
205   Liu, Henry        6/22/2018 Mendenhall, James   Johnson, Jarret                               Sekhon, Vijay S.                              Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                                                                       employees, seeking, providing, discussing or
206   Liu, Henry         6/6/2018 Recht, Philip R.    Liu, Henry                                    Deng, Chaoying                                Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                      Huang, Wentao; Sekhon, Vijay S.; Page,                                                                             Attorney - Client Privilege
207   Liu, Henry         6/1/2018 Gilliam, Sandy      Chris; Bian, Feifei                           He, Shan; Wang, Jerry; Liu, Henry             Outlook Message File   & Work Product
                                                                                                                                                                         Attorney - Client Privilege
208   Liu, Henry         6/1/2018 Gilliam, Sandy      Huang, Wentao; He, Shan                       Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
                                                                                                    He, Shan; Gilliam, Sandy; Wang, Jerry; Liu,
209   Liu, Henry         6/1/2018 Huang, Wentao       Sekhon, Vijay S.; Page, Chris; Bian, Feifei   Henry                                         Outlook Message File   Attorney - Client Privilege
      Liu, Henry        5/31/2018                                                                                                                 Open XML Format        Attorney - Client Privilege
      Liu, Henry       12/19/2016                                                                                                                 Document Format        Attorney - Client Privilege
                                                                                                                                                                         Attorney - Client Privilege
210   Liu, Henry         6/1/2018 Huang, Wentao       He, Shan; Gilliam, Sandy                      Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
      Liu, Henry       12/19/2016                                                                                                                 Document Format        Attorney - Client Privilege
                                                                                                                                                                         Attorney - Client Privilege
211   Liu, Henry         6/1/2018   He, Shan          Gilliam, Sandy; Huang, Wentao                 Wang, Jerry; Liu, Henry                       Outlook Message File   & Work Product
212   Liu, Henry         6/1/2018   He, Shan          Gilliam, Sandy                                Liu, Henry; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege
213   Liu, Henry         6/1/2018   Gilliam, Sandy    He, Shan                                      Liu, Henry; Huang, Wentao                     Outlook Message File   Attorney - Client Privilege
214   Liu, Henry         6/1/2018   He, Shan          Jiaang, DG; Skibbe, Sheryl; Liu, Henry                                                      Outlook Message File   Attorney - Client Privilege




                                                                                                             Page 23
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 119 of 125 Page ID
                                                                               #:3145


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                    Microsoft Office Excel                                 employees, seeking, providing, discussing or
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                                           employees, seeking, providing, discussing or
215                           Liu, Henry         6/1/2018 He, Shan           Jiaang, DG; Skibbe, Sheryl; Liu, Henry                                                 Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
                                                                                                                                                                                             Attorney - Client Privilege
216 FF00004277   FF00004281   Liu, Henry         6/1/2018 Jiaang, DG         Skibbe, Sheryl; He, Shan; Liu, Henry                                                   Outlook Message File     & Work Product
                                                                                                                                                                                             Attorney - Client Privilege
217                           Liu, Henry         6/1/2018 Skibbe, Sheryl     Jiaang, DG; He, Shan; Liu, Henry                                                       Outlook Message File     & Work Product
218                           Liu, Henry         6/1/2018 Jiaang, DG         He, Shan; Liu, Henry; Skibbe, Sheryl                                                   Outlook Message File     Attorney - Client Privilege
219                           Liu, Henry         6/1/2018 He, Shan           Liu, Henry; Skibbe, Sheryl                Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                                                           employees, seeking, providing, discussing or
220                           Liu, Henry        5/31/2018 Gilliam, Sandy     He, Shan                                  Liu, Henry; Huang, Wentao                    Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding routine legal advice
221                           Liu, Henry        5/31/2018 He, Shan           Gilliam, Sandy                            Liu, Henry; Huang, Wentao                    Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                                                                                                                                                                                             Attorney - Client Privilege
222                           Liu, Henry        5/31/2018 He, Shan           Liu, Henry; Skibbe, Sheryl                Jiaang, DG                                   Outlook Message File     & Work Product
                                                                                                                                                                    Microsoft Office Word    Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          & Work Product
223                           Liu, Henry        5/31/2018   Skibbe, Sheryl   He, Shan; Liu, Henry                      Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
224                           Liu, Henry        5/31/2018   He, Shan         Skibbe, Sheryl; Liu, Henry                Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
225                           Liu, Henry        5/31/2018   Skibbe, Sheryl   He, Shan; Liu, Henry                      Jiaang, DG                                   Outlook Message File     Attorney - Client Privilege
226                           Liu, Henry        5/31/2018   He, Shan         Liu, Henry                                Skibbe, Sheryl; Jiaang, DG                   Outlook Message File     Attorney - Client Privilege
                              Liu, Henry        5/31/2018                                                                                                           Document Format          Work Product
                              Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product
                                                                                                                                                                    Microsoft Office Excel                                 Document drafted by attorney in connection with
227                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter.
                                                                                                                                                                    Microsoft Office Word                                  Document drafted by attorney in connection with
228                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                    Microsoft Office Excel                                 Document drafted by attorney in support of
229                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                    Microsoft Office Word                                  Document drafted by attorney in support of
230                           Liu, Henry        5/31/2018                                                                                                           Open XML Format          Work Product                  immigration matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                       Huang, Wentao; Gilliam, Sandy; Skibbe,                                                              seeking/discussing legal advice regarding immigration
231 FF00004282   FF00004284   Liu, Henry        5/30/2018 Wang, Jerry        He, Shan                                  Sheryl; Liu, Henry                           Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
232 FF00004285   FF00004288   Liu, Henry        5/30/2018 He, Shan           Huang, Wentao; Wang, Jerry                Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
233                           Liu, Henry        5/29/2018 Huang, Wentao      He, Shan; Wang, Jerry                     Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
234                           Liu, Henry        5/29/2018 He, Shan           Huang, Wentao; Wang, Jerry                Gilliam, Sandy; Skibbe, Sheryl; Liu, Henry   Outlook Message File     Work Product                  matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
235                           Liu, Henry        5/29/2018 He, Shan           Pack, James                               Skibbe, Sheryl; Liu, Henry                   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                                                                                                                           seeking/discussing legal advice regarding immigration
236                           Liu, Henry        5/29/2018 He, Shan           Pack, James                               Skibbe, Sheryl; Liu, Henry                   Outlook Message File     Attorney - Client Privilege   matter
                                                                                                                                                                                                                           Email reflecting FF employees and counsel
                                                                                                                       Huang, Wentao; Wang, Jerry; Gilliam,                                                                seeking/discussing legal advice regarding immigration
237                           Liu, Henry        5/25/2018 He, Shan           Liu, Henry                                Sandy; Skibbe, Sheryl                        Outlook Message File     Attorney - Client Privilege   matter


                                                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                             Sampson, Nick; Wang, Scott; Liu, Henry;                                                                                                       employees, seeking, providing, discussing or
238                           Liu, Henry        5/25/2018 Alnajafi, Nada     Gulati, Prashant                          Gilliam, Sandy; Dong, Raymond                Outlook Message File     Attorney - Client Privilege   forwarding legal advice regarding internal policies




                                                                                                                                Page 24
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 120 of 125 Page ID
                                                       #:3146


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        5/25/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding internal policies
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
239   Liu, Henry        5/23/2018 He, Shan               Skibbe, Sheryl; Liu, Henry                                                               Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                         Ngo-Bonnici, Monique; Liu, Henry; Skibbe,                                                                                                     seeking/discussing legal advice regarding immigration
240   Liu, Henry        5/23/2018 He, Shan               Sheryl                                       Jiaang, DG                                  Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
241   Liu, Henry        5/23/2018 Skibbe, Sheryl         Liu, Henry; He, Shan                                                                     Outlook Message File   Attorney - Client Privilege   matter


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                                                                  Adobe Portable                                       employees, seeking, providing, discussing or
      Liu, Henry        5/23/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        seeking/discussing legal advice regarding immigration
242   Liu, Henry        5/23/2018 He, Shan               Carter, Rachel                               Sheryl                                      Outlook Message File   Attorney - Client Privilege   matter


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        employees, seeking, providing, discussing or
243   Liu, Henry        5/23/2018 Carter, Rachel         He, Shan                                     Sheryl                                      Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                                                                       Email attached to email string or correspondence,
                                                                                                                                                                                                       including counsel and Faraday&Future employees,
                                                                                                                                                                                                       seeking, providing, discussing or forwarding legal
      Liu, Henry        5/23/2018 Carter, Rachel         charles.k.wofford@uscis.dhs.gov                                                          Outlook Message File   Attorney - Client Privilege   advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                                       Email string or correspondence, or attachment to
                                                                                                                                                                                                       same, including counsel and Faraday&Future
                                                                                                      Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                        employees, seeking, providing, discussing or
244   Liu, Henry        5/23/2018 He, Shan               Carter, Rachel                               Sheryl                                      Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                                  Adobe Portable                                       Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                                 Document Format        Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                         Attorney - Client Privilege   seeking/discussing legal advice regarding immigration
245   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique; Liu, Henry             Skibbe, Sheryl                              Outlook Message File   & Work Product                matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                         Attorney - Client Privilege   seeking/discussing legal advice regarding immigration
246   Liu, Henry        5/23/2018 Ngo-Bonnici, Monique   Liu, Henry                                   He, Shan; Skibbe, Sheryl                    Outlook Message File   & Work Product                matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
247   Liu, Henry        5/23/2018 He, Shan               Liu, Henry                                   Skibbe, Sheryl; Ngo-Bonnici, Monique        Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
248   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique                         Skibbe, Sheryl; Liu, Henry                  Outlook Message File   Attorney - Client Privilege   matter

                                                         Tan, Kaydence Yun; He, Shan;                                                                                                                  Email attached to email for the purpose of obtaining or
      Liu, Henry        5/14/2018 Yang, Lijie            charles.k.wofford@uscis.dhs.gov                                                          Outlook Message File   Attorney - Client Privilege   discussing legal advice regarding immigration matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
249   Liu, Henry        5/23/2018 He, Shan               Ngo-Bonnici, Monique; Liu, Henry             Skibbe, Sheryl                              Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
250   Liu, Henry        5/23/2018 Ngo-Bonnici, Monique   Liu, Henry                                   Skibbe, Sheryl; He, Shan                    Outlook Message File   Attorney - Client Privilege   matter
                                                                                                                                                                                                       Email reflecting FF employees and counsel
                                                                                                                                                                                                       seeking/discussing legal advice regarding immigration
251   Liu, Henry        5/23/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                               Outlook Message File   Attorney - Client Privilege   matter




                                                                                                               Page 25
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 121 of 125 Page ID
                                                       #:3147
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Skibbe, Sheryl; Liu, Henry; Ngo-Bonnici,                                                                                                 seeking/discussing legal advice regarding immigration
252   Liu, Henry        5/23/2018 He, Shan               Monique                                                                            Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
253   Liu, Henry        5/23/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                         Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
254   Liu, Henry        5/22/2018 Ngo-Bonnici, Monique   He, Shan; Liu, Henry; Skibbe, Sheryl                                               Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Skibbe, Sheryl; Liu, Henry; Ngo-Bonnici,                                                                                                 seeking/discussing legal advice regarding immigration
255   Liu, Henry        5/22/2018 He, Shan               Monique                                                                            Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
      Liu, Henry        5/14/2018 He, Shan               Liu, Henry; Jiaang, DG                                                             Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
      Liu, Henry        5/17/2018 Ngo-Bonnici, Monique   He, Shan                                     Liu, Henry; Jiaang, DG                Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/17/2018                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
256   Liu, Henry        5/22/2018 Skibbe, Sheryl         He, Shan; Liu, Henry; Ngo-Bonnici, Monique                                         Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                         Liu, Henry; Ngo-Bonnici, Monique; Skibbe,                                                                                                seeking/discussing legal advice regarding immigration
257   Liu, Henry        5/22/2018 He, Shan               Sheryl                                                                             Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
258   Liu, Henry        5/22/2018 Sekhon, Vijay S.       He, Shan; Liu, Henry                                                               Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Microsoft Office Word                                 Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Open XML Format         Work Product                  forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Document Format         Work Product                  forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
259   Liu, Henry        5/22/2018 He, Shan               Sekhon, Vijay S.; Liu, Henry                                                       Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                            Microsoft Office
                                                                                                                                            PowerPoint Open XML                                   Attachment to email seeking, providing, discussing or
      Liu, Henry        5/16/2018                                                                                                           Format                  Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
260   Liu, Henry        5/22/2018 Ngo-Bonnici, Monique   Skibbe, Sherry; Liu, Henry; He, Shan                                               Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
261   Liu, Henry        5/22/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan                              Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
262   Liu, Henry        5/22/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan; Sekhon, Vijay S.            Outlook Message File    Attorney - Client Privilege   matter

                                                                                                                                            Microsoft Office Word                                 Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Open XML Format         Work Product                  forwarding legal advice regarding immigration

                                                                                                                                            Adobe Portable                                        Attachment to email seeking, providing, discussing or
      Liu, Henry        5/22/2018                                                                                                           Document Format         Work Product                  forwarding legal advice regarding immigration
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
263   Liu, Henry        5/22/2018 Jiaang, DG             Liu, Henry; Ngo-Bonnici, Monique             He, Shan                              Outlook Message File    Attorney - Client Privilege   matter
                                                                                                                                                                                                  Email reflecting FF employees and counsel
                                                                                                                                                                                                  seeking/discussing legal advice regarding immigration
264   Liu, Henry        5/21/2018 Sekhon, Vijay S.       Liu, Henry                                   He, Shan                              Outlook Message File    Attorney - Client Privilege   matter


                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                         Wang, Jerry; Huang, Wentao; Liu, Henry;                                                                                                  employees, seeking, providing, discussing or
265   Liu, Henry        5/18/2018 Sekhon, Vijay S.       Hsieh, Charles                               Mendenhall, James; Sekhon, Vijay S.   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                  Email string or correspondence, or attachment to
                                                                                                                                                                                                  same, including counsel and Faraday&Future
                                                                                                                                            Adobe Portable                                        employees, seeking, providing, discussing or
      Liu, Henry       12/31/2009                                                                                                           Document Format         Attorney - Client Privilege   forwarding legal advice regarding Evergrande




                                                                                                              Page 26
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 122 of 125 Page ID
                                                                               #:3148


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
                              Liu, Henry        5/17/2018                                                                                                     Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                                                                                      employees, seeking, providing, discussing or
266                           Liu, Henry        5/18/2018 Wang, Jerry            Coustar, Pascal; Agosta, Michael           Huang, Wentao; Liu, Henry         Outlook Message File      Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Adobe Portable                                          employees, seeking, providing, discussing or
                              Liu, Henry        5/18/2018                                                                                                     Document Format           Attorney - Client Privilege   forwarding legal advice regarding Evergrande


                                                                                                                                                                                                                      Email string or correspondence, or attachment to
                                                                                                                                                                                                                      same, including counsel and Faraday&Future
                                                                                                                                                              Microsoft Word 97 - 2003                                employees, seeking, providing, discussing or
                              Liu, Henry        5/18/2018                                                                                                     Document                 Attorney - Client Privilege    forwarding legal advice regarding Evergrande
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
267                           Liu, Henry        5/17/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
268                           Liu, Henry        5/17/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
269                           Liu, Henry        5/17/2018 He, Shan               Jiaang, DG; Liu, Henry                                                       Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
270                           Liu, Henry        5/16/2018 Jiaang, DG             Liu, Henry; He, Shan                                                         Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
271                           Liu, Henry        5/16/2018 He, Shan               Ngo-Bonnici, Monique                       Liu, Henry; Jiaang, DG            Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
272                           Liu, Henry        5/16/2018 Ngo-Bonnici, Monique   Liu, Henry                                 Jiaang, DG                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
273                           Liu, Henry        5/15/2018 He, Shan               Liu, Henry                                                                   Outlook Message File      Attorney - Client Privilege   matter

                                                                                                                                                              Adobe Portable                                          Attachment to email seeking, providing, discussing or
                              Liu, Henry        3/23/2017                                                                                                     Document Format           Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
274 FF00004295   FF00004296   Liu, Henry        5/15/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
275 FF00004298   FF00004300   Liu, Henry        5/14/2018 Jiaang, DG             Ngo-Bonnici, Monique                       Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
276                           Liu, Henry        5/14/2018 Ngo-Bonnici, Monique   Liu, Henry                                 Jiaang, DG                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
277                           Liu, Henry        5/14/2018 He, Shan               Liu, Henry; Jiaang, DG                                                       Outlook Message File      Attorney - Client Privilege   matter

                                                                                                                                                                                                                      Email attached to email transmitted for the purpose of
                                                                                 Tan, Kaydence Yun; He, Shan;                                                                                                         seeking/discussing legal advice regarding immigration
                              Liu, Henry        5/14/2018 Yang, Lijie            charles.k.wofford@uscis.dhs.gov                                              Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
278                           Liu, Henry        5/14/2018 Huang, Wentao          Liu, Henry; Agosta, Michael; Wang, Jerry   Coustar, Pascal; Gilliam, Sandy   Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
279 FF00004389   FF00004391   Liu, Henry        5/10/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry; Tan, Kaydence Yun     Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
280 FF00004392   FF00004393   Liu, Henry         5/9/2018 Ngo-Bonnici, Monique   Jiaang, DG                                 Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter
                                                                                                                                                                                                                      Email reflecting FF employees and counsel
                                                                                                                                                                                                                      seeking/discussing legal advice regarding immigration
281 FF00004395   FF00004396   Liu, Henry         5/8/2018 Jiaang, DG             Ngo-Bonnici, Monique                       Liu, Henry                        Outlook Message File      Attorney - Client Privilege   matter




                                                                                                                                     Page 27
                   Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 123 of 125 Page ID
                                                       #:3149

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Jiaang, DG; Liu, Henry; Huang, Wentao;                                                                         forwarding legal advice regarding labor and
282   Liu, Henry         5/3/2018 Fritz, Brian           Ngo-Bonnici, Monique; Kim, Grace             Carlston, Mats G.                                        Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Jiaang, DG; Liu, Henry; Huang, Wentao;                                                                         forwarding legal advice regarding labor and
283   Liu, Henry         5/3/2018 Ngo-Bonnici, Monique   Kim, Grace; Fritz, Brian                     Carlston, Mats G.                                        Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                      Liu, Henry; Huang, Wentao; Carlston, Mats                                                                      forwarding legal advice regarding labor and
284   Liu, Henry        4/19/2018 Ngo-Bonnici, Monique   Jiaang, DG; Cao, Eddie                       G.                                                       Outlook Message File    Attorney - Client Privilege   employment advice

                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
                                                                                                                                                                                                                     forwarding legal advice regarding corporate
285   Liu, Henry        3/18/2018 Sekhon, Vijay S.       Huang, Wentao                                Wang, Jerry; Jiaang, DG; Liu, Henry                      Outlook Message File    Attorney - Client Privilege   governance


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                         Miller, George K.; Liu, Henry; Goodstein,                                                                                                                   employees, seeking, providing, discussing or
286   Liu, Henry         3/2/2018 Dong, Raymond          Barbara                                      Duffee, David K.                                         Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding capital markets


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                         Doering, Sascha; Liu, Henry; Recht, Philip                                                                                                                  employees, seeking, providing, discussing or
287   Liu, Henry        2/22/2018 Wang, Jerry            R.                                           Lu, Allen; Walker, Justin; Wang, Terry                   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding routine legal advice


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
288   Liu, Henry        1/15/2019 Liu, Henry             Piccio, Victorina                                                                                     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
289   Liu, Henry       11/30/2018 Liu, Henry             Ma, Maggie                                                                               Liu, Henry   Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
290   Liu, Henry        9/21/2018 Liu, Henry             Bian, Feifei                                                                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding ESOP policy

                                                                                                                                                                                                                     Attachment to attorney client privileged email seeking,
                                                                                                                                                               Microsoft Office Word                                 providing, discussing or forwarding legal advice
      Liu, Henry        9/19/2018                                                                                                                              Open XML Format         Attorney - Client Privilege   regarding ESOP policy

                                                                                                                                                               Microsoft Office                                      Attachment to attorney client privileged email seeking,
                                                                                                                                                               PowerPoint Open XML                                   providing, discussing or forwarding legal advice
      Liu, Henry        9/19/2018                                                                                                                              Format                  Attorney - Client Privilege   regarding ESOP policy


                                                                                                                                                                                                                     Email string or correspondence, or attachment to
                                                                                                                                                                                                                     same, including counsel and Faraday&Future
                                                                                                                                                                                                                     employees, seeking, providing, discussing or
291   Liu, Henry        9/19/2018 Liu, Henry             Tran, Thai                                                                                            Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding ESOP policy

                                                                                                                                                                                                                     Attachment to attorney client privileged email seeking,
                                                                                                                                                               Microsoft Office Word                                 providing, discussing or forwarding legal advice
      Liu, Henry        8/15/2018                                                                                                                              Open XML Format         Attorney - Client Privilege   regarding ESOP policy

                                                                                                                                                               Microsoft Office                                      Attachment to attorney client privileged email seeking,
                                                                                                                                                               PowerPoint Open XML                                   providing, discussing or forwarding legal advice
      Liu, Henry        8/15/2018                                                                                                                              Format                  Attorney - Client Privilege   regarding ESOP policy




                                                                                                               Page 28
                                           Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 124 of 125 Page ID
                                                                               #:3150


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
292                           Liu, Henry        5/29/2018 Liu, Henry   Jiaang, DG; He, Shan; Skibbe, Sheryl                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
293                           Liu, Henry        5/23/2018 Liu, Henry   He, Shan; Ngo-Bonnici, Monique              Skibbe, Sheryl    Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
294                           Liu, Henry        5/23/2018 Liu, Henry   Jiaang, DG                                  Huang, Wentao     Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sheryl; He, Shan; Ngo-Bonnici,                                                                              employees, seeking, providing, discussing or
295                           Liu, Henry        5/23/2018 Liu, Henry   Monique                                                       Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       He, Shan; Ngo-Bonnici, Monique; Skibbe,                                                                             employees, seeking, providing, discussing or
296                           Liu, Henry        5/22/2018 Liu, Henry   Sheryl                                                        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
297                           Liu, Henry        5/22/2018 Liu, Henry   He, Shan                                                      Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sheryl; Ngo-Bonnici, Monique; He,                                                                           employees, seeking, providing, discussing or
298 FF00004399   FF00004402   Liu, Henry        5/22/2018 Liu, Henry   Shan                                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                       Skibbe, Sherry; Ngo-Bonnici, Monique; He,                                                                           employees, seeking, providing, discussing or
299 FF00004403   FF00004406   Liu, Henry        5/22/2018 Liu, Henry   Shan                                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
300                           Liu, Henry        5/17/2018 Liu, Henry   He, Shan; Jiaang, DG                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
301                           Liu, Henry        5/17/2018 Liu, Henry   Jiaang, DG; He, Shan                                          Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
302                           Liu, Henry        5/14/2018 Liu, Henry   Ngo-Bonnici, Monique                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration


                                                                                                                                                                                           Email string or correspondence, or attachment to
                                                                                                                                                                                           same, including counsel and Faraday&Future
                                                                                                                                                                                           employees, seeking, providing, discussing or
303                           Liu, Henry        5/14/2018 Liu, Henry   Ngo-Bonnici, Monique                        Jiaang, DG        Outlook Message File    Attorney - Client Privilege   forwarding legal advice regarding immigration
                                                                                                                                     Microsoft Office Word                                 Draft document reflecting legal advice from counsel
304                           Liu, Henry        3/30/2018                                                                            Open XML Format         Attorney - Client Privilege   regarding immigration




                                                                                                                           Page 29
                                            Case 2:20-cv-08035-SVW-JPR Document 147-6 Filed 05/07/21 Page 125 of 125 Page ID
                                                                                #:3151


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
305                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
306                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
307                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
308                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
309                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
310                           Liu, Henry          3/1/2018 Liu, Henry   Fritz, Brian                   Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation


                                                                                                                                                            Email string or correspondence, or attachment to
                                                                                                                                                            same, including counsel and Faraday&Future
                                                                                                                                                            employees, seeking, providing, discussing or
311                           Liu, Henry          3/1/2018 Liu, Henry   Recht, Philip R.               Outlook Message File   Attorney - Client Privilege   forwarding legal advice regarding litigation

                                                                                                                                                            Document discussing and/or reflecting legal advice
                                                                                                       Adobe Portable                                       and/or edits from an attorney regarding labor and
312                           Ye, Bob            2/10/2019                                             Document Format        Attorney - Client Privilege   employment matter
                                                                                                                                                            Document discussing and/or reflecting legal advice
                                                                                                       Adobe Portable                                       and/or edits from an attorney regarding routine legal
313 FF00004413   FF00004497   Wang, Jerry       12/20/2017                                             Document Format        Attorney - Client Privilege   advice




                                                                                           Page 30
